Exhibit 10.1

FOURTH AMENDMENT TO CREDIT AGREEMENT

FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of May 21, 2018
among San Juan Coal Company, a Delaware corporation, San Juan Transportation
Company, a Delaware corporation, Westmoreland San Juan Holdings, Inc., a
Delaware corporation, Westmoreland San Juan, LLC, a Delaware limited liability
company, Westmoreland Power, Inc., a Delaware corporation, Westmoreland Energy
Services, Inc. a Delaware Corporation, Westmoreland Canada LLC, a Delaware
limited liability company, Westmoreland Canadian Investments, L.P., a Quebec
limited partnership, Absaloka Coal, LLC, a Delaware limited liability company
and Basin Resources, Inc., a Colorado corporation (collectively, the “New
Guarantors”), the other Guarantors party hereto (and together with the New
Guarantors, the “Guarantors” and each, individually, a “Guarantor”),
Westmoreland Coal Company, a Delaware corporation (the “Borrower”), the lenders
party hereto each as a Lender and Wilmington Savings Fund Society, FSB (as
successor in interest to Bank of Montreal), as Administrative Agent. Unless
otherwise indicated, all capitalized terms used herein and not otherwise defined
shall have the respective meanings provided to such terms in the Credit
Agreement referred to below.

WITNESSETH

WHEREAS, the Borrower, the Lenders and Wilmington Savings Fund Society, FSB (as
successor in interest to Bank of Montreal), as Administrative Agent, are parties
to that certain Credit Agreement, dated as of December 16, 2014 (as amended by
that certain First Amendment to Credit Agreement, dated as of January 22, 2015,
by that certain Second Amendment to Credit Agreement, dated as of January 22,
2015, and by that certain Third Amendment, Resignation, Waiver, Consent and
Appointment Agreement, dated as of May 3, 2018, and as may be further amended,
modified and/or supplemented to, but not including, the date hereof, the “Credit
Agreement”); and

WHEREAS, subject to the terms and conditions of this Amendment, the parties
hereto wish to amend the Credit Agreement as herein provided;

NOW, THEREFORE, it is agreed:

Section 1.01 Capitalized Terms. Capitalized terms used herein without definition
shall have the meanings assigned to them in the Credit Agreement.

Section 1.02 Amendments to the Credit Agreement.

(a) Amendments to Section 1.01 (i) . (i) The Credit Agreement is hereby amended
to include the following definitions in their alphabetical order in
Section 1.01:

“Bridge Loan Agreement” means the Terms of Bridge Loans of Westmoreland Coal
Company, Prairie Mines & Royalty ULC and Westmoreland San Juan Holdings, Inc.,
attached hereto as Exhibit L, dated May 21, 2018, among Westmoreland Coal
Company, as the Administrative Borrower, Westmoreland San Juan, LLC, as the San
Juan Borrower, Prairie Mines & Royalty ULC, as the Canadian Borrower, the
Guarantors named therein, the Lenders named therein and Wilmington Savings Fund
Society, FSB, as Administrative Agent and Collateral Agent (as the same may be
amended and modified from time to time).



--------------------------------------------------------------------------------

“Bridge Loan Documents” means the Bridge Loan Agreement and the other Credit
Documents (as defined in the Bridge Loan Agreement), including, without
limitation, each of the other agreements, documents and instruments providing
for or evidencing any other Bridge Loan Obligations, and any other document or
instrument executed or delivered at any time in connection with any Bridge Loan
Obligations, including any intercreditor or joinder agreement among holders of
Bridge Loan Obligations, to the extent such are effective at the relevant time,
as each may be modified (or replaced in connection with a modification) from
time to time.

“Bridge Loan Intercreditor Agreement” means the Intercreditor Agreement, dated
as of May 21, 2018, among the Borrower, the Grantors named therein, the
Administrative Agent, the Notes Representative and the Bridge Loan
Representative (as the same may be amended and modified from time to time).

“Bridge Loan Obligations” means all obligations, liabilities and indebtedness
outstanding at any time under the Bridge Loan Agreement or any other Bridge Loan
Documents. “Bridge Loan Obligations” shall include, without limitation, all
interest, charges and fees (including reasonable attorneys fees’ and expenses)
accrued or accruing (or which would, absent commencement of an insolvency or
liquidation proceeding under any Bankruptcy Law, accrue) after the commencement
of an insolvency or liquidation proceeding in accordance with the Bridge Loan
Documents whether or not the claim for such interest, charges or fees are
allowable, recoverable or enforceable in such insolvency or liquidation
proceeding. For all purposes hereunder, “Bridge Loan Obligations” shall also
include all indebtedness, obligations and liabilities of the Borrowers and
Guarantors named therein thereunder (or any one or more of them) to repay any
amounts previously paid by the obligors thereunder (or any one or more of them)
pursuant to the Obligations thereunder, which amounts have been returned to the
Borrowers and Guarantors thereunder (or any one or more of them), any of their
bankruptcy estates, to a trust or similar structure established under a plan of
reorganization or liquidation of the obligors thereunder (or any one or more of
them) or to a trustee or similar person by the Lenders under the Bridge Loan
Agreement pursuant to Sections 542, 544, 545, 547, 548, 549, 550, 553 and 724(a)
of the Bankruptcy Code or otherwise under other applicable legislation.

“Bridge Loan Representative” means the “Brige Loan Agent” as defined in the
Bridge Loan Intercreditor Agreement.

“Fourth Amendment” shall mean the Fourth Amendment to Credit Agreement dated as
of May 21, 2018, among the Borrower, the Guarantors party thereto, the Lenders
party thereto and the Administrative Agent.

“Junior Liens” shall mean Liens on certain assets of the Borrower and Guarantors
that do not currently constitute Collateral that will rank junior to the Liens
securing Bridge Loan Obligations.

 

2



--------------------------------------------------------------------------------

“San Juan Recovery Event” shall have the meaning assigned to such term in the
Bridge Loan Agreement.

“Third Amendment” shall mean the Third Amendment to Credit Agreement dated as of
May 3, 2018, among the Borrower, the Guarantors party thereto, the Lenders party
thereto and the Administrative Agent.

(ii) The definition of “Excluded Property” is hereby amended to add the
parenthetical “(other than Equity Interests in Westmoreland Canadian
Investments, LP, a Quebec limited partnership)” in three places: (1) after the
word “Guarantor” in clause (i) of such definition and (2) after the word
“Borrower” in clause (ii) of such definition; and (3) immediately before the
semicolon in clause (iii) of such definition.

(iii) The definition of “Excluded Real Property” is hereby amended to add the
following sentence to the end of such definition:

“Notwithstanding the foregoing, Real Property set forth in Schedule 4.21 to the
Fourth Amendment shall not be Excluded Property.”

(iv) The definition of “Immaterial Subsidiary” is hereby amended to change the
“$1,000,000” amount in both places to “$0”.

(v) The definition of “Intercreditor Agreements” is hereby amended to add the
following sentence to the end of such definition:

“For the avoidance of doubt, “Intercreditor Agreements” shall include the Bridge
Loan Intercreditor Agreement for the purpose of Section 13.21.”

(vi) The proviso in the definition of “Net Cash Proceeds” is hereby amended and
restated in its entirety with the following:

“provided that, (a) in the case of a Permitted MLP Transfer, Net Cash Proceeds
shall not include any amounts required for the repayment of the ABL Facility in
accordance with the terms thereof and (b) Net Cash Proceeds shall not include
any amounts in respect of the San Juan Recovery Event.”

(vii) The definition of “Net Sale Proceeds” is hereby amended to: (i) remove the
“and” at the end of clause (viii) of such definition; (ii) renumber “clause
(ix)” as “clause (x)”; and (iii) insert the following as clause (ix):

“(ix)” the amount of any proceeds from such Asset Sale applied to pay Bridge
Loan Obligations; and”.

(viii) The definition of “Obligations” is hereby amended to add the following
sentence to the end of such definition:

“For the purpose of the Mortgages identified on Schedule I to the Fourth
Amendment, Obligations shall also include all indebtedness, obligations and
liabilities of the obligors (or any one or more of them) under the Bridge Loan
Agreement and the other Credit Documents (as defined in the Bridge Loan Credit
Agreement).”

 

3



--------------------------------------------------------------------------------

(ix) The definition of “Security Documents” is hereby amended to add at the end
thereof: “including but not limited to the Bridge Loan Intercreditor Agreement.”

(b) Amendments to Section 2.01. Section 2.01 of the Credit Agreement is hereby
amended to add a clause (c) thereto, after clause (b), reading as follows:

(c) There shall be created hereunder a class of term loan hereunder that will be
governed exclusively by Exhibit L hereto.

(c) Amendments to Section 9.11. Section 9.11 of the Credit Agreement is hereby
amended to (i) change the “$1,000,000” amount in clause (b) of such Section to
“$0” and (ii) add the following at the end of clause (f) therein:

“Notwithstanding anything else to the contrary contained herein (including,
without limitation, this Section 9.11) or in any other Security Documents, it is
agreed and understood that any covenants, requirements or obligations with
respect to granting, perfecting or evidencing, or any other delivery with
respect to, Collateral for the Obligations shall be subject to any extension,
consent or waiver granted with respect to the corresponding collateral
covenants, requirements or obligations under the Bridge Loan Agreement.”

(d) Amendments to Section 10.01. S Section 10.01 of the Credit Agreement is
hereby amended to: (i) insert “and (xxx)” after “(xiv)” in the last paragraph of
Section 10.01; (ii) remove the “and” at the end of clause (xxviii); (iii) remove
the “.” at the end of clause (xxix) and replace it with “; and”; (iv) insert the
following as clause (xxx):

“(xxx) Liens securing Bridge Loan Obligations”

(e) Amendments to Section 10.03. Section 10.03 of the Credit Agreement is hereby
amended to remove the “Domestic” in clause (i) of such Section.

(f) Amendments to Section 10.04. Section 10.04 of the Credit Agreement is hereby
amended to: (i) remove the “and” at the end of clause (xv); (ii) remove the “.”
at the end of clause (xvi) and replace it with “; and; and (iii) insert the
following as clause (xvii):

“(xvii) Indebtedness of the Borrower or any of its Subsidiaries under the Bridge
Loan Documents.”

(g) Amendments to Section 10.05. Section 10.05 of the Credit Agreement is hereby
amended by (i) removing sub-clause (u) in clause (vii) of such Section and
(ii) removing sub-clause (w) in clause (viii) of such Section.

 

4



--------------------------------------------------------------------------------

(h) Amendments to Section 10.06. Section 10.06 of the Credit Agreement is hereby
amended by (i) deleting the phrase “non-officer” in clause (iii) of such Section
and (ii) adding the phrase “Borrower and” immediately before “Subsidiaries of
the Borrower” and the phrase “, guarantee fees” immediately following “licensing
fees” in clause (v) of such Section.

(i) Amendments to Section 10.07. Section 10.07 of the Credit Agreement is hereby
amended to: (i) remove the “and” at the end of clause (xi); (ii) remove the “.”
at the end of clause (xii) and replace it with “; and”; (iii) and insert the
following as clause (xiii):

“(xiii) restrictions contained in the Bridge Loan Documents.”

(j) Amendments to Section 11.07. Section 11.07 of the Credit Agreement is hereby
amended to remove “ABL Intercreditor Agreement” and replace it with “Bridge Loan
Intercreditor Agreement”.

(k) Amendments to Section 12.09. Section 12.09 of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:

Section 12.09. Removal or Resignation by the Administrative Agent. (a) The
Administrative Agent may resign from the performance of all its respective
functions and duties hereunder and/or under the other Credit Documents at any
time by giving 15 Business Days’ prior written notice to the Lenders and, unless
an Event of Default under Section 11.05 then exists, the Borrower. The
Administrative Agent may be removed by the Required Lenders at any time by
giving 30 Business Days prior written notice to the Borrower, the Administrative
Agent or the other Lenders. Such resignation or removal shall take effect upon
the appointment of a successor Administrative Agent pursuant to clauses (b) and
(c) below or as otherwise provided below.

(b) Upon any such notice of removal or resignation by the Administrative Agent,
the Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if an Event of
Default then exists).

(c) If, in the event of a resignation by the Administrative Agent, a successor
Administrative Agent shall not have been so appointed within such 15 Business
Day period, the Administrative Agent, with the consent of the Borrower (which
consent shall not be unreasonably withheld or delayed, provided that the
Borrower’s consent shall not be required if an Event of Default then exists),
shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.

 

5



--------------------------------------------------------------------------------

(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by (i) in the event of a resignation by the Administrative
Agent, the 20th Business Day after the date such notice of resignation was given
by the Administrative Agent, and (ii) in the event of a removal of the
Administrative Agent, the 30th day after the date such notice of removal was
given by the Required Lenders, the Administrative Agent’s resignation or
removal, as applicable, shall become effective and the Required Lenders shall
thereafter perform all the duties of the Administrative Agent hereunder and/or
under any other Credit Document until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided in clause (b) above.

(e) Upon a removal or resignation of the Administrative Agent pursuant to this
Section 12.09, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 12 (and the analogous provisions of the other Credit Documents)
shall continue in effect for the benefit of the Administrative Agent for all of
its actions and inactions while serving as the Administrative Agent.
Notwithstanding anything to the contrary in this Agreement, no removal of the
Administrative Agent shall be effective unless, on or prior to the effective
date of such removal, the Administrative Agent has received payment in full of
all fees, costs and expenses (including the fees, costs and expenses of its
advisors) accrued through the date of such removal.

(l) Amendments to Section 13.12. Section 13.12 of the Credit Agreement is hereby
amended to add “, the Bridge Loan Documents” immediately following “(including
any Additional Security Documents)”.

(m) Addition of Section 13.22. The Credit Agreement is hereby amended to add a
Section 13.22 after Section 13.21 that provides as follows:

“Section 13.22. Bridge Loan Transactions The Administrative Agent and Collateral
Agent are, in such capacities, hereby authorized, empowered, and directed to:
(i) enter into the Bridge Loan Intercreditor Agreement in substantially the form
previously delivered to the Administrative Agent and (ii) enter into amendments
to the Securities Documents or new Notes Collateral Documents to obtain the
Junior Liens; provided, however, that, in each case, the Administrative Agent
shall be entitled, pursuant to Section 12.04, to refrain from such act or taking
such action unless and until the Administrative Agent shall have received
instructions from the Required Lenders, and the Administrative Agent shall not
incur liability to any Lender by reason of so refraining.”

ARTICLE II

Forbearance

Section 2.01 Forbearance. In consideration of the Credit Parties’ agreement of
timely and strict compliance with the terms of this Amendment, and in reliance
upon the representations, warranties, agreements and covenants of the Credit
Parties set forth herein, the Required Lenders (on behalf of the Lenders) do
hereby agree (i) to forbear from exercising any of the rights and remedies under
the Credit Documents or applicable law solely with respect to a Specified
Default (as defined below) and (ii) in the event that the Agent or any Lender or
group of Lenders declares all the Term Loans to be due and payable immediately
(an “Acceleration”), to rescind such Acceleration and its consequences by
delivering written notice to the Agent pursuant to Section

 

6



--------------------------------------------------------------------------------

13.03 of the Credit Agreement. For the purposes hereof, a “Specified Default”
shall mean the failure by any Credit Party to make any payments of principal,
interest, fees, expenses or other amounts or Indebtedness when due and payable
under the Credit Documents or the Permitted First Lien Notes or any
cross-default occurring on account of the matters more specifically described in
that certain Forbearance Agreement entered into of event date herewith by and
between certain of the Credit Parties, certain holders of Permitted First Lien
Notes and the trustee thereunder. The forbearance described in this Article II
shall be referred to herein as the “Forbearance”. For the avoidance of doubt,
during the Forbearance, each of the Lenders party hereto agrees that it
(individually or collectively) will not deliver any notice or instruction to the
Administrative Agent directing the Administrative Agent to exercise any of the
rights and remedies under the Credit Documents or applicable law solely with
respect to the Specified Default.

Section 2.02 Limitation on Transfers of the Term Loans. During the Forbearance
Period, the Required Lenders (on behalf of the Lenders) hereby agree not to
sell, assign, pledge, lend, hypothecate, transfer or otherwise dispose of (each,
a “Transfer”) during the Forbearance Period all or any portion of the Term Loans
(or any rights in respect thereof, including but not limited to the right to
vote) held by any Lender as of the date hereof, except to a party who prior to
such Transfer, agrees in writing to be bound by all of the terms of this Article
II. Any Transfer made in violation of this Section 1.02 shall be void ab initio,
and the Borrower shall have the right to enforce the voiding of any such
Transfer.

Section 2.03 Forbearance Period. The Forbearance shall commence on the date
hereof and continue until the earlier of (a) September 30, 2018 at 12:01 a.m.
New York City time and (b) the date on which any Event of Termination (as
defined below) shall have occurred (the earlier of clauses (a) and (b), the
“Termination Date” and the period commencing on the date hereof and ending on
the Termination Date, the “Forbearance Period”). From and after the Termination
Date, the Forbearance shall immediately and automatically terminate and have no
further force or effect, and the Lenders shall be released from any and all
obligations and agreements under this Agreement and shall be entitled to
exercise any of the rights and remedies as provided in the Credit Documents as
if this Agreement had never existed, and all of the rights and remedies under
the Credit Documents and in law and in equity shall be available without
restriction or modification, as if this Forbearance had not occurred.

Section 2.04 Events of Termination of Forbearance. The Forbearance Period shall
automatically terminate if any of the following events shall occur (each, an
“Event of Termination”):

(a) the failure of any Credit Party to comply with any term, condition or
covenant set forth in this Agreement for a period of thirty (30) days from the
date the Administrative Agent receives notice from Required Lenders in their
sole discretion;

(b) other than any Specified Default, there occurs any Event of Default under
the Credit Agreement that is not cured within any applicable grace period; or

(c) a case under title 11 of the United States Code or any similar
reorganization, liquidation, insolvency, or receivership proceeding under
applicable law is commenced by any Credit Party.

 

7



--------------------------------------------------------------------------------

Section 2.05 Accrued Interest. The Credit Parties agree that during the
Forbearance Period, interest on all outstanding Obligations, including the
unpaid principal amount of the Term Loans and any missed Term Loan Payment,
shall continue to accrue at the applicable rate (plus, to the extent applicable,
any additional interest, penalties, fines or other payments required by any of
the Credit Documents or applicable law but, not, for the avoidance of doubt,
interest at the rate provided for under Section 2.08(b) of the Credit Agreement)
pursuant to the terms of the Credit Documents.

Section 2.06 Tolling. During the Forbearance Period, the Credit Parties hereby
agree to toll and suspend the running of the applicable statutes of limitations,
laches, or other doctrines relating to the passage of time with respect to any
and all debts, claims, allegations, obligations, damages, costs, attorneys’
fees, suits, demands, liabilities, actions, proceedings and causes of action, in
each case, whether known or unknown, contingent or fixed, direct or indirect,
and of whatever nature or description, and whether in law or in equity, under
contract, tort, statute or otherwise, which any Lender (or group thereof) has
heretofore had or now or hereafter can, shall or may have against any of the
Credit Parties, respective Affiliates, and each of the directors, officers,
members, employees, agents, attorneys, financial advisors and consultants of
each of the foregoing.

ARTICLE III

Miscellaneous Provisions.

Section 3.01 Representations and Warranties. In order to induce the Lenders to
enter into this Amendment, the Borrower hereby represents and warrants that:

 

  (a) each Credit Party has the power and authority to execute, deliver and
perform its obligations under this Amendment and under each of the Credit
Documents as amended or supplemented hereby to which it is a party, and, in the
case of the Borrower, to make the borrowing contemplated hereunder, and has
taken all necessary action to authorize its execution, delivery and performance
of this Amendment and each Credit Document as amended or supplemented hereby to
which it is a party. Each Credit Party has duly executed and delivered this
Amendment, and this Amendment and each Credit Document, as amended or
supplemented hereby, constitutes its legal, valid and binding obligation
enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
right and by equitable principles (regardless of whether enforcement is sought
by proceeding in equity or at law);

 

  (b) no order, consent, approval, license, authorization or validation of, or
filing, recording or registration with (except for those that have otherwise
been obtained or made), or exemption or other action by, any Governmental
Authority is required to be obtained or made by, or on behalf of any Credit
Party in connection with the execution, delivery and performance of this
Amendment or any Credit Document, as amended or supplemented hereby, or the
legality, validity, binding effect or enforceability of this Amendment or any
such Documents as amended or supplemented hereby;

 

8



--------------------------------------------------------------------------------

  (c) the execution, delivery and performance of this Agreement and of the other
Credit Documents , as amended or supplemented hereby, the borrowings hereunder
and the use of the proceeds thereof will not (i) contravene any provision of any
law, statute, rule or regulation or any order, writ, injunction or decree of any
court or Governmental Authority, (ii) require any consent under, or violate or
result in any breach of any of the terms, covenants, conditions or provisions
of, or constitute a default under, any Lien (other than Permitted Liens) upon
any of the property or assets of any Credit Party or any of its Subsidiaries
pursuant to the terms of the Credit Agreement or any indenture, mortgage, deed
of trust, other credit agreement or loan agreement, or any other material
agreement, contract or instrument, in each case to which any Credit Party or any
of its Subsidiaries is a party or by which it or any its property or assets is
bound, (iii) result in the creation or imposition of (or the obligation to
create or impose) any Lien pursuant to the terms of the documents described in
clause (ii) immediately above or (iv) violate any provision of the certificate
or articles of incorporation, certificate of formation, limited liability
company agreement or by-laws (or equivalent organizational documents), as
applicable, of any Credit Party or any of its Subsidiaries, except in each case
referred to in clauses (i), (ii) and (iii) to the extent that any such violation
or breach would not reasonably be expected to have a Material Adverse Effect;

Section 3.02 No Waiver. This Amendment is limited precisely as written and shall
not be deemed to (i) be a waiver of or a consent to the modification of or
deviation from any other term or condition of the Credit Agreement, any other
Credit Documents or any of the other instruments or agreements referred to
therein or (ii) prejudice any right or rights which any of the Lenders or the
Administrative Agent now have or may have in the future under or in connection
with the Credit Agreement, any other Credit Documents or any of the other
instruments or agreements referred to therein.

Section 3.03 Binding Effect. By executing and delivering a counterpart hereof,
the Borrower and each Guarantor hereby agrees that all Loans shall be guaranteed
and secured pursuant to and in accordance with the terms and provisions of each
of the Guaranty and Collateral Agreement and the other Security Documents in
accordance with the terms and provisions thereof.

Section 3.04 Counterparts. This Amendment may be executed in any number of
counterparts (including by way of facsimile or other electronic transmission)
and by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.

Section 3.05 GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

Section 3.06 Conditions to Effectiveness. The amendments set forth in this
Amendment shall become effective on the date (the “Fourth Amendment Effective
Date”) when each of the following conditions shall have been satisfied or waived
by the applicable party:

(a) the Administrative Agent shall have received from the Borrower, each other
Credit Party, the Required Lenders and the Administrative Agent an executed
counterpart hereof or other written confirmation (in form satisfactory to the
Administrative Agent) that such party has signed a counterpart hereof; and

 

9



--------------------------------------------------------------------------------

(b) the Borrower shall have paid to the Administrative Agent (or its applicable
affiliate) all fees, costs and expenses (including, without limitation,
reasonable legal fees and expenses) payable to the Administrative Agent (or its
applicable affiliate) to the extent then due and invoiced at least one
(1) Business Day prior to the closing date.

Section 3.07 References. From and after the date hereof, all references in the
Credit Agreement and each of the other Credit Documents to the Credit Agreement
shall be deemed to be references to the Credit Agreement as modified by each of
the amendments effected on such respective dates, as the context may require.
This Amendment shall constitute a “Credit Document” for purposes of the Credit
Agreement and the other Credit Documents.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

WESTMORELAND COAL COMPANY By:  

/s/ Jennifer S. Grafton

  Name: Jennifer S. Grafton   Title: Chief Administrative Officer, Chief Legal
Officer and Secretary WESTMORELAND TEXAS JEWITT COAL COMPANY By:  

/s/ Samuel N. Hagreen

  Name: Samuel N. Hagreen   Title: Secretary WESTMORELAND COAL COMPANY ASSET
CORP. By:  

/s/ Jennifer S. Grafton

  Name: Jennifer S. Grafton   Title: Secretary WESTMORELAND ENERGY SERVICES NEW
YORK, INC. By:  

/s/ Jennifer S. Grafton

  Name: Jennifer S. Grafton   Title: Secretary



--------------------------------------------------------------------------------

HAYSTACK COAL COMPANY By:  

/s/ Samuel N. Hagreen

  Name: Samuel N. Hagreen   Title: Secretary WESTMORELAND SAN JUAN HOLDINGS,
INC. By:  

/s/ Samuel N. Hagreen

  Name: Samuel N. Hagreen   Title: Secretary WESTMORELAND SAN JUAN, LLC By:  

/s/ Samuel N. Hagreen

  Name: Samuel N. Hagreen   Title: Secretary SAN JUAN TRANSPORTATION COMPANY By:
 

/s/ Samuel N. Hagreen

  Name: Samuel N. Hagreen   Title: Secretary SAN JUAN COAL COMPANY By:  

/s/ Samuel N. Hagreen

  Name: Samuel N. Hagreen   Title: Secretary

 

12



--------------------------------------------------------------------------------

WESTMORELAND CANADA, LLC By:  

/s/ Jennifer S. Grafton

  Name: Jennifer S. Grafton   Title: Vice President and Secretary WESTMORELAND
ENERGY SERVICES, INC. By:  

/s/ Samuel N. Hagreen

  Name: Samuel N. Hagreen   Title: Secretary WESTMORELAND POWER, INC. By:  

/s/ Samuel N. Hagreen

  Name: Samuel N. Hagreen   Title: Secretary BASIN RESOURCES, INC. By:  

/s/ Samuel N. Hagreen

  Name: Samuel N. Hagreen   Title: Secretary BUCKINGHAM COAL COMPANY, LLC By:  

/s/ Samuel N. Hagreen

  Name: Samuel N. Hagreen   Title: Secretary

 

13



--------------------------------------------------------------------------------

WESTMORELAND —NORTH CAROLINA POWER, L.L.C. By:  

/s/ Samuel N. Hagreen

  Name: Samuel N. Hagreen   Title: Secretary WEI – ROANOKE VALLEY, INC. By:  

/s/ Samuel N. Hagreen

  Name: Samuel N. Hagreen   Title: Secretary WESTMORELAND —ROANOKE VALLEY, L.P.
By:  

/s/ Samuel N. Hagreen

  Name: Samuel N. Hagreen   Title: Secretary WESTMORELAND ENERGY LLC By:  

/s/ Samuel N. Hagreen

  Name: Samuel N. Hagreen   Title: Secretary WESTMORELAND RESOURCES, INC. By:  

/s/ Samuel N. Hagreen

  Name: Samuel N. Hagreen   Title: Secretary

 

14



--------------------------------------------------------------------------------

WRI PARTNERS, INC. By:  

/s/ Samuel N. Hagreen

  Name: Samuel N. Hagreen   Title: Secretary WESTMORELAND COAL SALES COMPANY,
INC. By:  

/s/ Samuel N. Hagreen

  Name: Samuel N. Hagreen   Title: Secretary

PRAIRIE MINES & ROYALTY ULC

By:  

/s/ Jennifer S. Grafton

  Name: Jennifer S. Grafton   Title: Assistant Secretary WESTMORELAND MINING LLC
By:  

/s/ Samuel N. Hagreen

  Name: Samuel N. Hagreen   Title: Secretary DAKOTA WESTMORELAND CORPORATION By:
 

/s/ Samuel N. Hagreen

  Name: Samuel N. Hagreen   Title: Secretary

 

15



--------------------------------------------------------------------------------

TEXAS WESTMORELAND COAL CO. By:  

/s/ Samuel N. Hagreen

  Name: Samuel N. Hagreen   Title: Secretary WESTERN ENERGY COMPANY By:  

/s/ Samuel N. Hagreen

  Name: Samuel N. Hagreen   Title: Secretary WESTMORELAND SAVAGE CORPORATION By:
 

/s/ Samuel N. Hagreen

  Name: Samuel N. Hagreen   Title: Secretary WESTMORELAND PARTNERS By:  

/s/ Samuel N. Hagreen

  Name: Samuel N. Hagreen   Title: Secretary WESTMORELAND CANADIAN INVESTMENTS
L.P. By: Westmoreland Canada LLC, in its capacity as general partner of
WESTMORELAND CANADIAN INVESTMENTS L.P. / WESTMORELAND INVESTISSEMENTS CANADIENS
S.E.C. By:  

/s/ Samuel N. Hagreen

  Name: Samuel N. Hagreen  

Title: Secretary

 

16



--------------------------------------------------------------------------------

ABSALOKA COAL, LLC By:  

/s/ Samuel N. Hagreen

  Name: Samuel N. Hagreen   Title: Secretary

 

17



--------------------------------------------------------------------------------

WILMINGTON SAVINGS FUND SOCIETY, FSB, as Administrative Agent By:  

/s/ Samuel N. Hagreen

  Name: Samuel N. Hagreen   Title: Secretary



--------------------------------------------------------------------------------

SCHEDULE I

MORTGAGES

 



--------------------------------------------------------------------------------

EXHIBIT L

TERMS OF BRIDGE LOANS

of

WESTMORELAND COAL COMPANY,

PRAIRIE MINES & ROYALTY ULC

and

WESTMORELAND SAN JUAN, LLC

 

 

Dated as of May 21, 2018

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   SECTION 1.    Definitions and Accounting Terms      1   1.01   
Defined Terms      1   1.02    Other Definitional Provisions      28   1.03   
Québec, Canada Provisions      29   SECTION 2.    Amount and Terms of Credit   
  30   2.01    The Commitments      30   2.02    Minimum Amount of Each
Borrowing      30   2.03    Notice of Borrowing      30   2.04    Disbursement
of Funds      31   2.05    Notes      31   2.06    Conversions/Continuations   
  32   2.07    Pro Rata Borrowings      32   2.08    Interest      32   2.09   
Interest Periods      33   2.10    Increased Costs, Illegality, etc.      34  
2.11    Compensation      36   2.12    Change of Lending Office      37   2.13
   Replacement of Lenders      37   SECTION 3.    Yield Enhancement      38  
3.01    Upfront Yield Enhancement      38   3.02    Exit Yield Enhancement     
38   SECTION 4.    Fees      39   4.01    Fees      39   4.02    Termination of
Commitments      39   SECTION 5.    Prepayments; Payments; Taxes      39   5.01
   Voluntary Prepayments      39   5.02    Mandatory Repayments      40   5.03
   Method and Place of Payment      41   5.04    Net Payments      42  



--------------------------------------------------------------------------------

SECTION 6.    Conditions Precedent to Credit Events on the Initial Borrowing
Date      45   6.01    Effective Date      45   6.02    Representations and
Warranties      45   6.03    Officer’s Certificate      45   6.04    Opinions of
Counsel      45   6.05    Company Documents; Proceedings; etc.      46   6.06   
Consummation of the Refinancing      46   6.07    Approvals      46   6.08   
Guaranty and Collateral Agreement; Intercreditor      47   6.09    Mortgage;
Title Insurance; Landlord Waivers; etc.      48   6.10    Financial Statements;
Pro Forma Balance Sheet; Projections      52   6.11    Insurance Certificates,
etc.      52   6.12    Fees, etc.      53   6.13    Patriot Act      52   6.14
   Credit Documentation      53   6.15    No Default      53   6.16    Notice of
Borrowing      53   6.17    No Bankruptcy or Similar Filing      53   6.18    No
New Information      53   6.19    Initial Borrowing Date      53   6.20   
Amendments      54   SECTION 7.    Conditions Precedent to Credit Events After
the Initial Borrowing Date      54   7.01    No Default; Representations and
Warranties      54   7.02    Notice of Borrowing      54   7.03    Other
Conditions      54   7.04    No New Information      54   SECTION 8.   
Representations, Warranties and Agreements      54   8.01    Organization;
Powers      55   8.02    Authorization; Enforceability      55   8.03    No
Violation      55   8.04    Approvals      56   8.05    Financial Statements;
Financial Condition; Undisclosed Liabilities; Projections      56  

 

ii



--------------------------------------------------------------------------------

8.06    Litigation      56   8.07    Disclosure      57   8.08    Use of
Proceeds Margin Regulations      57   8.09    Tax Returns and Payments      57  
8.10    Compliance with ERISA and Other Benefits Laws      57   8.11    Security
Documents      59   8.12    Properties      60   8.13    Subsidiaries      60  
8.14    Compliance with Statutes, etc.      60   8.15    Investment Company Act
     60   8.16    Environmental Matters      60   8.17    Employment and Labor
Relations      61   8.18    Intellectual Property, etc.      61   8.19   
Foreign Assets Control Regulations, etc.      62   SECTION 9.    Affirmative
Covenants      62   9.01    Information Covenants      62   9.02    Books,
Records and Inspections      65   9.03    Maintenance of Property; Insurance   
  65   9.04    Existence; Franchises      66   9.05    Compliance with Statutes,
etc.      66   9.06    Compliance with Environmental Laws      66   9.07   
ERISA      67   9.08    End of Fiscal Years; Fiscal Quarters      67   9.09   
Payment of Taxes      68   9.10    Use of Proceeds      68   9.11    Additional
Security; Further Assurances; etc.      68   9.12    Reserved      70   9.13   
Business Plan      70   9.14    Restructuring Support Agreement      70   9.15
   Minimum Liquidity      70   9.16    Weekly Reports      71   9.17   
Continued SEC Filing      71   9.18    Collective Bargaining Agreement and OPEB
Matters      71  

 

iii



--------------------------------------------------------------------------------

SECTION 10.    Negative Covenants      71   10.01    Liens      71   10.02   
Consolidation, Merger, Amalgamation, Purchase or Sale of Assets, etc.      74  
10.03    Dividends      77   10.04    Indebtedness      78   10.05    Advances,
Investments and Loans      79   10.06    Transactions with Affiliates      81  
10.07    Limitation on Certain Restrictions on Subsidiaries      82   10.08   
Business; etc.      82   10.09    Optional Payments and Modifications of Certain
Debt Instruments      82   10.10    Limitation on Activities of Absaloka      82
  10.11    Limitation on Activities of Westmoreland Canada LLC      82   10.12
   Payments to Employees      83   10.13    Operating Covenants      83  
SECTION 11.    Events of Default      83   11.01    Payments      83   11.02   
Representations, etc.      83   11.03    Covenants      83   11.04    Default
Under Other Agreements      84   11.05    Bankruptcy, etc.      84   11.06   
ERISA      85   11.07    Security Documents      85   11.08    Guaranties     
85   11.09    Judgments      86   11.10    Change of Control      86   11.11   
RSA      86   11.12    Effect of Event of Default      86   SECTION 12.    The
Administrative Agent      87   12.01    Appointment      87   12.02    Nature of
Duties      88   12.03    Lack of Reliance on the Administrative Agent      88  
12.04    Certain Rights of the Administrative Agent      88   12.05    Reliance
     89  

 

iv



--------------------------------------------------------------------------------

12.06    Indemnification      89   12.07    The Administrative Agent in its
Individual Capacity      90   12.08    Holders      90   12.09    Removal or
Resignation by the Administrative Agent      90   12.10    Collateral Matters   
  91   12.11    Delivery of Information      93   SECTION 13.    Miscellaneous
     93   13.01    Payment of Expenses, etc.      93   13.02    Right of Setoff
     95   13.03    Notices      96   13.04    Benefit of Agreement; Assignments;
Participations      96   13.05    No Waiver; Remedies Cumulative      98   13.06
   Payments Pro Rata      99   13.07    Calculations; Computations      99  
13.08    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE;       WAIVER OF JURY
TRIAL      100   13.09    Counterparts      101   13.10    Effectiveness     
101   13.11    Headings Descriptive      102   13.12    Amendment or Waiver,
etc.      102   13.13    Survival      103   13.14    Domicile of Loans      103
  13.15    Register      103   13.16    Confidentiality      104   13.17   
Patriot Act      104   13.18    Interest Rate Limitation      105   13.19   
Judgment Currency      105   13.20    No Fiduciary Duty      105   13.21   
Intercreditor Agreement      106   13.22    Debtor-in-Possession Financing     
106  

 

v



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)    Commitments SCHEDULE 1.01(b)    Lender Addresses SCHEDULE
1.01(c)    Excluded Real Property SCHEDULE 1.01(d)    Excluded Subsidiaries
SCHEDULE 8.08    Approved Budget SCHEDULE 8.10    Canadian Pension Plans
SCHEDULE 8.11(a)    Financing Statements SCHEDULE 8.12    Real Property SCHEDULE
8.13    Subsidiaries SCHEDULE 8.16    Environmental Matters SCHEDULE 8.17   
Labor Matters SCHEDULE 9.03(a)    San Juan Facility Matters SCHEDULE 9.11   
Post-Closing Deliverables SCHEDULE 10.01    Existing Liens SCHEDULE 10.02(i)   
Capital Expenditures SCHEDULE 10.04    Existing Indebtedness SCHEDULE 10.05   
Existing Investments SCHEDULE 10.07    Existing Restrictions SCHEDULE 12.06   
Side Indemnity Letter EXHIBIT A-1    Form of Notice of Borrowing EXHIBIT A-2   
Form of Notice of Conversion/Continuation EXHIBIT B    Form of Promissory Note
EXHIBIT C    Form of Intercreditor Agreement EXHIBIT D    Form of
Section 5.04(b)(ii) Certificate EXHIBIT E    Form of Opinion of counsel to the
Credit Parties EXHIBIT F    Form of Officers’ Certificate EXHIBIT G-1    Form of
Guaranty and Collateral Agreement EXHIBIT G-2    Form of Canadian Guaranty and
Collateral Agreement EXHIBIT H    Form of Compliance Certificate EXHIBIT I   
Form of Assignment and Assumption Agreement EXHIBIT J    Form of Intercompany
Note EXHIBIT K    Debtor-In-Possession Financing Term Sheet EXHIBIT L    Form of
Quebec Hypothec

 

vi



--------------------------------------------------------------------------------

TERMS OF BRIDGE LOANS, dated as of May 21, 2018. All capitalized terms used
herein and defined in Section 1.01 are used herein as therein defined.

SECTION 1.    Definitions and Accounting Terms

1.01    Defined Terms. As used herein, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):

“Absaloka” shall mean Absaloka Coal, LLC.

“Accounting Change” shall have the meaning assigned to such term in the
definition of GAAP.

“Additional Lender” shall have the meaning provided in Section 2.14(d).

“Additional Security Documents” shall have the meaning provided in
Section 9.11(b).

“Administrative Agent” shall mean Wilmington Savings Fund Society, FSB, in its
capacity as Administrative Agent for the Lenders under the Credit Agreement, the
other Credit Documents, and shall include any successor to the Administrative
Agent appointed pursuant to Section 12.09.

“Administrative Borrower” shall mean Westmoreland Coal Company, a Delaware
corporation.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that none of the Administrative Agent, any Lender or any of their respective
Affiliates shall be considered an Affiliate of the Borrowers or any Subsidiary
thereof.

“Agreement” shall mean this Exhibit L, as modified, supplemented, amended,
restated (including any amendment and restatement hereof), extended or renewed
from time to time.

“Applicable Margin” initially shall mean a percentage per annum equal to, in the
case of Bridge Loans maintained as (A) Base Rate Loans, 7.25% and (B) LIBOR
Loans, 8.25%.

“Approved Budget” means a projected statement of sources and uses of cash for
the Administrative Borrower and its Subsidiaries on a weekly basis for the
following 13 calendar weeks, including the anticipated uses of the Loans for
each week during such period, in substantially the form of Schedule 8.08 hereto.
As used herein, “Approved Budget” shall initially refer to the initial Approved
Budget delivered prior to the Effective Date and thereafter shall refer to the
most recent Approved Budget delivered by the Administrative Borrower and
approved by the Required Lenders in accordance with Section 9.01(i).



--------------------------------------------------------------------------------

“Approved Fund” shall mean with respect to any Lender which is a fund that
invests in loans, any other fund that invests in loans that is managed by the
same investment advisor as such Lender or by an Affiliate of such Lender or such
investment advisor.

“As-Extracted Collateral” shall mean (a) oil, gas, minerals, coal or other
fossil fuels that are subject to a security interest that (i) is created by a
debtor having an interest in the oil, gas, minerals, coal or other fossil fuels
before extraction and (ii) attaches to the oil, gas, minerals, coal or other
fossil fuels as extracted, or (b) accounts arising out of the sale at the
wellhead or minehead of oil, gas, minerals, coal or other fossil fuels in which
the debtor had an interest before extraction.

“As-Extracted Collateral Filing” shall mean a financing statement covering
As-Extracted Collateral filed in the office designated for the filing or
recording of a record of a mortgage on the related Real Property.

“Asset Sale” shall mean any sale, transfer or other disposition by a Borrower or
any of its Subsidiaries to any Person (including by way of redemption by such
Person) other than to a Borrower or a Guarantor of any asset (including, without
limitation, any capital stock or other securities of, or Equity Interests in,
another Person), but excluding (a) sales of assets pursuant to Sections
10.02(ii), (v), (vii), (ix), (x), (xi), (xii), and (xiii) and (b) any other
sale, transfer or disposition (for such purpose, treating any series of related
sales, transfers or dispositions as a single such transaction) that generates
gross proceeds of less than $250,000.

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit I hereto (appropriately
completed).

“Authorized Officer” shall mean, with respect to (i) delivering Notices of
Borrowing, Notices of Conversion/Continuation and similar notices, any person or
persons that has or have been authorized by the board of directors of a Borrower
to deliver such notices pursuant to this Agreement, (ii) delivering financial
information and officer’s certificates pursuant to this Agreement, the chief
executive officer, president, chief financial officer, chief legal officer,
senior vice president, treasurer, assistant treasurer, controller or principal
accounting officer of a Borrower, and (iii) any other matter in connection with
this Agreement or any other Credit Document, any officer (or a person or persons
so designated by any officer described in clauses (i) or (ii) immediately above)
of a Borrower.

“Bankruptcy Code” shall have the meaning provided in Section 11.05.

“Base Rate” shall mean, at any time, the highest of (i) the Prime Lending Rate
at such time, (ii) 1/2 of 1% per annum in excess of the overnight Federal Funds
Rate at such time and (iii) the LIBO Rate for a LIBOR Loan denominated in
dollars with a one-month interest period commencing on such day plus 1.00%. For
purposes of this definition, the LIBO Rate shall be determined using the LIBO
Rate as otherwise determined by the Administrative Agent in accordance with the
definition of LIBO Rate, except that (x) if a given day is a Business Day, such
determination shall be made on such day (rather than two Business Days prior to
the commencement of an Interest Period) or (y) if a given day is not a Business
Day, the LIBO Rate for such day shall be the rate determined by the
Administrative Agent pursuant to preceding clause (x) for the most recent
Business Day preceding such day. Any

 

2



--------------------------------------------------------------------------------

change in the Base Rate due to a change in the Prime Lending Rate, the Federal
Funds Rate or such LIBO Rate shall be effective as of the opening of business on
the day of such change in the Prime Lending Rate, the Federal Funds Rate or such
LIBO Rate, respectively.

“Base Rate Loan” shall mean each Bridge Loan designated or deemed designated as
such by a Borrower at the time of the incurrence thereof or conversion thereto.

“Borrowers” shall mean the Administrative Borrower, the Canadian Borrower and
the San Juan Borrower.

“Borrower Common Stock” shall mean the authorized common stock of the Borrower.

“Borrowing” shall mean the borrowing of one Type of Bridge Loan by a Borrower
from all Lenders having Commitments on a given date (or resulting from a
conversion or continuation on such date) having in the case of LIBOR Loans the
same Interest Period, provided that Base Rate Loans incurred pursuant to
Section 2.10(b) shall be considered part of the related Borrowing of LIBOR
Loans.

“Bridge Loan” shall have the meaning provided in Section 2.01.

“Bridge Loan Commitment” shall mean, for each Lender, the sum of the Bridge Loan
Initial Commitment and the Bridge Loan Delayed Draw Commitment set forth
opposite such Lender’s name in Schedule 1.01(a) hereto as the same may be
terminated pursuant to Section 4.02. The aggregate amount of the Bridge Loan
Commitments is $110,000,000 on the Effective Date.

“Bridge Loan Delayed Draw Commitment” shall mean, for each Lender, the amount
set forth opposite such Lender’s name in Schedule 1.01(a) hereto under “Bridge
Loan Delayed Draw Commitment”, as the same may be terminated pursuant to
Section 4.02.

“Bridge Loan Initial Commitment” shall mean, for each Lender, the amount set
forth opposite such Lender’s name in Schedule 1.01(a) hereto under “Bridge Loan
Initial Commitment” as the same may be terminated pursuant to Section 4.02.

“Business Day” shall mean any day except Saturday, Sunday and any day which
shall be in New York, New York, a day on which banking institutions are
authorized or required by law or other government action to close.

“Business Plan” shall have the meaning set forth in Section 9.13.

“Canadian Borrower” shall mean Prairie Mines & Royalty ULC, an Alberta unlimited
liability corporation.

“Canadian Collateral Agent” shall mean BNY Trust Company of Canada, in its
capacity as Canadian Collateral Agent for the Lenders under the Mortgages and
other Credit Documents to which it is party, as the case may be, and shall
include any successor to the Canadian Collateral Agent appointed pursuant to
Section 12.09.

 

3



--------------------------------------------------------------------------------

“Canadian Financing Collateral” shall means a security interest in Collateral
which may be perfected by filing a PPSA financing statement in the relevant PPSA
filing office, possession or with an account control agreement.

“Canadian GCA Collateral” shall mean all “Collateral” as defined in the Canadian
Guaranty and Collateral Agreement.

“Canadian Guaranty and Collateral Agreement” shall have the meaning provided in
Section 6.08.

“Canadian Insolvency Law” shall have the meaning provided in Section 11.05.

“Canadian Multi-Employer Plan” means a “multi-employer pension plan”, as such
term is defined in the Pension Benefits Act (Alberta) or any similar plan
registered under pension standards legislation of another jurisdiction in Canada
in which a Borrower or any Affiliate of it contributes for its employees or
former employees employed in Canada.

“Canadian Pension Event” means (i) the termination or wind-up in whole or in
part of a Canadian Pension Plan, (ii) the occurrence of any circumstance or
event that would provide any basis for a Governmental Authority to take steps to
cause the termination or wind-up, in whole or in part, of any Canadian Pension
Plan, the issuance of a notice (or a notice of intent to issue such a notice) to
terminate in whole or in part any Canadian Pension Plan or the receipt of a
notice of intent from a Governmental Authority to require the termination in
whole or in part of any Canadian Pension Plan, revoking the registration of same
or appointing a new administrator of such a plan, (iii) an event or condition
which constitutes grounds under applicable pension standards or tax legislation
for the issuance of an order, direction or other communication from any
Governmental Authority or a notice of an intent to issue such an order,
direction or other communication requiring a Borrower or any Affiliate to take
or refrain from taking any action in respect of a Canadian Pension Plan,
(iv) the issuance of either any order or charges which may give rise to the
imposition of any fines or penalties to or in respect of any Canadian Pension
Plan or the issuance of such fines or penalties, (v) the failure to remit by a
Borrower or any Affiliate any contribution to a Canadian Pension Plan when due
or the receipt of any notice from an administrator, a trustee or other funding
agent or any other person that a Borrower or any Affiliate has failed to remit
any contribution to a Canadian Pension Plan or a similar notice from a
Governmental Authority relating to a failure to pay any fees or other amounts,
(vi) the non-compliance by a Borrower or any Affiliate of it with any law
applicable to any Canadian Pension Plan and (vii) the existence of a solvency
deficiency with respect to any Canadian Pension Plan.

“Canadian Pension Plan” means a pension plan or plan that is a “registered
pension plan” as defined in the Income Tax Act (Canada) or is subject to the
funding requirements of the Pension Benefits Act (Alberta), or any similar
pension benefits standards legislation in any Canadian jurisdiction, and which
is maintained or contributed to by, or to which there is or may be an obligation
to contribute by a Borrower or any Affiliate, in respect of its employees or
former employees employed in Canada, and for greater certainty does not include
a Canadian Multi-Employer Plan, the Canada Pension Plan maintained by the
Government of Canada or the Québec Pension Plan maintained by the Government of
Québec.

 

4



--------------------------------------------------------------------------------

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with GAAP and, without
duplication, the amount of all Capitalized Lease Obligations incurred by such
Person.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are or will be required to
be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles,
provided that notwithstanding the foregoing, in no event will any obligation in
respect of a lease that would have been categorized as an operating lease in
accordance with GAAP on the Effective Date be considered a Capitalized Lease
Obligation.

“Cash Equivalents” shall mean, as to any Person,

(a)    United States dollars or any other currencies held from time to time in
the ordinary course of business

(b)    securities issued by the United States or Canadian government or any
agency or instrumentality of the United States government having maturities of
not more than two years from the date of acquisition;

(c)    certificates of deposit, time deposits, money market deposits and
eurodollar time deposits with maturities of two years or less from the date of
acquisition, bankers’ acceptances with maturities of two years or less and
overnight bank deposits, in each case with any Lender or with any domestic
commercial bank having capital and surplus in excess of $500 million;

(d)    repurchase obligations for underlying securities of the types described
in clauses (b), (c) and (f) entered into with any financial institution meeting
the qualifications specified in clause (c) above;

(e)    commercial paper rated at least P-2 by Moody’s or at least A-2 by S&P
and, in each case, maturing within two years after the date of acquisition;

(f)    securities issued or fully guaranteed by any state or commonwealth of the
United States, or by any political subdivision or taxing authority thereof, or
by any province of Canada or by any political subdivision thereof and rated at
least Baa3 by Moody’s or BBB- by S&P and, in each case, maturing within two
years after the date of acquisition;

(g)    mutual funds whose investment guidelines restrict 90% of such funds’
investments to those satisfying the provisions of clauses (a) through (f) above;

(h)    money market funds that (i) comply with the criteria set forth in Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa
by Moody’s and (iii) have portfolio assets of at least $500 million;

(i)    time deposit accounts, certificates of deposit and money market deposits
with maturities of one year or less from the date of acquisition, in each case
with any commercial bank having capital and surplus of not less than
$250.0 million in the case of U.S. banks and $100.0 million (or the U.S. dollar
equivalent as of the date of determination) in the case of foreign banks; and

 

5



--------------------------------------------------------------------------------

(j)    Indebtedness or preferred stock issued by Persons rated at least A-2 by
Moody’s or A by S&P.

“Change of Control” shall mean (i) the direct or indirect sale, lease, transfer,
conveyance or other disposition (other than by way of merger or consolidation),
in one or a series of related transactions, of all or substantially all of the
properties or assets of the Administrative Borrower and its Subsidiaries taken
as a whole to any “person” (as that term is used in Section 13(d) of the
Exchange Act), (ii) the adoption of a plan relating to the liquidation or
dissolution of the Administrative Borrower or (iii) the consummation of any
transaction (including, without limitation, any merger or consolidation), the
result of which is that any “person” (as defined above) becomes the beneficial
owner, directly or indirectly, of more than 50% of the voting stock of the
Administrative Borrower measured by voting power rather than number of shares.

“Claims” shall have the meaning provided in the definition of “Environmental
Claims.”

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or purported to be granted)
pursuant to any Security Document, including, without limitation, all GCA
Collateral, all Canadian GCA Collateral, all Québec Hypothec Collateral, all
Mortgaged Properties and all cash and Cash Equivalents delivered as collateral,
which will not include in any case the Excluded Property.

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent or the hypothecary representative (fondé pouvoir) for the Secured
Creditors pursuant to the Security Documents.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate).

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however determined) or that are franchise Taxes or
branch profits Taxes.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (the “primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of such Person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (x) for the purchase or payment of any
such primary obligation or (y) to maintain working capital or equity capital of
the primary obligor or otherwise

 

6



--------------------------------------------------------------------------------

to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

“Controlled Group” shall mean the controlled group of the Administrative
Borrower, as determined under section 52(a) of the Code and any regulatory
guidance promulgated thereunder.

“Credit Documents” shall mean the Term Loan Credit Agreement (but only to the
extent directly related to the Bridge Loans), this Agreement, the Guaranty and
Collateral Agreement, the Canadian Guaranty and Collateral Agreement, the Québec
Hypothec, the Intercreditor Agreement and, after the execution and delivery
thereof pursuant to the terms of this Agreement, each Note and each other
Security Document.

“Credit Event” shall mean the making of any Bridge Loan or the release of
amounts from the Escrow Account.

“Credit Party” shall mean each Borrower and each Guarantor.

“Default” shall mean any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

“Delayed Draw Borrowing Date” means a Business Day after the Effective Date set
forth in a Notice of Borrowing on which, subject to Section 7, a Borrowing of
Bridge Loans occurs. There shall not be more than two (2) Delayed Draw Borrowing
Dates.

“Disposition” shall have the meaning provided in Section 10.02(iv).

“Disqualified Stock” shall mean, with respect to any Person, any Equity Interest
of such Person which, by its terms or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable (other than solely for an
Equity Interest that is not Disqualified Stock), pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, in each case on or prior to the date that is ninety-one
days after the Maturity Date hereunder, provided that (a) any class of Equity
Interests of such Person that, by its terms, authorizes such Person to satisfy
in full its obligations with respect to the payment of dividends or upon
maturity, redemption (pursuant to a sinking fund or otherwise) or repurchase
thereof or otherwise by the delivery of Equity Interests that are not
Disqualified Stock, and that is not convertible, putable or exchangeable for
Disqualified Stock or Indebtedness, will not be deemed to be Disqualified Stock
so long as such Person satisfies its obligations with respect thereto solely

 

7



--------------------------------------------------------------------------------

by the delivery of Equity Interests that are not Disqualified Stock, (b) any
Equity Interests that would constitute Disqualified Stock solely because the
holders of the Equity Interests have the right to require a Borrower or the
Subsidiary that issued the Equity Interests to repurchase such Equity Interests
upon the occurrence of a change of control or an asset sale will not constitute
Disqualified Stock, and (c) if such Equity Interests are issued to any plan for
the benefit of employees of a Borrower or its Subsidiaries or by any such plan
to such employees, such Equity Interests shall not constitute Disqualified Stock
solely because they may be required to be repurchased by such Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations;
provided, further, that any Equity Interests held by any future, present or
former employee, director, manager or consultant of a Borrower or a Subsidiary
or any other entity in which such Borrower or any of its Subsidiaries has an
Investment and is designated in good faith as an “affiliate” by the board of
directors of such Borrower, in each case pursuant to any stockholders’
agreement, equity plan or stock incentive plan or any other management, director
or employee benefit plan or agreement shall not constitute Disqualified Stock
solely because it may be required to be repurchased by a Borrower or its
Subsidiaries.

“Dividend” shall mean, with respect to any Person, a declaration or payment by a
Person of a dividend (other than dividends payable solely in its Qualified
Equity Interests), or a distribution or a return of any equity capital to such
Person’s stockholders, partners or members or making of any other distribution,
payment or delivery of property (other than common Equity Interests of such
Person) or cash to such Person’s stock-holders, partners or members in their
capacity as such, or a redemption, retirement or making of or an acquisition of,
directly or indirectly, for consideration any shares of any class of its capital
stock or any other Equity Interests outstanding on or after the Effective Date
(or any options or warrants issued by such Person with respect to its capital
stock or other Equity Interests). Without limiting the foregoing, “Dividends”
with respect to any Person shall also include all payments made or required to
be made by such Person with respect to any stock appreciation rights, plans,
equity incentive or achievement plans or any similar plans or setting aside of
any funds for the foregoing purposes.

“Documents” shall mean, collectively, (i) the Credit Documents and (ii) the
Refinancing Documents.

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in the United States or any State thereof or the
District of Columbia; provided that no Subsidiary of a Foreign Subsidiary shall
be deemed to be a Domestic Subsidiary; provided further that any Subsidiary that
would otherwise constitute a Domestic Subsidiary and is a holding company which
owns Equity Interests in one or more Foreign Subsidiaries, but owns no other
material assets and does not engage in any trade or business (other than acting
as a holding company for such Equity Interests in Foreign Subsidiaries) shall
not constitute a Domestic Subsidiary hereunder.

“Dutch Financing Collateral” means the shares in WCC Holding B.V.

 

8



--------------------------------------------------------------------------------

“Dutch Security Assets” shall have the meaning given to Security Assets in the
Dutch Share pledge.

“Dutch Share Pledge” means the deed of pledge of shares in the capital of WCC
Holding B.V. in favour of the Collateral Agent.

“Effective Date” shall have the meaning provided in Section 13.10.

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), but in any event excluding a Borrower except with respect to
the transactions allowed pursuant to Section 2.15.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of non-compliance or violation, investigations and/or proceedings
(hereafter, “Claims”) relating in any way to any noncompliance with, or
liability arising under, Environmental Law or to any permit issued, or any
approval given, under any Environmental Law or regarding any environmental
condition, including, (a) any and all Claims by any Governmental Authority for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any Environmental Law, and (b) any and all Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief arising out of or relating to an alleged injury or threat of
injury to human health, safety or the environment due to the presence of
Hazardous Materials.

“Environmental Law” shall mean any Federal, state, provincial, local or foreign
law (including principles of common law), rule, regulation, ordinance, code,
directive, judgment, order or agreement, formerly, now or hereafter in effect
and in each case as amended, and any legally binding judicial or administrative
interpretation thereof, relating to the protection of the environment, or of
human health (as it relates to the exposure to environmental hazards).

“Environmental Permits” shall mean any and all permits, licenses, approvals,
registrations, notifications, exemptions and any other authorization pursuant to
or required under any Environmental Law.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase or receive, warrants, options, participation or other
equivalents of or interest in (however designated) equity of such Person,
including any common stock, preferred stock, any limited or general partnership
interest and any limited liability company or unlimited liability corporation
membership interest.

“ERISA” shall mean the U.S. Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” shall mean (a) any entity, whether or not incorporated, that
is under common control with the Administrative Borrower or one of its
Subsidiaries within the meaning of Section 4001(a)(14) of ERISA; (b) any
corporation which is a member of a controlled group of corporations within the
meaning of Section 414(b) of the Code of which the Administrative Borrower or
one of its Subsidiaries is a member; (c) any trade or business (whether or not

 

9



--------------------------------------------------------------------------------

incorporated) which is a member of a group of trades or businesses under common
control within the meaning of Section 414(c) of the Code of which the
Administrative Borrower or one of its Subsidiaries is a member; and (d) with
respect to the Administrative Borrower or one of its Subsidiaries, any member of
an affiliated service group within the meaning of Section 414(m) or (o) of the
Code of which that the Administrative Borrower or one of its Subsidiaries, any
corporation described in clause (b) above or any trade or business described in
clause (c) above is a member. Any former ERISA Affiliate of the Administrative
Borrower or one of its Subsidiaries shall continue to be considered an ERISA
Affiliate of the Administrative Borrower or one of its Subsidiaries within the
meaning of this definition with respect to the period such entity was an ERISA
Affiliate of the Administrative Borrower or one of its Subsidiaries and with
respect to liabilities arising after such period for which the Administrative
Borrower or one of its Subsidiaries would be liable under the Code or ERISA.

“ERISA Event” shall mean any one or more of the following:

(a)    any Reportable Event;

(b)    (1) the filing of a notice of intent to terminate any Plan, if such
termination would require material additional contributions in order to be
considered a standard termination within the meaning of Section 4041(b) of
ERISA, (2) the filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Plan or (3) the termination of any Plan under Section 4041(c) of
ERISA;

(c)    the institution of proceedings, or the occurrence of an event or
condition which constitutes grounds for the institution of proceedings, by the
PBGC under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan;

(d)    the failure to make a required contribution to any Plan that would result
in the imposition of a lien or other encumbrance or the provision of security
under Section 430(k) of the Code or Section 303(k) or 4068 of ERISA, or the
arising of such a lien or encumbrance; or any failure by any Plan to satisfy the
minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA) applicable to such Plan, whether or not waived; or the
filing of any request for or receipt of a minimum funding waiver under
Section 412 of the Code with respect to any Plan, or a determination that any
Plan is, or is expected to be, in “at risk” status (within the meaning of
Section 430 of the Code or Section 303 of ERISA);

(e)    engaging in a non-exempt prohibited transaction within the meaning of
Section 4975 of the Code or Section 406 of ERISA that would reasonably be
expected to have a Material Adverse Effect;

(f)    the failure by the Administrative Borrower or any of its ERISA Affiliates
to make any required contribution to a Multiemployer Plan pursuant to Sections
431 or 432 of the Code or the incurrence by the Administrative Borrower or any
ERISA Affiliate of any liability with respect to the withdrawal or partial
withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) from any
Multiemployer Plan, the Reorganization or Insolvency of any Multiemployer Plan;
or the receipt by the Administrative Borrower or any ERISA Affiliate, of any
notice, or a determination that a Multiemployer Plan is, or is expected to be,
Insolvent, in

 

10



--------------------------------------------------------------------------------

Reorganization, in “endangered” or “critical” status (within the meaning of
Sections 431 or 432 of the Code or Sections 304 or 305 of ERISA), or terminated
(within the meaning of Section 4041A of ERISA) or that it intends to terminate
or has terminated under Section 4041A or 4042 of ERISA;

(g)    the Administrative Borrower or an ERISA Affiliate incurring any liability
under Title IV of ERISA with respect to any Plan (other than premiums due and
not delinquent under Section 4007 of ERISA);

(h)    the withdrawal by the Administrative Borrower or any of its ERISA
Affiliates from any Plan with two or more contributing sponsors or the
termination of any such Plan resulting in liability to the Administrative
Borrower or any of its ERISA Affiliates pursuant to Section 4063 or 4064 of
ERISA, respectively;

(i)    the imposition of liability on the Administrative Borrower or any of its
ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of
the application of Section 4212(c) of ERISA; or

(j)    the occurrence of an act or omission which would give rise to the
imposition on the Administrative Borrower or any of its ERISA Affiliates of
fines, penalties, taxes or related charges under Chapter 43 of the Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Plan.

“Event of Default” shall have the meaning provided in Section 11.

“Excluded Property” shall mean (i) all Excluded Real Property; (ii) all Excluded
TWCC Personal Property, (iii) all Excluded TWCC Equity, (iv) any right, title or
interest in any permit, lease, capital lease, license, contract, agreement,
account receivable, inventory or equipment held by a Borrower, any Guarantor or
to which any of a Borrower or any Guarantor is a party or any of its right,
title or interest thereunder to the extent, but only to the extent, that the
creation of a security interest would, under the terms of such permit, lease,
capital lease, license, contract, agreement, account receivable, inventory or
equipment, or as a matter of law, result in a breach of the terms of, or
constitute a default under, any permit, lease, capital lease, license, contract,
agreement, account receivable, inventory or equipment held by a Borrower or any
Guarantor or to which any of a Borrower or any Guarantor is a party or render
void the security interest therein (other than to the extent that any such term
would be rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409
of the UCC or 41(7) of the PPSA (or any successor provision or provisions));
provided, that immediately upon the ineffectiveness, lapse or termination of any
such provision or upon obtaining a required consent to cure any potential
breach, such right, title or interest in such permit, lease, capital lease,
license, contract, agreement, account receivable, inventory or equipment shall
cease to be an “Excluded Property”; (v) consumer goods (as defined in the PPSA);
(vi) the last day of any term reserved by any lease of real property, oral or
written, or any agreement therefor, now held or hereafter acquired by a Grantor,
and whether falling within the general or particular description of the
Collateral, is hereby and shall be excepted out of the Security Interest granted
hereunder, but such Grantor shall stand possessed of the reversion of one day
remaining in such Grantor in respect of any such term, for the time being
demised, as aforesaid, upon trust to assign and dispose of the same as any
purchaser of such term shall direct; and (vii) any assets of the Excluded
Subsidiaries. For the avoidance of doubt, “Excluded Property” shall

 

11



--------------------------------------------------------------------------------

not include any right to receive any payment of money or the proceeds,
substitutions or replacements of any Excluded Property (unless such proceeds,
substitutions or replacements would constitute an Excluded Property).

“Excluded Real Property” shall mean all right, title and interest of a Borrower
and its Subsidiaries in Real Property that is described on Schedule 1.01(c)
hereto, which lists (a) certain properties that are not suitable for mining and
that a Borrower or a Subsidiary is considering selling or otherwise disposing
of, and (b) Real Property that is subject to the Deed of Trust, Security
Agreement, Fixture Filing, Assignment of As-Extracted Collateral and Assignment
of Rents to Secure Performance dated as of June 26, 2008, of TWCC to Glenn
Pinkerton, as trustee, for the benefit of NRGT, as amended from time to time.

“Excluded Subsidiaries” shall mean the subsidiaries of the Administrative
Borrower listed on Schedule 1.01(d).

“Excluded Swap Obligation” shall mean with respect to any Guarantor, any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal or is not permitted under the Commodity
Exchange Act or any rule, regulation, or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure to constitute an “eligible contract
participant,” as defined in the Commodity Exchange Act and the regulations
thereunder, at the time the guarantee of (or grant of such security interest by,
as applicable) such Guarantor becomes or would become effective with respect to
such Swap Obligation. If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee is
or becomes illegal.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to any Recipient or required to be withheld or deducted from a payment
to a Recipient, (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes; (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Bridge Loan or Bridge
Loan Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Bridge Loan or Bridge Loan Commitment (other than
pursuant to an assignment request by a Borrower under Section 2.13) or (ii) such
Lender changes its lending office, except in each case to the extent that,
pursuant to Section 5.04, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Bridge Loan or Bridge Loan Commitment, or to such Lender
immediately before it changed its lending office; (c) Taxes attributable to such
Recipient’s failure to comply with Section 5.04(b); and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

 

12



--------------------------------------------------------------------------------

“Excluded TWCC Equity” shall mean all right, title and interest of Westmoreland
Mining LLC in the Equity Interests of TWCC, which has been pledged to NRGT
pursuant to the Pledge Agreement dated as of June 26, 2008 between Westmoreland
Mining LLC and NRGT, as amended from time to time.

“Excluded TWCC Personal Property” shall mean all right, title and interest of
TWCC in the property in which TWCC has granted a security interest to NRGT
pursuant to the TWCC Security Agreement, which property shall not include the
TWCC Supply Agreement Assets.

“Exit Yield Enhancement” shall have the meaning provided in Section 3.02.

“Fair Market Value” shall mean the value that would be paid by a willing buyer
to an unaffiliated willing seller in a transaction not involving distress or
necessity of either party, determined in good faith by (i) the board of
directors of a Borrower for transactions valued at less than $5,000,000 and
(ii) an Independent Financial Advisor for transactions valued at, or in excess
of $5,000,000.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the Effective
Date (and any amended or successor versions thereof that are substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates on
overnight Federal Funds transactions with members of the Federal Reserve System
arranged by Federal Funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal Funds brokers of
recognized standing selected by the Administrative Agent.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.

“Financing Transaction” shall mean, collectively, (i) the consummation of the
Refinancing (ii) the execution, delivery and performance by each Credit Party of
the Credit Documents to which it is a party, the incurrence of Bridge Loans on
the Initial Borrowing Date and the use of proceeds thereof and (iii) the payment
of all fees and expenses in connection with the foregoing.

“First Lien Intercreditor Agreement” shall mean the Intercreditor Agreement,
dated as of the Effective Date, among the Term Loan Administrative Agent, the
Notes Representative, the Administrative Agent, certain Credit Parties party
thereto and the other parties thereto, attached hereto as Exhibit C (as the same
may be amended and modified from time to time).

 

13



--------------------------------------------------------------------------------

“First Lien Notes” shall mean the $350,000,000 aggregate principal amount of
8.75% Senior Secured Notes due 2022.

“Fiscal Year” shall mean the fiscal year of the Administrative Borrower and its
Subsidiaries ending on December 31 of each calendar year.

“Fixtures” means goods that have become so related to particular Real Property
that an interest in them arises under real property law.

“Foreign Lender” shall have the meaning provided in Section 5.04(b).

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by a Borrower or any one or more of its Subsidiaries
for the benefit of employees of a Borrower or such Subsidiaries residing outside
the United States, which plan, fund or other similar program provides, or
results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination of employment, and which plan
is not subject to ERISA or the Code, and includes a Canadian Pension Plan but
does not include the Canada Pension Plan or the Québec Pension Plan as
maintained by the Government of Canada or the Province of Québec, respectively.

“Foreign Subsidiary” of any Person shall mean any Subsidiary of such Person that
is not a Domestic Subsidiary.

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, which are in effect on the Effective Date. Each accounting term used
in this Agreement, unless otherwise defined therein, has the meaning assigned to
it under GAAP applied consistently throughout the relevant period and relevant
prior periods. If there occurs a change in generally accepted accounting
principles, and such change would require disclosure under GAAP in the financial
statements of the Administrative Borrower and would cause a change in the method
of calculation of any covenant contained in Section 10, or in standards or terms
as determined in good faith by the Administrative Borrower (an “Accounting
Change”), then the Administrative Borrower may elect, as evidenced by a written
notice of the Administrative Borrower to the Administrative Agent, that such
financial covenants, standards or terms shall be calculated as if such
Accounting Change had not occurred. Any such election with respect to such
Accounting Change may not thereafter be changed.

“GCA Collateral” shall mean all “Collateral” as defined in the Guaranty and
Collateral Agreement.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.

“GP” shall mean the Person that is the general partner of an MLP.

 

14



--------------------------------------------------------------------------------

“GST” means goods and services taxes, provincial sales taxes, harmonized sales
taxes or value added taxes imposed under the laws of Canada, any province or
territory thereof or any other applicable jurisdiction.

“Guarantor” shall mean (a) each Domestic Subsidiary of the Administrative
Borrower that is party to the Guaranty and Collateral Agreement, unless and
until such time as the respective Subsidiary is released from all of its
obligations under the Guaranty and Collateral Agreement in accordance with the
terms and provisions thereof and (b) each Canadian Subsidiary of the
Administrative Borrower that is party to the Canadian Guaranty and Collateral
Agreement, unless or until such time as the respective Subsidiary is released
from all of its obligations under the Canadian Guaranty and Collateral Agreement
in accordance with its terms and the provisions thereof.

“Guaranty” shall mean the guaranty of the Guarantors pursuant to Article II of
the Guaranty and Collateral Agreement and the Canadian Guaranty and Collateral
Agreement, as the case may be.

“Guaranty and Collateral Agreement” shall have the meaning provided in
Section 6.08.

“Hazardous Materials” shall mean any chemicals, materials, wastes, pollutants,
contaminants or substances in any form that are prohibited, limited or regulated
pursuant to or could give rise to liability under any Environmental Law
including any petroleum or petroleum products, radioactive materials, asbestos
in any form that is or could become friable, urea formaldehyde foam insulation,
polychlorinated biphenyls, and radon gas.

“Hedging Obligations” shall mean with respect to any specified Person, the
obligations of such Person under: (a) interest rate swap agreements (whether
from fixed to floating or from floating to fixed), interest rate cap agreements
and interest rate collar agreements or other similar agreements or arrangements;
(b) any commodity forward contract, commodity swap agreement, commodity option
agreement or other similar agreement or arrangement; (c) any foreign exchange
contract, currency swap agreement, futures contract, option agreement or other
similar agreement or arrangement; or (d) other agreements or arrangements
designed to protect such Person against fluctuations in interest rates,
commodity prices or currency exchange rates.

“Indebtedness” shall mean, as to any Person, any indebtedness of such Person,
whether or not contingent, (a) for borrowed money; (b) evidenced by bonds,
notes, debentures or similar instruments evidencing obligations for borrowed
money or indemnification obligations in respect of banker’s acceptances or
letters of credit other than obligations in respect of asset reclamation
obligations; (c) representing Capitalized Lease Obligations; (d) representing
the balance deferred and unpaid of the purchase price of any property or
services due more than one year after such property is acquired or such services
are completed (except trade accounts payable and accrued expenses arising in the
ordinary course of business); or (e) representing the net obligations under any
Hedging Obligations in the event of an early termination. In addition, the term
“Indebtedness” includes (i) all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person); provided, however, that the amount of such Indebtedness
shall be the lesser of (x) the Fair Market Value of such asset at such date of
determination and (y) the amount of such Indebtedness of such other Person; and
(ii)

 

15



--------------------------------------------------------------------------------

to the extent not otherwise included, the guarantee by the specified Person of
any Indebtedness of any other Person. “Indebtedness” shall not include (a) with
respect to any equity-linked security, the equity credit reflected on the most
recent balance sheet of the Administrative Borrower, (b) obligations not
incurred in connection with borrowed money, except to the extent expressly
provided above, and without limitation shall not include (i) bid bonds,
performance bonds, completion bonds, surety bonds, appeal bonds and other
similar bonds, guarantees or obligations, (ii) purchase price adjustments, earn
outs or similar obligations incurred in connection with the disposition of any
assets, (iii) reimbursement obligations, (iv) indemnification obligations or
(v) letters of credit, bank guarantees or similar instruments to secure any of
the foregoing, to the extent such letters of credit, bank guarantees or similar
instruments have not been drawn upon or, if drawn upon, not reimbursed
thereafter within 5 days, (c) any liabilities of a Borrower or any Subsidiary to
a Borrower or any Subsidiary, (d) Contingent Obligations and (e) obligations of
an MLP GP of an MLP with respect to Indebtedness of such MLP arising by
operation of law due to such MLP GP’s position as a general partner of such MLP
(or corresponding obligations of any general partner of such MLP GP arising by
operation of law due to such entity’s position as a general partner of such GP);
provided, however, that such obligations or Indebtedness are non-recourse to a
Borrower or any of its Subsidiaries (other than such MLP GP and, if such MLP GP
is a limited partnership, the general partner of such MLP GP, provided that
(x) the sole business of such general partner of such MLP GP is to act as the
general partner of such MLP GP and engage in activities ancillary thereto and
(y) and such general partner of such MLP GP owns no assets (other than
(i) ownership interests in such MLP GP or in the MLP of which such MLP GP is the
MLP GP, and (ii) current assets sufficient to satisfy its ordinary course
operating expenses)).

“Indemnified Person” shall have the meaning provided in Section 13.01(a).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Independent Financial Advisor” shall mean an accounting, appraisal or
investment banking firm of nationally recognized standing that is, in the
reasonable judgment of the Administrative Borrower’s board of directors,
qualified to perform the task for which it has been engaged and disinterested
and independent with respect to a Borrower and its Affiliates.

“Initial Borrowing Date” shall mean the Effective Date, on which a Borrowing of
the Bridge Loans occurs.

“Insolvent” shall mean with respect to any Multiemployer Plan, the condition
that such plan is insolvent within the meaning of Section 4245 of ERISA.

“Intercompany Loans” shall have the meaning provided in Section 10.05(vii).

“Intercompany Note” shall mean a promissory note evidencing Intercompany Loans,
duly executed and delivered substantially in the form of Exhibit J hereto (or
such other form as shall be satisfactory to the Administrative Agent in its
reasonable discretion), with blanks completed in conformity herewith.

“Intercreditor Agreement” shall mean the First Lien Intercreditor Agreement.

 

16



--------------------------------------------------------------------------------

“Interest Determination Date” shall mean, with respect to any LIBOR Loan, the
second Business Day prior to the commencement of any Interest Period relating to
such LIBOR Loan.

“Interest Period” shall have the meaning provided in Section 2.09(a).

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement or other similar agreement or arrangement.

“Investments” shall have the meaning provided in Section 10.05.

“IP Rights” shall have the meaning set forth in Section 8.18.

“Judgment Currency” shall have the meaning set forth in Section 13.19.

“Junior Debt” shall mean any Indebtedness (other than revolving Indebtedness) of
a Borrower or its Subsidiaries (i) which is unsecured or is contractually
subordinated in right of payment to the Obligations or (ii) which is secured by
the Collateral on a junior lien basis.

“Judgment Currency Conversion Date” shall have the meaning set forth in
Section 13.19.

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or Fixtures.

“Lender” shall mean each financial institution listed on Schedule 1.01(a)
hereto, as well as any Person that becomes a “Lender” hereunder pursuant to
Section 2.13 or 13.04(b).

“Lender Default” shall mean, as to any Lender, (i) the failure of such Lender to
make available its portion of any Borrowing within two Business Days after the
date on which such portion of any Borrowing or payment is required to be made
unless such Lender notifies the Administrative Agent and the Borrowers in
writing that such failure is the result of such Lender’s determination in good
faith that one or more conditions precedent to funding (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in such writing) has not been satisfied, (ii) such Lender having, or
having a direct or indirect parent company that has, (x) become the subject of a
proceeding under the Bankruptcy Code, any Canadian Insolvency Law or any
comparable law of any other jurisdiction or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding, (y) had appointed for it, or has taken any action in furtherance of,
or indicating its consent to, approval of or acquiescence in any such
appointment of, a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, (iii) such Lender having notified either the
Borrowers, the Administrative Agent, any other Lender and/or any Credit Party
(x) that it does not intend to comply with its funding obligations hereunder, or
has made a public statement to that effect or (y) of the events described in
preceding clause (ii) immediately above or (iv) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrowers that it will
comply with its prospective funding obligations hereunder provided that, no
Lender Default shall

 

17



--------------------------------------------------------------------------------

be deemed to have occurred solely by virtue of the ownership or acquisition of
an equity interest in such Lender or a parent company thereof by a Governmental
Authority or an instrumentality thereof so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender Default
has occurred under any one or more of clauses (i) through (iv) immediately
above, and of the effective date of such status, shall be conclusive and binding
absent manifest error, and the applicable Lender shall be deemed to be a
Defaulting Lender as of the date established therefor by the Administrative
Agent in a written notice of such determination, which shall be delivered by the
Administrative Agent to the Borrowers and each other Lender promptly following
such determination.

“LIBO Rate” shall mean, with respect to any Borrowing of LIBOR Loans for any
Interest Period, the higher of (i) (x) the rate per annum representing the
London interbank offered rate as administered by the ICE Benchmark
Administration (or on any successor to or substitute for such administration, or
any successor to or substitute for such service, providing rate quotations
comparable to those currently administered by the ICE Benchmark Administration,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two
Eurodollar Business Days prior to the commencement of such Interest Period, as
the rate for dollar deposits with a maturity comparable to such Interest Period
or (y) if the rate referred to in clause (x) is not available at such time for
any reason, then the rate at which dollar deposits of the approximate amount of
the Bridge Loan being made and for a maturity comparable to such Interest Period
are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days before the beginning of such Interest
Period and (ii) 1.00% per annum.

“LIBOR Loan” shall mean each Bridge Loan designated as such by a Borrower at the
time of the incurrence thereof or conversion thereto.

“Lien” shall mean any mortgage, lien, pledge, charge, encumbrance of any kind,
whether or not filed, recorded or otherwise perfected under applicable law,
(including any conditional sale or other title retention agreement, any lease in
the nature thereof, any option or other agreement to sell or give a security
interest in and any filing of or agreement to give any financing statement under
the UCC (or equivalent statutes) of any jurisdiction.

“Liquidity” shall mean, at any date, the sum of (x) unrestricted bank cash and
Cash Equivalents on hand of the Borrowers and each of their Subsidiaries, plus
(y) undrawn Bridge Loan Commitments.

“Make-Whole” shall mean, with respect to any principal amount of Bridge Loans an
amount equal to the difference between (i) the LIBO Rate for an Interest Period
of three months commencing on and in effect on the date of such action that
triggered the payment of the Make-Whole (either under Section 5 or Section 11 of
this Agreement) plus the Applicable Margin in effect on the date of such action
and (ii) the Treasury Rate plus 100 basis points; multiplied by (iii) the
outstanding balance of the Bridge Loan; multiplied by (iv) the number of days
until May 21,

 

18



--------------------------------------------------------------------------------

2019 divided by 360; provided that the Make-Whole will not be due and payable if
(a) the Bridge Loans are rolled into or refinanced by a debtor-in-possession
facility provided by the Lenders provided further such debtor-in-possession
facility has a Make-Whole as agreed to by the Required Lenders and/or (b) the
Lenders are provided adequate protection in any bankruptcy case of any of the
Credit Parties and pursuant to such adequate protection, the Credit Parties
continue to pay interest due and payable hereunder with respect to the Bridge
Loans through May 21, 2019 (or, if earlier, the date upon which the Credit
Parties emerge from any bankruptcy case) and there are no other payments of
principal on the Bridge Loan prior to May 21, 2019 in each case other than
mandatory prepayments pursuant to Section 5.02.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean a material adverse effect on the business,
operations, property, assets, liabilities or financial condition of the
Administrative Borrower and its Subsidiaries taken as a whole that would,
individually or in the aggregate, affect the rights or remedies of the Lenders,
the Administrative Agent or the Collateral Agent hereunder or under any other
Credit Document or the ability of the Credit Parties, taken as a whole, to
perform their obligations to the Lenders, the Administrative Agent or the
Collateral Agent hereunder or under any other Credit Document.

“Maturity Date” shall mean the first anniversary of the Initial Borrowing Date.

“Maximum Rate” shall have the meaning provided in Section 13.18.

“Mineral Rights Mortgage” shall mean, individually or collectively as the
context may indicate, those mortgages, leasehold mortgages, deeds of trust,
leasehold deeds of trust, deeds to secure debt, leasehold deeds to secure debt,
debentures and comparable real estate Lien documents delivered on or after the
Initial Borrowing Date to the Administrative Agent with respect to any Mortgaged
Coal Property.

“Minimum Borrowing Amount” shall mean $5,000,000.

“MLP GP” means a GP that is a general partner of an MLP.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean a mortgage, leasehold mortgage, deed of trust, leasehold
deed of trust, deed to secure debt, leasehold deed to secure debt, debenture or
similar document under which, in accordance with, and subject to, the terms of
the Term Loan Credit Agreement or this Agreement, any Lien on Real Property
owned or leased by a Borrower or any Guarantor is granted to secure any
Obligations, or under which rights or remedies with respect to any such Liens
are governed; provided that a Mineral Rights Mortgage shall constitute a
Mortgage for purposes of this definition.

“Mortgage Policy” shall mean a Lender’s title insurance policy (Form 2006) or
its equivalent.

 

19



--------------------------------------------------------------------------------

“Mortgaged Coal Property” shall mean, collectively, the leasehold or other
rights of a Borrower or any Guarantor, as applicable, to mine or otherwise
extract coal on certain Real Property that are mortgaged to the Administrative
Agent on the Initial Borrowing Date or from time to time thereafter in
accordance with, and subject to, the terms of this Agreement pursuant to a
Mineral Rights Mortgage, it being understood that some parcels of Real Property
may constitute both Mortgaged Coal Property and Mortgaged Property and that none
of the Excluded Property shall be deemed to be Mortgaged Coal Property.

“Mortgaged Coal Property Support Documents” shall mean, for each Mortgaged Coal
Property, (i) the title searches pertaining thereto, if determined to be
necessary by the Administrative Agent, (ii) such lessor’s estoppel, waiver and
consent certificates as the Administrative Agent may reasonably require and a
Borrower is able to obtain using its commercially reasonable efforts (which
shall not require the expenditure of cash or the making of any material
concessions under the relevant lease) and subordination, nondisturbance and
attornment agreements as the Administrative Agent may reasonably require and a
Borrower is able to obtain using its commercially reasonable efforts (which
shall not require the expenditure of cash or the making of any material
concessions under the relevant lease), (iii) such opinions of local counsel with
respect to the Mineral Rights Mortgages, as applicable, as the Administrative
Agent may reasonably require, and (iv) such other documentation as the
Administrative Agent may reasonably require, in each case as shall be in form
and substance reasonably acceptable to the Administrative Agent.

“Mortgaged Property” shall mean any Real Property owned or leased by a Borrower
or any Guarantor that is encumbered (or required to be encumbered) by a Mortgage
pursuant to the terms hereof, it being understood that Mortgaged Property shall
include Mortgaged Coal Property, but shall not include any Excluded Real
Property.

“Multiemployer Plan” shall mean any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, to which contributions are or within the
immediately preceding five year period have been made (or have been required to
be made) by the Administrative Borrower or any ERISA Affiliate.

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Cash Proceeds” shall mean for any event requiring a reduction of the
repayment of Bridge Loans pursuant to Section 5.02, the gross cash proceeds
(including any cash received by way of deferred payment pursuant to a promissory
note, receivable or otherwise, but only as and when received) received from such
event, net of reasonable transaction costs (including, as applicable, any
underwriting, brokerage or other customary commissions and reasonable legal,
advisory and other fees and expenses associated therewith and the amount if any,
of all Taxes paid or estimated to be payable in connection with such event)
received from any such event.

“Net Income” means, with respect to any Person for any period, the net income
(loss) attributable to such Person for such period, determined in accordance
with GAAP and before any reduction in respect of dividends on preferred
interests.

 

20



--------------------------------------------------------------------------------

“Net Sale Proceeds” shall mean for any Asset Sale, (a) the aggregate cash
proceeds received by a Borrower or any Subsidiary, less (b) the sum of (i) the
amount if any, of all Taxes paid or estimated to be payable in connection with
such Asset Sale (including any amounts that must be paid to any third party as a
result of any arrangement relating to payments in respect of Indian coal tax
credits or other tax sharing or indemnification obligation with respect to the
assets being sold); (ii) the direct costs relating to such Asset Sale,
including, without limitation, title and recording tax expenses, legal,
accounting and investment banking fees, and sales commissions, and any
relocation expenses incurred as a result of the Asset Sale; (iii) the amount of
any reasonable reserve established in accordance with GAAP against any
liabilities (other than any Taxes deducted pursuant to clause (i) immediately
above) (x) associated with the assets that are the subject to such Asset Sale
and (y) retained by a Borrower or any of its Subsidiaries (including against any
adjustment in the sale price of such asset or assets or liabilities associated
with any relevant Asset Sale and retained by a Borrower or any Subsidiary, as
the case may be, after such Asset Sale, including pensions and other
post-employment benefit liabilities, liabilities related to environmental
matters and liabilities under any indemnification obligations associated with
such Asset Sale, all as reflected in an officer’s certificate delivered to the
Administrative Agent), provided that the amount of any subsequent reduction of
such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Sale Proceeds of such Asset Sale occurring
on the date of such reduction, provided further, that if any consideration for
the Asset Sale is required to be held in escrow pending determination of whether
or not a purchase price adjustment will be made, such consideration (or any
portion thereof) shall become Net Sale Proceeds only at such time as it is
released to a Borrower or any of its Subsidiaries from escrow; (iv) amounts
required to be paid to any Person (other than a Borrower or any Subsidiary)
owning a beneficial interest in the assets subject to the Asset Sale; (v)
[reserved]; and (vi) reasonable and customary fees paid by a Borrower or any of
its Subsidiaries in connection with any of the foregoing, in each case only to
the extent not already deducted in arriving at the amount referred to in clause
(a) above.

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Non-Wholly Owned Subsidiary” shall mean, as to any Person, each Subsidiary of
such Person that is not a Wholly-Owned Subsidiary of such Person.

“Note” shall have the meaning provided in Section 2.05(a).

“Notes Representative” shall mean the collateral agent appointed by and acting
as the Collateral Agent pursuant to the documentation governing the First Lien
Notes.

“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06.

“Notice Office” shall mean the office of the Administrative Agent located at
500 Delaware Avenue, Wilmington, DE 19801, Attention: Geoffrey J. Lewis or such
other office or person as the Administrative Agent may hereafter designate in
writing as such to the other parties hereto.

“NRGT” means NRG Texas Power LLC, a Delaware limited liability company.

 

21



--------------------------------------------------------------------------------

“Obligation Currency” shall have the meaning provided in Section 13.19.

“Obligations” shall mean all amounts owing by each Credit Party to the
Administrative Agent, the Collateral Agent or any Lender pursuant to the terms
of this Agreement or any other Credit Document (including all interest that
accrues after the commencement of any case or proceeding in bankruptcy after the
insolvency of, or for the reorganization of a Credit Party, whether or not
allowed in such case or proceeding).

“Operating Disbursements”, for any period, shall mean all cash disbursements,
whether for operating expenses, capital expenditures or otherwise of the
Administrative Borrower and its Restricted Subsidiary for such period,
calculated in a manner consistent with the calculation of “Total Operating
Disbursements” as set forth in the initial Approved Budget, but excluding, in
each case, any such disbursements for professional fees or financing
disbursements (including fees, costs and expenses) related to any Indebtedness
of the Credit Parties and their Subsidiaries.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Bridge Loan or Credit
Document).

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.

“Other Taxes” shall mean all present or future stamp, court, documentary,
intangible, recording, filing or similar taxes or any other excise or property
taxes, charges or similar levies arising from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Credit Document,
except any such Taxes that are Other Connection Taxes imposed with respect to an
assignment (other than an assignment made pursuant to Section 2.13).

“Participant Register” shall have the meaning provided in Section 13.04(a).

“Patriot Act” shall have the meaning provided in Section 13.17.

“Payment Office” shall mean the office of the Administrative Agent located at
500 Delaware Avenue, Wilmington, DE 19801, Attention: Geoffrey J. Lewis or such
other office as the Administrative Agent may hereafter designate in writing as
such to the other parties hereto.

“PBGC” shall mean the U.S. Pension Benefit Guaranty Corporation.

“Permitted Business” shall have the meaning provided in Section 10.08.

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property,
(i) such exceptions to title as are set forth in the Mortgage Policy delivered
with respect thereto, all of which exceptions with respect to Mortgaged
Properties located in the United States must be acceptable to the Administrative
Agent in its reasonable discretion and (ii) Liens permitted under clauses
10.01(i), (ii), (v), (viii), (xi) or (xxi) of Section 10.01.

 

22



--------------------------------------------------------------------------------

“Permitted Liens” shall have the meaning provided in Section 10.01.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any Governmental Authority.

“Plan” shall mean an “employee pension benefit plan” as defined in Section 3(2)
of ERISA (other than a Multiemployer Plan) subject to the provisions of Title IV
of ERISA or Section 412 of the Code or Section 302 of ERISA maintained or
contributed to by the Administrative Borrower or with respect to which the
Administrative Borrower or an ERISA Affiliate has any actual or contingent
liability.

“PPSA” shall mean the Personal Property Security Act as from time to time in
effect in the Province of Alberta (including the orders and regulations issued
pursuant thereto); provided, however, that, in the event that, by reason of any
provisions of law, any of the attachment, validity, effect, perfection, or
priority of the Collateral Agent’s and the Secured Creditors’ security interest
in any Collateral is governed by the PPSA as in effect in a jurisdiction
(including the orders and regulations issued pursuant thereto) other than the
Province of Alberta, such terms shall mean the PPSA as in effect in such other
jurisdiction (including the orders and regulations issued pursuant thereto) for
purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of definitions related to such provisions.

“PPSA Financing Collateral” shall mean GCA Collateral a security interest in
which may be perfected by filing a financing statement in the relevant PPSA
filing office, possession or with an account control agreement.

“PPSA Fixture Filing” shall mean a notice of security interest covering goods
that are or are to become Fixtures filed in the office designated for the filing
or recording of a record of a mortgage on the related Real Property located in
Canada, other than the Province of Québec.

“Prime Lending Rate” shall mean the rate of interest per annum which is
identified as the “Prime Rate” and (1) normally published in the Money Rates
section of The Wall Street Journal or (2) as quoted from such other generally
available and recognizable source as the Administrative Agent may select. The
Prime Lending Rate is a reference rate and does not necessarily represent the
lowest or best rate actually charged to any customer by the Administrative
Agent, which may make commercial loans or other loans at rates of interest at,
above or below the Prime Lending Rate.

“Qualified Equity Interest” shall mean any Equity Interest that does not
constitute Disqualified Stock.

“Québec Financing Collateral” shall mean Collateral a hypothec in which may be
made opposable by filing a publication notice in the relevant RPMRR filing
office, possession or with an account control agreement.

“Québec Hypothec” shall have the meaning provided in Section 9.11(d).

 

23



--------------------------------------------------------------------------------

“Québec Hypothec Collateral” shall have the meaning given to “Hypothecated
Property” in Québec Hypothec.

“Québec Subsidiary” shall have the meaning provided in Section 9.11(d).

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and Fixtures, including Leaseholds.

“Receiver” shall have the meaning provided in the Canadian Guaranty and
Collateral Agreement.

“Recipient” means the Administrative Agent, the Collateral Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Credit Party hereunder.

“Recovery Event” shall mean any event that gives rise to the receipt by a
Borrower or any of its Subsidiaries of any cash insurance proceeds or
condemnation awards payable (i) by reason of theft, loss, physical destruction,
damage, taking or any other similar event with respect to any property or assets
of a Borrower or any of its Subsidiaries and (ii) under any policy of insurance
required to be maintained under Section 9.03.

“Refinanced Bridge Loans” shall have the meaning provided in Section 13.12(d).

“Refinancing” shall mean the refinancing transactions described in Sections
6.06(a).

“Refinancing Documents” shall mean all pay-off letters, guaranty releases, Lien
releases (including, without limitation, UCC termination statements) and other
documents and agreements entered into in connection with the Refinancing.

“Register” shall have the meaning provided in Section 13.15.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Release” shall mean disposing, discharging, injecting, spilling, pumping,
leaking, leaching, dumping, emitting, escaping, emptying, pouring, seeping, or
migrating into, through or upon any land or water or air, or otherwise entering
into the environment.

“Reorganization” shall mean with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

 

24



--------------------------------------------------------------------------------

“Replaced Lender” shall have the meaning provided in Section 2.13.

“Replacement Lender” shall have the meaning provided in Section 2.13.

“Replacement Bridge Loans” shall have the meaning provided in Section 13.12(d).

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under applicable
regulations.

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose outstanding Bridge Loans and Bridge Loan Commitments at such time
represents at least a majority of all outstanding Bridge Loans and Bridge Loan
Commitments of Non-Defaulting Lenders.

“RPMRR” shall have the meaning provided in Section 9.11(d).

“Returns” shall have the meaning provided in Section 8.09.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill,
Inc.

“SaskPower” shall have the meaning provided in Section 6.09(b).

“SaskPower Collateral” shall have the meaning provided in Section 6.09(b).

“SaskPower Consents” shall have the meaning provided in Section 6.09(b).

“Sale Leaseback” shall mean any transactions or series of related transactions
pursuant to which a Borrower or any of its Subsidiaries (a) sells, transfers or
otherwise disposes of any property, real or personal, whether now owned or
hereafter acquired, and (b) as part of such transaction, thereafter rents or
leases such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold, transferred or
disposed.

“Sanctioned Country” shall have the meaning provided in Section 8.19.

“Sanctions” shall have the meaning provided in Section 8.19.

“San Juan Borrower” shall mean Westmoreland San Juan, LLC, a Delaware
corporation.

“San Juan Facility Recovery Event” shall mean the occurrence of the events
described on Schedule 9.03(a) hereto to the extent such events give rise to the
receipt by a Borrower or any of its Subsidiaries of cash insurance proceeds or
condemnation awards payable to a Borrower or any of its Subsidiaries.

“SEC” shall have the meaning provided in Section 9.01(g).

“Section 5.04(b)(ii) Certificate” shall have the meaning provided in
Section 5.04(b)(ii).

 

25



--------------------------------------------------------------------------------

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Document” shall mean and include each of the Guaranty and Collateral
Agreement, the Canadian Guaranty and Collateral Agreement, the Québec Hypothec,
the Dutch Share Pledge, each Mortgage, the Intercreditor Agreement and, after
the execution and delivery thereof, each Additional Security Document and all
other security documents hereafter delivered to the Collateral Agent or the
Canadian Collateral Agent, as the case may be, granting a Lien on any property
of any Person for the benefit of the Secured Creditors.

“Stock Certificates” means Collateral consisting of stock certificates
representing capital stock of a Borrower and its Subsidiaries required as
Collateral pursuant to the Security Documents.

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, unlimited
liability corporation, association, joint venture or other entity in which such
Person and/or one or more Subsidiaries of such Person has more than a 50% voting
equity interest at the time. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Administrative Borrower. Notwithstanding anything
contained herein to the contrary, no Excluded Subsidiary shall be deemed to be a
Subsidiary of a Borrower or of a Subsidiary of a Borrower for the purpose of
this Agreement except as otherwise expressly provided herein.

“Successor Borrower” shall have the meaning provided in Section 10.02(x).

“Swap” shall mean any agreement, contract, or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Obligation” shall mean, with respect to any person, any obligation to pay
or perform under any Swap.

“Taxes” shall mean any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein, including any interest, additions to tax or penalties applicable
thereto.

“Term Loan Administrative Agent” means the administrative agent under the Term
Loan Credit Agreement.

“Term Loan Credit Agreement” means that certain Credit Agreement dated as
December 16, 2014 among Westmoreland Coal Company, as Borrower, various lenders
and WSFJ Bank (as successor in interest to Bank of Montreal), as Administrative
Agent, as amended and modified from time to time.

 

26



--------------------------------------------------------------------------------

“Total Commitment” shall mean, at any time, the sum of the Bridge Loan
Commitments of each of the Lenders at such time.

“Total Net Receipts”, for any period, shall mean all cash receipts from whatever
source, of the Administrative Borrower and its Restricted Subsidiary for such
period, calculated in a manner consistent with the calculation of “Total Net
Receipts” as set forth in the initial Approved Budget, but excluding proceeds of
Indebtedness.

“Transaction” shall mean, collectively, (i) the execution, delivery and
performance of the Credit Documents and (ii) the amendment of the documents
governing the First Lien Notes and the Term Loan Credit Agreement and related
documents to permit the execution, delivery and performance of the Credit
Documents and to secure the First Lien Notes and existing loans under the Term
Loan Credit Agreement with junior liens on certain previously unencumbered
assets to be included in the Collateral.

“Treasury Rate” shall mean, at any date, the yield to maturity as of such date
of United States Treasury securities with a constant maturity (as compiled and
published in the most recent Federal Reserve Statistical Release H.15 (519) that
has become publicly available at least two Business Days prior to such date (or,
if such Statistical Release is no longer published, any publicly available
source of similar market data)) most nearly equal to the period from such date
to the date which is one year following the Effective Date; provided, that if
the period from such date to the date which is one year following the Effective
Date is not equal to the constant maturity of a United States Treasury security,
the weekly average yield on actually traded United States Treasury securities
adjusted to a constant maturity of one year shall be used.

“TWCC” shall mean Texas Westmoreland Coal Company, a Montana corporation.

“TWCC Security Agreement” shall mean the Security Agreement dated as of June 26,
2008 between TWCC and NRGT, as amended from time to time.

“TWCC Supply Agreement” shall mean the Amended and Restated Supply Agreement
dated as of September 28, 2007 between TWCC, as seller, and NRGT, as purchaser,
as amended from time to time.

“TWCC Supply Agreement Assets” shall mean all right, title and interest of TWCC
in and to all receivables, payments, income, cash flow and revenues due, owing
or paid to TWCC under the TWCC Supply Agreement, and any proceeds thereof, but
only to the extent such receivables, payments, income, cash flow and revenues
arise, or such amounts are paid prior to a Remedies Event, as defined in the
TWCC Security Agreement.

“Type” shall mean the type of Bridge Loan determined with regard to the interest
option applicable thereto, i.e., whether a Base Rate Loan or a LIBOR Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant jurisdiction.

 

27



--------------------------------------------------------------------------------

“UCC Financing Collateral” shall mean Collateral a security interest in which
may be perfected by filing a UCC financing statement in the relevant UCC filing
office, possession or with an account control agreement.

“UCC Fixture Filing” shall mean a financing statement covering goods that are or
are to become Fixtures filed in the office designated for the filing or
recording of a record of a mortgage on the related Real Property.

“Unfunded Pension Liability” shall mean the excess of a Plan’s benefit
liabilities (as defined in Section 4001(a)(16) of ERISA) over the Fair Market
Value of that Plan’s assets (excluding any accrued but unpaid contributions),
determined in each case as of the beginning of the most recent plan year in
accordance with the assumptions used under Accounting Standards Codification
Topic No. 715-30 for such Plan year.

“United States” and “U.S.” shall each mean the United States of America.

“Waivable Mandatory Repayment” shall have the meaning set forth in
Section 5.02(i).

“Withholding Agent” means an applicable Credit Party or the Administrative
Agent.

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person that is a Domestic Subsidiary.

“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person that is a Foreign Subsidiary.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time (other than, in the case of a Foreign Subsidiary of
the Administrative Borrower with respect to the preceding clauses (i) and (ii),
director’s qualifying shares and/or other nominal amount of shares required to
be held by Persons other than the Administrative Borrower and its Subsidiaries
under applicable law).

“WRI” shall mean Westmoreland Resources, Inc.

1.02    Other Definitional Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Credit Documents or any certificate or other document made or
delivered pursuant hereto or thereto.

(b)    As used herein and in the other Credit Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms not defined in Section 1.01 shall have the respective meanings given to
them under GAAP, (ii) the words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation,” (iii) the word “incur”
shall be construed to mean incur, create, issue, assume, become liable in
respect of or allow to exist (and the words “incurred” and “incurrence” shall
have correlative meanings), (iv) unless the context otherwise requires, the
words “asset” and “property”

 

28



--------------------------------------------------------------------------------

shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, Equity
Interests, securities, revenues, accounts, leasehold interests and contract
rights, (v) the word “will” shall be construed to have the same meaning and
effect as the word “shall,” and (vi) unless the context otherwise requires, any
reference herein (A) to any Person shall be construed to include such Person’s
successors and assigns and (B) to a Borrower or any other Credit Party shall be
construed to include such Borrower or such Credit Party as debtor and
debtor-in-possession and any receiver or trustee for such Borrower or any other
Credit Party, as the case may be, in any insolvency or liquidation proceeding.

(c)    The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.03    Québec, Canada Provisions. For purposes of any assets, liabilities or
persons located in the Province of Québec, Canada and for all other purposes
pursuant to which the interpretation or construction of this Agreement may be
subject to the laws of the Province of Québec, Canada or a court or tribunal
exercising jurisdiction in the Province of Québec, Canada, (a) “personal
property” shall include “movable property”, (b) “real property” or “real estate”
shall include “immovable property”, (c) “tangible property” shall include
“corporeal property”, (d) “intangible property” shall include “incorporeal
property”, (e) “security interest”, “mortgage” and “lien” shall include a
“hypothec”, “right of retention”, “prior claim” and “reservation of ownership”,
(f) all references to filing, perfection, priority, remedies, registering or
recording under the UCC shall include publication under the Civil Code of
Québec, Canada, (g) all references to “perfection” of or “perfected” Liens shall
include a reference to an “opposable” or “set up” hypothec as against third
parties, (h) any “right of offset”, “right of setoff” or similar expression
shall include a “right of compensation”, (i) “goods” shall include “corporeal
movable property” other than chattel paper, documents of title, instruments,
money and securities, (j) an “agent” shall include a “mandatary”, (k)
“construction liens” or “mechanics, materialmen, repairmen, construction
contractors or other like Liens” shall include “legal hypothecs” and “legal
hypothecs in favour of persons having taken part in the construction or
renovation of an immovable”, (l) “joint and several” shall include “solidary”,
(m) “gross negligence or wilful misconduct” shall be deemed to be “intentional
or gross fault”, (n) “beneficial ownership” shall include “ownership on behalf
of another as mandatary”, (o) “easement” shall include “servitude”, (p)
“priority” shall include “rank” or “prior claim”, as applicable (q) “survey”
shall include “certificate of location and plan”, (r) “state” shall include
“province”, (s) “fee simple title” shall include “absolute ownership” and
“ownership” (including ownership under a right of superficies), (t) “accounts”
shall include “claims”, (u) “legal title” shall be including “holding title on
behalf of an owner as mandatory or prête-nom”, (v) “ground lease” shall include
“emphyteusis” or a “lease with a right of superficies”, as applicable, (w)
“leasehold interest” shall include a “valid lease”, (x) “lease” shall include a
“leasing contract” and (y) “guarantee” and “guarantor” shall include
“suretyship” and “surety”, respectively.

 

29



--------------------------------------------------------------------------------

SECTION 2.    Amount and Terms of Credit.

2.01    The Commitments. Subject to and upon the terms and conditions set forth
herein, (a) each Lender with a Bridge Loan Initial Commitment severally agrees
to make a bridge term loan or bridge term loans (the “Bridge Loans” and each,
individually, a “Bridge Loan”), on the Initial Borrowing Date, and (b) each
Lender with a Bridge Loan Delayed Draw Commitment severally agrees to make a
Bridge Loan on not more than two occasions to the Borrowers on a Delayed Draw
Borrowing Date. The Bridge Loans (i) shall be denominated in Dollars,
(ii) except as hereinafter provided, shall, at the option of the Borrowers, be
incurred and maintained as, and/or converted into, Base Rate Loans or LIBOR
Loans, provided that except as otherwise specifically provided in
Section 2.10(b), all Bridge Loans comprising the same Borrowing shall at all
times be of the same Type, and (iii) shall be made by each such Lender in an
aggregate principal amount that does not exceed the Bridge Loan Commitment of
such Lender on the Initial Borrowing Date. Once repaid, Bridge Loans incurred
hereunder may not be reborrowed.

2.02    Minimum Amount of Each Borrowing. At no time shall there be outstanding
more than 10 Borrowings of LIBOR Loans in the aggregate for all Bridge Loans.

2.03    Notice of Borrowing. (a) Whenever a Borrower desires to borrow (x) LIBOR
Loans hereunder, such Borrower shall give the Administrative Agent at the Notice
Office at least three Business Days’ prior notice of each LIBOR Loan to be
incurred hereunder and (y) Base Rate Loans hereunder, a Borrower shall give the
Administrative Agent at the Notice Office notice of each Base Rate Loan no later
than the Business Day on which it desires to borrow the Base Rate Loan, provided
that (in each case) any such notice shall be deemed to have been given on a
certain day only if given before 11:00 a.m. EST on such day. Any notice received
after 11:00 a.m. EST on any day shall be deemed to have been given on the
immediately succeeding Business Day. Each such notice (each, a “Notice of
Borrowing”), except as otherwise expressly provided in Section 2.10, shall be
irrevocable and shall be in writing, or by telephone promptly confirmed in
writing, in the form of Exhibit A-1 hereto, appropriately completed to specify:
(i) the aggregate principal amount of Bridge Loans to be incurred pursuant to
such Borrowing, (ii) the date of such Borrowing (which shall be a Business Day)
and (iii) whether the Bridge Loans being incurred pursuant to such Borrowing are
to be initially maintained as Base Rate Loans or, to the extent permitted
hereunder, LIBOR Loans and, if LIBOR Loans, the initial Interest Period to be
applicable thereto. The Administrative Agent shall promptly give each Lender
notice of such proposed Borrowing, of such Lender’s proportionate share thereof
and of the other matters required by the immediately preceding sentence to be
specified in the Notice of Borrowing.

(b)    Without in any way limiting the obligation of a Borrower to confirm in
writing any telephonic notice of any Borrowing or prepayment of Bridge Loans,
the Administrative Agent may act without liability upon the basis of telephonic
notice of such Borrowing or prepayment, as the case may be, believed by the
Administrative Agent in good faith to be from an Authorized Officer of a
Borrower, prior to receipt of written confirmation. In each such case, each
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of such telephonic notice of such Borrowing or prepayment of Bridge
Loans, as the case may be, absent manifest error.

 

30



--------------------------------------------------------------------------------

2.04    Disbursement of Funds. No later than 1:00 p.m. EST on the date specified
in each Notice of Borrowing, each Lender with a Bridge Loan Commitment will make
available its pro rata portion (determined in accordance with Section 2.07) of
each such Borrowing requested to be made on such date. All such amounts will be
made available in Dollars and in immediately available funds at the Payment
Office, and the Administrative Agent will make available to the applicable
Borrower at the Payment Office the aggregate of the amounts so made available by
the Lenders by wire transfer of such funds in accordance with instructions
provided to the Administrative Agent by the applicable Borrower. Unless the
Administrative Agent shall have been notified by any Lender prior to the date of
Borrowing that such Lender does not intend to make available to the
Administrative Agent such Lender’s portion of any Borrowing to be made on such
date, the Administrative Agent may assume that such Lender has made such amount
available to the Administrative Agent on such date of Borrowing and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. If
such corresponding amount has been made available to the applicable Borrower by
the Administrative Agent and is not in fact made available to the Administrative
Agent by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the applicable Borrower
and such Borrower shall immediately pay such corresponding amount to the
Administrative Agent in the Dollars in immediately available funds at the
Payment Office. The Administrative Agent also shall be entitled to recover on
demand from such Lender or the applicable Borrower, as the case may be, interest
on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
applicable Borrower until the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if recovered from such
Lender, the overnight Federal Funds Rate for the first three days and at the
interest rate otherwise applicable to such Bridge Loans for each day thereafter
and (ii) if recovered from a Borrower, the rate of interest applicable to the
respective Borrowing, as determined pursuant to Section 2.08. Nothing in this
Section 2.04 shall be deemed to relieve any Lender from its obligation to make
Bridge Loans hereunder or to prejudice any rights which a Borrower may have
against any Lender as a result of any failure by such Lender to make Bridge
Loans hereunder.

2.05    Notes. (a) The Borrower’s obligation to pay the principal of, and
interest on, the Bridge Loans made by each Lender shall be evidenced in the
Register maintained by the Administrative Agent pursuant to Section 13.15 and
shall, if requested by such Lender, also be evidenced by a promissory note duly
executed and delivered by the applicable Borrower substantially in the form of
Exhibit B hereto, with blanks appropriately completed in conformity herewith
(each, a “Note” and, collectively, the “Notes”).

(b)    Each Lender will note on its internal records the amount of each Bridge
Loan made by it and each payment in respect thereof and prior to any transfer of
any of its Notes will endorse on the reverse side thereof the outstanding
principal amount of Bridge Loans evidenced thereby. Failure to make any such
notation or any error in such notation shall not affect the Borrower’s
obligations in respect of such Bridge Loans.

 

31



--------------------------------------------------------------------------------

(c)    Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders that at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Bridge Loans to
the applicable Borrower shall affect or in any manner impair the obligations of
such Borrower to pay the Bridge Loans (and all related Obligations) incurred by
such Borrower that would otherwise be evidenced thereby in accordance with the
requirements of this Agreement, and shall not in any way affect the security or
guaranties therefor provided pursuant to the various Credit Documents. Any
Lender that does not have a Note evidencing its outstanding Bridge Loans shall
in no event be required to make the notations otherwise described in preceding
clause (b). At any time when any Lender requests the delivery of a Note to
evidence any of its Bridge Loans, the applicable Borrower shall execute and
deliver to the respective Lender the requested Note in the appropriate amount or
amounts to evidence such Bridge Loans within three Business Days after such
Borrower has received such request.

2.06    Conversions/Continuations. Each Borrower shall have the option to
convert, on any Business Day, all or a portion equal to at least the Minimum
Borrowing Amount of the outstanding principal amount of Bridge Loans made
pursuant to one or more Borrowings of one or more Types of Bridge Loans into a
Borrowing of another Type of Bridge Loan, provided that, (i) except as otherwise
provided in Section 2.10(b), LIBOR Loans may be converted into Base Rate Loans
only on the last day of an Interest Period applicable to the Bridge Loans being
converted and no such partial conversion of LIBOR Loans shall reduce the
outstanding principal amount of such LIBOR Loans made pursuant to a single
Borrowing to less than the Minimum Borrowing Amount applicable thereto,
(ii) unless the Required Lenders otherwise agree, Base Rate Loans may not be
converted into LIBOR Loans if a Default or Event of Default is in existence on
the date of the conversion and (iii) no conversion pursuant to this Section 2.06
shall result in a greater number of Borrowings of LIBOR Loans than is permitted
under Section 2.02. Each such conversion shall be effected by a Borrower by
giving the Administrative Agent at the Notice Office prior to 1:00 p.m. EST at
least (x) in the case of conversions of Base Rate Loans into LIBOR Loans, three
Business Days’ prior notice and (y) in the case of conversions of LIBOR Loans
into Base Rate Loans, one Business Day’s prior notice (each, a “Notice of
Conversion/Continuation”), in each case in the form of Exhibit A-2 hereto,
appropriately completed to specify the Bridge Loans to be so converted, the
Borrowing or Borrowings pursuant to which such Bridge Loans were incurred and,
if to be converted into LIBOR Loans, the Interest Period to be initially
applicable thereto. The Administrative Agent shall give each Lender prompt
notice of any such proposed conversion affecting any of its Bridge Loans.

2.07    Pro Rata Borrowings. All Borrowings of Bridge Loans under this Agreement
shall be made by the Lenders pro rata on the basis of their Bridge Loan
Commitments. No Lender shall be responsible for any default by any other Lender
of its obligation to make Bridge Loans hereunder and each Lender shall be
obligated to make the Bridge Loans provided to be made by it hereunder,
regardless of the failure of any other Lender to make its Bridge Loans
hereunder.

2.08    Interest. (a) Each Borrower shall pay interest in respect of the unpaid
principal amount of Bridge Loans:

(i)    maintained as a Base Rate Loan, in each case, from the date of Borrowing
thereof until the earlier of (i) the maturity thereof (whether by acceleration
or otherwise) and (ii) the conversion of such Base Rate Loan to a LIBOR Loan
pursuant to Section 2.06 or 2.09, as applicable, at a rate per annum that shall
be equal to the sum of the relevant Applicable Margin plus the Base Rate, each
as in effect from time to time.

 

32



--------------------------------------------------------------------------------

(ii)    maintained as a LIBOR Loan, in each case, from the date of Borrowing
thereof until the earlier of (i) the maturity thereof (whether by acceleration
or otherwise) and (ii) the conversion of such LIBOR Loan to a Base Rate Loan
pursuant to Section 2.06, 2.09 or 2.10, as applicable, at a rate per annum that
shall, during each Interest Period applicable thereto, be equal to the sum of
the relevant Applicable Margin as in effect from time to time during such
Interest Period plus the LIBO Rate for such Interest Period.

(b)    During any Event of Default under Section 11.01, principal and, to the
extent permitted by law, interest in respect of each Bridge Loan (in each case,
subject to the applicable grace period) shall, in each case, bear interest at a
rate per annum equal to the rate that is 2% in excess of the rate then borne by
such Bridge Loans, and all other amounts (subject to any applicable grace
period) payable hereunder and under any other Credit Document shall bear
interest at a rate per annum equal to the rate that is 2% in excess of the rate
applicable to Bridge Loans that are maintained as Base Rate Loans from the date
of such non-payment to the date on which such amount is paid in full. Interest
that accrues under this Section 2.08(b) shall be payable on demand.

(c)    Accrued (and theretofore unpaid) interest shall be payable (i) in respect
of each Base Rate Loan, quarterly in arrears on each Quarterly Payment Date,
(ii) in respect of each LIBOR Loan, on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on each date occurring at three month intervals after the first day of
such Interest Period, and (iii) in respect of each Bridge Loan, (x) on the date
of any repayment or prepayment thereof (on the amount prepaid or repaid) (except
that repayments and prepayments of Base Rate Loans shall not be required to be
accompanied by a payment of accrued, and theretofore unpaid, interest thereon,
unless either all outstanding Bridge Loans of such Type are being repaid or
prepaid) and (y) at maturity (whether by acceleration or otherwise) and, after
such maturity, on demand.

(d)    Upon each Interest Determination Date, the Administrative Agent shall
determine the LIBO Rate for each Interest Period applicable to the respective
LIBOR Loans and shall promptly notify the Borrowers and the Lenders thereof.
Each such determination shall, absent manifest error, be final and conclusive
and binding on all parties hereto.

2.09    Interest Periods. (a) At the time a Borrower gives any Notice of
Borrowing or Notice of Conversion/Continuation in respect of the making of, or
conversion into, any LIBOR Loan (in the case of the initial Interest Period
applicable thereto) or prior to 11:00 a.m. EST on the third Business Day prior
to the expiration of an Interest Period applicable to such LIBOR Loan (in the
case of any subsequent Interest Period), such Borrower shall have the right to
elect the interest period (each, an “Interest Period”) applicable to such LIBOR
Loan, which Interest Period shall, at the option of such Borrower, be (x) a one,
two or three month period or (y) a seven, fourteen or twenty-one day period if
agreed by the Administrative Agent in its sole discretion, provided that (in
each case):

(i)    all LIBOR Loans comprising a Borrowing shall at all times have the same
Interest Period;

 

33



--------------------------------------------------------------------------------

(ii)    the initial Interest Period for any LIBOR Loan shall commence on the
date of Borrowing of such LIBOR Loan (including the date of any conversion
thereto from a Base Rate Loan) and each Interest Period occurring thereafter in
respect of such LIBOR Loan shall commence on the day on which the next preceding
Interest Period applicable thereto expires;

(iii)    if any Interest Period for a LIBOR Loan begins on a day for which there
is no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of such
calendar month;

(iv)    if any Interest Period for a LIBOR Loan would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
LIBOR Loan would otherwise expire on a day that is not a Business Day but is a
day of the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the next preceding Business Day;

(v)    unless the Required Lenders otherwise agree, no Interest Period may be
selected at any time when a Default or an Event of Default is then in existence;
and

(vi)    no Interest Period in respect of any Borrowing shall be selected that
extends beyond the Maturity Date.

If by 11:00 a.m. EST on the third Business Day prior to the expiration of any
Interest Period applicable to a Borrowing of LIBOR Loans, the applicable
Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such LIBOR Loans as provided above, such Borrower
shall be deemed to have elected to continue such LIBOR Loans into LIBOR Loans
with a same Interest Period, effective as of the expiration date of such current
Interest Period.

2.10    Increased Costs, Illegality, etc. (a) If in connection with any request
for a LIBOR Loan or a conversion or continuation thereof, any Lender shall have
determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto but, with respect to clause
(i) below, shall be made only by the Administrative Agent):

(i)    on any Interest Determination Date that, by reason of any changes arising
after the Effective Date affecting the London interbank market, adequate and
fair means do not exist for ascertaining the applicable interest rate on the
basis provided for in the definition of LIBO Rate; or

(ii)    at any time, that such Lender shall incur increased costs or reductions
in the amounts received or receivable hereunder with respect to any LIBOR Loan
because of any change since the Effective Date in any applicable law or
governmental rule, regulation, order, guideline or request (whether or not
having the force of law) or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
order, guideline or request, such as, but not limited to: (A) a change that
shall subject any Lender or the Administrative Agent to any Taxes on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or

 

34



--------------------------------------------------------------------------------

capital attributable thereto (except for Taxes that are Indemnified Taxes,
Connection Income Taxes or Taxes described in clauses (b) through (d) of the
definition of “Excluded Taxes”), which Taxes it had not been subject to prior to
the change described above or (B) a change in official reserve or liquidity
requirements that increases such reserve or liquidity requirements from the
requirements on the Effective Date, but, in all events, excluding reserves
required under Regulation D to the extent included in the computation of the
LIBO Rate; or

(iii)    at any time, that the making or continuance of any LIBOR Loan has been
made (x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Effective Date that materially and adversely
affects the London interbank market; then, and in any such event, such Lender
(or the Administrative Agent, in the case of clause (i) above) shall promptly
give notice (by telephone promptly confirmed in writing) to the applicable
Borrower and, except in the case of clause (i) above, to the Administrative
Agent of such determination (which notice the Administrative Agent shall
promptly transmit to each of the other Lenders). Thereafter (x) in the case of
clause (i) above, LIBOR Loans shall no longer be available until such time as
the Administrative Agent notifies the applicable Borrower and the Lenders that
the circumstances giving rise to such notice by the Administrative Agent no
longer exist, and any Notice of Borrowing or Notice of Conversion/Continuation
given by the applicable Borrower with respect to LIBOR Loans which have not yet
been incurred (including by way of conversion) shall be deemed rescinded by the
applicable Borrower, (y) in the case of clause (ii) above, the applicable
Borrower agrees to pay to such Lender, upon such Lender’s written request
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as shall be required to compensate such Lender
for such increased costs or reductions in amounts received or receivable
hereunder (a written notice as to the additional amounts owed to such Lender,
showing in reasonable detail the basis for the calculation thereof, submitted to
the applicable Borrower by such Lender shall, absent manifest error, be final
and conclusive and binding on all the parties hereto) and (z) in the case of
clause (iii) above, the applicable Borrower shall take one of the actions
specified in Section 2.10(b) as promptly as possible and, in any event, within
the time period required by law.

(b)    At any time that any LIBOR Loan is affected by the circumstances
described in Section 2.10(a)(ii), the applicable Borrower may, and in the case
of a LIBOR Loan affected by the circumstances described in Section 2.10(a)(iii),
the applicable Borrower shall, either (x) if the affected LIBOR Loan is then
being made initially or pursuant to a conversion, cancel such Borrowing by
giving the Administrative Agent telephonic notice (confirmed in writing) on the
same date that the applicable Borrower was notified by the affected Lender or
the Administrative Agent pursuant to Section 2.10(a)(ii) or (iii) if such notice
had been given by the affected Lender or the Administrative Agent to the
applicable Borrower before 1:00 p.m. EST, or otherwise shall give the
Administrative Agent such telephonic notice on the following day, or (y) if the
affected LIBOR Loan is then outstanding, upon at least three Business Days’
written notice to the Administrative Agent, require the affected Lender to
convert such LIBOR Loan into a Base Rate Loan, provided that, if more than one
Lender is affected at any time, then all affected Lenders must be treated the
same pursuant to this Section 2.10(b).

 

35



--------------------------------------------------------------------------------

(c)    If any Lender determines that after the Effective Date the introduction
of or any change in any applicable law or governmental rule, regulation, order,
guideline, directive or request (whether or not having the force of law)
concerning capital adequacy or liquidity requirements, or any change in
interpretation or administration thereof by the NAIC or any Governmental
Authority, central bank or comparable agency, will have the effect of increasing
the amount of capital required or expected to be maintained by such Lender or
any corporation controlling such Lender based on the existence of such Lender’s
Bridge Loans hereunder or its obligations hereunder, then the applicable
Borrower shall pay to such Lender, upon such Lender’s written request therefor,
such additional amounts as shall be required to compensate such Lender or such
other corporation for the increased cost to such Lender or such other
corporation or the reduction in the rate of return to such Lender or such other
corporation as a result of such increase of capital. In determining such
additional amounts, each Lender will act reasonably and in good faith and will
use averaging and attribution methods that are reasonable, and a written notice
as to such additional amounts owed to such Lender, showing in reasonable detail
the basis for the calculation thereof, submitted to the applicable Borrower by
the Lender shall, absent manifest error, be final and conclusive and binding on
all the parties hereto.

(d)    Notwithstanding anything in this Agreement to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof and (ii) all requests, rules, guidelines,
requirements and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a change after the
Effective Date in a requirement of law or government rule, regulation or order,
regardless of the date enacted, adopted, issued or implemented (including for
purposes of this Section 2.10).

(e)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.10 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the applicable Borrower shall
not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 180-days prior to the date that
such Lender notifies the applicable Borrower of the circumstances giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that if the circumstances giving rise to
such increased costs or reductions are retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

2.11    Compensation. (a) The applicable Borrower shall compensate each Lender
upon such Lender’s written request (which request shall set forth in reasonable
detail the basis for the calculation and amount of such compensation), for all
losses, expenses and liabilities (including, without limitation, any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund its LIBOR Loans but
excluding loss of anticipated profits) that such Lender has sustained: (i) if
for any reason (other than a default by such Lender or the Administrative Agent)
a Borrowing of, or conversion from or into, LIBOR Loans does not occur on a date
specified therefor in a Notice of Borrowing or Notice of Conversion/Continuation
(whether or not withdrawn by the applicable Borrower or deemed withdrawn
pursuant to Section 2.10(a)); (ii) if any prepayment or repayment (including any

 

36



--------------------------------------------------------------------------------

prepayment or repayment made pursuant to Section 5.01, Section 5.02 or as a
result of an acceleration of the Bridge Loans pursuant to Section 11) or
conversion of any of its LIBOR Loans occurs on a date that is not the last day
of an Interest Period with respect thereto; (iii) if any prepayment of any of
its LIBOR Loans is not made on any date specified in a notice of prepayment
given by the applicable Borrower; or (iv) as a consequence of (x) any other
default by the applicable Borrower to repay LIBOR Loans when required by the
terms of this Agreement or any Note held by such Lender or (y) any election made
pursuant to Section 2.10(b).

(b)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 2.11 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the applicable Borrower shall
not be required to compensate a Lender pursuant to this Section for any such
compensation incurred more than 180-days prior to the date that such Lender
notifies the applicable Borrower of such Lender’s intention to claim
compensation therefor.

2.12    Change of Lending Office. Each Lender agrees that on the occurrence of
any event giving rise to the operation of Section 2.10(a)(ii) or (iii),
Section 2.10(c) or Section 5.04 with respect to such Lender, it will, if
requested by the applicable Borrower, use reasonable efforts to designate
another lending office for any Bridge Loans affected by such event, provided
that such designation is made on such terms that such Lender and its lending
office suffer no economic, legal or regulatory disadvantage, with the object of
avoiding the consequence of the event giving rise to the operation of such
Section. Nothing in this Section 2.12 shall affect or postpone any of the
obligations of the applicable Borrower or the right of any Lender provided in
Sections 2.10 and 5.04. The applicable Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

2.13    Replacement of Lenders. (x) If any Lender becomes a Defaulting Lender or
(y) upon the occurrence of any event giving rise to the operation of
Section 2.10(a)(ii) or (iii), Section 2.10(c) or Section 5.04 with respect to
any Lender that results in such Lender charging to the applicable Borrower
increased costs in excess of those being generally charged by other Lenders that
are similarly situated, the applicable Borrower shall have the right, in
accordance with Section 13.04(b), to replace such Lender (the “Replaced Lender”)
with one or more other Eligible Transferees, none of which shall constitute a
Defaulting Lender at the time of such replacement (collectively, the
“Replacement Lender”) and each of which shall be reasonably acceptable to the
Administrative Agent; provided that:

(i)    at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 13.04(b) (and with all fees payable pursuant to
said Section 13.04(b) to be paid by the Replacement Lender and/or the applicable
Borrower (as may be agreed to at such time by and among the applicable Borrower
and the Replacement Lender)) pursuant to which the Replacement Lender shall
acquire all of the outstanding Bridge Loans of the Replaced Lender and, in
connection therewith, shall pay to the Replaced Lender in respect thereof an
amount equal to the sum of (A) an amount equal to the principal of, and all
accrued interest on, all outstanding Bridge Loans of the respective Replaced
Lender with respect to which such Replaced Lender is being replaced and (B) an
amount equal to all accrued, but theretofore unpaid, amounts (if any) owing to
the Replaced Lender pursuant to Section 3; and

 

37



--------------------------------------------------------------------------------

(ii)    all obligations of the applicable Borrower then owing to the Replaced
Lender (other than those specifically described in clause (i) above in respect
of which the assignment purchase price has been, or is concurrently being, paid,
but including all amounts, if any, owing under Section 2.11) shall be paid in
full to such Replaced Lender concurrently with such replacement.

Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13, the Administrative Agent shall be entitled (but
not obligated) and is authorized to execute an Assignment and Assumption
Agreement on behalf of such Replaced Lender, and any such Assignment and
Assumption Agreement so executed by the Administrative Agent and the Replacement
Lender shall be effective for purposes of this Section 2.13 and Section 13.04;
provided that in the case of a Defaulting Lender, such Lender shall be deemed to
have consented to such assignment, notwithstanding execution of an Assignment
and Assumption Agreement on such Lender’s behalf by the Administrative Agent.
Upon the execution of the respective Assignment and Assumption Agreement, the
payment of amounts referred to in clauses (a) and (b) above, recordation of the
assignment on the Register by the Administrative Agent pursuant to Section 13.15
and, if so requested by the Replacement Lender, delivery to the Replacement
Lender of the appropriate Note or Notes executed by the applicable Borrower, the
Replacement Lender shall become a Lender hereunder and, unless the respective
Replaced Lender continues to have outstanding Bridge Loans hereunder, the
Replaced Lender shall cease to constitute a Lender hereunder, except with
respect to indemnification provisions under this Agreement (including, without
limitation, Sections 2.10, 2.11, 5.04, 12.06, 13.01 and 13.06), which shall
survive as to such Replaced Lender.

SECTION 3.    Yield Enhancement.

3.01    Upfront Yield Enhancement. As consideration for the Lenders providing
the Bridge Loan Commitments, each Borrower shall pay or cause to be paid on the
Initial Borrowing Date, for the account of each Lender, a fully earned
non-refundable aggregate yield enhancement equal to 3.00% of such Lender’s
Bridge Loan Commitment with respect to Bridge Loans, such yield enhancements
shall be in all respects fully earned, due and payable on the Effective Date and
non-creditable thereafter.

3.02    Exit Yield Enhancement. As consideration for the Lenders providing the
Bridge Loan Commitments, each Borrower shall pay or cause to be paid upon the
repayment of any principal amount of the Bridge Loans either (a) on the Maturity
Date, (b) upon a voluntary prepayment under Section 5.01, (c) upon a mandatory
prepayment under Section 5.02 or (d) upon any acceleration, for the account of
each Lender, a fully earned non-refundable aggregate yield enhancement equal to
0.75% of the principal amount repaid to such Lender (the “Exit Yield
Enhancement”). The Exit Yield Enhancement shall be earned on the Effective Date
and due and payable upon a repayment of principal as described in the foregoing
sentence; provided, however, that the Exit Yield Enhancement shall not be
payable to the extent the Bridge Loans are rolled into a debtor-in-possession
facility or refinanced by a debtor-in-possession facility in which the Required
Lenders are participating, including a debtor-in-possession financing more
thoroughly described on Exhibit K. In the event that the Bridge Loans are rolled
into or refinanced by a debtor-in-possession facility as provided in the
immediately preceding sentence, the Exit Yield Enhancement will be payable to
the Lenders upon any repayment of principal following the closing date of such
debtor-in-possession facility.

 

38



--------------------------------------------------------------------------------

SECTION 4.    Fees.

4.01    Fees. (a) The Borrowers agree to pay to the Administrative Agent such
fees as may be agreed to in writing from time to time by a Borrower or any of
its Subsidiaries and the Administrative Agent.

(b)    The Borrower agrees to pay to each Lender with a Bridge Loan Delayed Draw
Commitment an undrawn Commitment fee on the last Business Day of each month in
an amount equal to the weighted average undrawn amounts of such Bridge Loan
Commitments during such month multiplied by a rate per annum equal to LIBO Rate
for an Interest Period of one month (as if such Interest Period began on the
last Business Day of such month) plus 2.00%.

4.02    Termination of Commitments. The Initial Commitment of each Lender shall
terminate in its entirety on the Initial Borrowing Date (after giving effect to
the incurrence of Bridge Loans on such date). On each Delayed Draw Borrowing
Date, the Bridge Loan Delayed Draw Commitment shall terminate (after giving
effect the incurrence of Bridge Loans on such date) in the aggregate, by such
Lender’s pro rata share of the aggregate principal amount of Bridge Loans to be
incurred on such Delayed Draw Borrowing Date.

SECTION 5.    Prepayments; Payments; Taxes.

5.01    Voluntary Prepayments. The Borrowers may prepay the Bridge Loans, prior
to May 21, 2019, in whole or in part at any time and from time to time on the
following terms and conditions: (i) the Borrowers shall give the Administrative
Agent prior to 11:00 a.m. EST at the Notice Office (x) at least one Business
Day’s prior written notice (or telephonic notice promptly confirmed in writing)
of its intent to prepay Base Rate Loans and (y) at least three Business Days’
prior written notice (or telephonic notice promptly confirmed in writing) of its
intent to prepay LIBOR Loans, which notice (in each case) shall specify the
amount of such prepayment and the Types of Bridge Loans to be prepaid and, in
the case of LIBOR Loans, the specific Borrowing or Borrowings pursuant to which
such LIBOR Loans were made, and which notice the Administrative Agent shall
promptly transmit to each of the Lenders; and (ii) each partial prepayment of
Bridge Loans pursuant to this Section 5.01(a) shall be in an aggregate principal
amount of at least $1,000,000 and whole multiples of $500,000 in excess thereof
(or such lesser amount as is acceptable to the Administrative Agent in any given
case), provided that if any partial prepayment of LIBOR Loans made pursuant to
any Borrowing shall reduce the outstanding principal amount of LIBOR Loans made
pursuant to such Borrowing to an amount less than the Minimum Borrowing Amount
applicable thereto, then such Borrowing may not be continued as a Borrowing of
LIBOR Loans (and same shall automatically be converted into a Borrowing of Base
Rate Loans) and any election of an Interest Period with respect thereto given by
the Borrowers shall have no force or effect, provided further that upon the
payment of the Bridge Loan, in whole or in part, prior to May 21, 2019, the
Make-Whole shall become due and payable other than to the extent the Bridge
Loans are rolled into a debtor-in-possession facility or refinanced by a
debtor-in-possession facility in which the Required Lenders are participating,
including a debtor-in-possession financing more thoroughly described on Exhibit
K, provided further such debtor-in-possession facility has a Make-Whole as
agreed to by the Required Lenders.

 

39



--------------------------------------------------------------------------------

5.02    Mandatory Repayments. (a) In addition to any other mandatory repayments
pursuant to this Section 5.02, on the Maturity Date the Borrowers shall be
required to repay in full the entire principal amount of all Bridge Loans then
outstanding.

(b)    In addition to any other mandatory repayments pursuant to this
Section 5.02, on each date after the Initial Borrowing Date upon which a
Borrower or any of its Subsidiaries receives any cash proceeds from any issuance
or incurrence by a Borrower or any of its Subsidiaries of Indebtedness (other
than Indebtedness for borrowed money permitted to be incurred pursuant to
Section 10.04), the Borrowers shall be required to repay principal of
outstanding Bridge Loans and Exit Yield Enhancement related to principal to be
so repaid in an amount equal to 100% of the Net Cash Proceeds (provided that the
sum of such principal amount required to be repaid plus the applicable Exit
Yield Enhancement shall not exceed 100% of such Net Cash Proceeds) of the
respective incurrence of Indebtedness shall be applied on such date as a
mandatory repayment in accordance with the requirements of Sections 5.02(f) and
(g).

(c)    In addition to any other mandatory repayments pursuant to this
Section 5.02, if a Borrower or any of its Subsidiaries receives the following,
the Borrowers shall be required to repay principal of outstanding Bridge Loans
and Exit Yield Enhancement related to principal to be so repaid:

(i)    with respect to any cash proceeds from any Asset Sale, an amount equal to
100% of the Net Sale Proceeds therefrom (provided that the sum of such principal
amount required to be repaid plus the applicable Exit Yield Enhancement shall
not exceed 100% of such Net Cash Proceeds) shall be applied within three
Business Days after such date as a mandatory repayment in accordance with the
requirements of Sections 5.02(f) and (g).

(d)    [Reserved.]

(e)    In addition to any other mandatory repayments pursuant to this
Section 5.02, within three Business Days after each date on or after the Initial
Borrowing Date upon which a Borrower or any of its Subsidiaries receives any
cash proceeds from any Recovery Event in excess of $250,000, the Borrowers shall
be required to repay principal of outstanding Bridge Loans and Exit Yield
Enhancement related to the principal to be so repaid in an amount equal to 100%
of the Net Cash Proceeds (provided that the sum of such principal amount
required to be repaid plus the applicable Exit Yield Enhancement shall not
exceed 100% of such Net Cash Proceeds of any Exit Yield Enhancement due in
connection therewith) from such Recovery Event as a mandatory repayment in
accordance with the requirements of Sections 5.02(f) and (g) provided, that,
notwithstanding any provision to the contrary herein, or any provision of any
other Credit Document, no mandatory repayments shall be due and payable pursuant
to this Section 5.02 (or otherwise) with respect to, or resulting from, the
occurrence of the San Juan Facility Recovery Events.

 

40



--------------------------------------------------------------------------------

(f)    Each amount required to be applied pursuant to Sections 5.02(b), (c)(i)
and (e) in accordance with this Section 5.02(f) shall be applied to repay the
outstanding principal amount of Bridge Loans. The amount of each principal
repayment of Bridge Loans made as required by Sections 5.02(b), (c) (i) and (e)
shall be applied (i) pro rata (based upon the then outstanding principal amounts
of Bridge Loans) and (ii) to reduce the Bridge Loans on a pro rata basis (based
upon the then remaining principal amount of such Bridge Loans after giving
effect to all prior reductions thereto). For the avoidance of doubt, and
notwithstanding anything herein to the contrary, no Make-Whole shall be due and
payable in connection with any mandatory repayment pursuant to Section 5.02(c)
or (e).

(g)    With respect to each repayment of Bridge Loans required by this
Section 5.02, the Borrowers may designate the Types of Bridge Loans which are to
be repaid and, in the case of LIBOR Loans, the specific Borrowing or Borrowings
pursuant to which such LIBOR Loans were made, provided that: (i) repayments of
LIBOR Loans pursuant to this Section 5.02 may only be made on the last day of an
Interest Period applicable thereto unless all LIBOR Loans with Interest Periods
ending on such date of required repayment and all Base Rate Loans have been paid
in full; (ii) if any repayment of LIBOR Loans made pursuant to a single
Borrowing shall reduce the outstanding LIBOR Loans made pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, such Borrowing shall be automatically converted into a Borrowing of
Base Rate Loans; and (iii) each repayment of any Bridge Loans made pursuant to a
Borrowing shall be applied pro rata among such Bridge Loans. In the absence of a
designation by the Borrowers as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
sole discretion.

(h)    In addition to any other mandatory repayments pursuant to this
Section 5.02, all then outstanding Bridge Loans shall be repaid in full on the
Maturity Date.

(i)    Notwithstanding anything to the contrary contained in this Section 5.02
or elsewhere in this Agreement (including, without limitation, in
Section 13.12), each Lender shall have the option, in its sole discretion (which
election to waive prepayment shall be received by the Administrative Agent
within two Business Days of Administrative Agent’s notice to the Lenders of a
Waivable Mandatory Repayment), to waive its pro rata share of a mandatory
repayment of Bridge Loans which is to be made pursuant to Sections 5.02(b), (d)
and/or (e) (each such repayment, a “Waivable Mandatory Repayment”) upon the
terms and provisions set forth in this Section 5.02(i). Notwithstanding anything
to the contrary contained above, if one or more Lenders waives its right to
receive all or any part of any Waivable Mandatory Repayment, but fewer than all
the Lenders waive in full their right to receive 100% of the total repayment
otherwise required with respect to the Bridge Loans, then of the amount actually
applied to the repayment of Bridge Loans of the Lenders that have waived all or
any of part their right to receive 100% of such repayment, such amount shall be
applied to each then outstanding Borrowing of Bridge Loans on a pro rata basis
(so that each Lender shall, after giving effect to the application of the
respective repayment, maintain the same percentage (as determined for such
Lender, but not the same percentage as the other Lenders hold and not the same
percentage held by such Lender prior to repayment) of each Borrowing of Bridge
Loans which remains outstanding after giving effect to such application).

5.03    Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement and under any Note shall be made to
the Administrative Agent for the account of the Lender or Lenders entitled
thereto not later than 11:00 a.m. EST on

 

41



--------------------------------------------------------------------------------

the date when due and shall be made in Dollars in immediately available funds at
the Payment Office. Whenever any payment to be made hereunder or under any Note
shall be stated to be due on a day which is not a Business Day, the due date
thereof shall be extended to the next succeeding Business Day and, with respect
to payments of principal, interest shall be payable at the applicable rate
during such extension.

5.04    Net Payments. (a) All payments made by the Borrowers hereunder and under
any Note will be made without setoff, counterclaim or other defense, unless so
provided under this Agreement or any other Credit Document. Except as required
by applicable law or regulation or the administration or interpretation thereof
(as determined in the good faith discretion of an applicable Withholding Agent),
all payments made by the Borrowers or any other Credit Party hereunder will be
made free and clear of, and without deduction or withholding for, any Taxes. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and agrees to pay the full
amount of such Taxes to the appropriate taxing authority, and if such Taxes are
Indemnified Taxes, the Credit Parties shall pay to the Recipient such additional
amounts as may be necessary so that such payment, after withholding or deduction
for or on account of such Indemnified Taxes (after taking into account any
withholding or deduction payable pursuant to this sentence), will not be less
than the amount such Recipient would have received absent such withholding or
deduction. The Credit Parties shall timely pay to the relevant taxing authority
in accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes. As promptly as practicable after any
payment of Taxes by any Credit Party to a taxing authority as provided in this
Section 5.04(a), such Credit Party shall deliver to the Administrative Agent
copies of tax receipts issued by the applicable taxing authority evidencing such
payment by such Credit Party, if available, or such other evidence reasonably
satisfactory to the Administrative Agent. The Credit Parties shall indemnify and
hold harmless each Lender and the Administrative Agent, within 10 Business Days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 5.04) payable or paid by such Lender or Administrative Agent
or required to be withheld or deducted from a payment to such Lender or
Administrative Agent and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability, showing in reasonable detail the basis
for the calculation thereof, delivered to the Borrowers by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(b)    Solely for purposes of this Section 5.04(b), “Lender” shall include
and/or reference the Administrative Agent, as applicable (and, for the avoidance
of doubt, the Administrative Agent shall only have to deliver the Internal
Revenue Service Form(s) identified in this Section 5.04(b) and perform the
obligations created by this Section 5.04(b) to the Borrowers). Each Lender that
is not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) (each, a “Foreign Lender”) for U.S. federal income tax purposes
agrees, to the extent it is legally entitled to do so, to deliver to the
Borrowers and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrowers or the Administrative Agent)

 

42



--------------------------------------------------------------------------------

(i) two accurate and complete original signed copies of Internal Revenue Service
Form W-8ECI or Internal Revenue Service Form W-8BEN or Form W-8BEN-E (claiming
eligibility for benefits under an income tax treaty to which the United States
is a party) (or successor forms) certifying to such Lender’s entitlement as of
such date to a complete exemption from, or reduction of, United States
withholding tax with respect to payments to be made under any Credit Document,
(ii) if the Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, a “10-percent shareholder” of the Borrowers within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and is not delivering forms
pursuant to clause (i) above, (x) a certificate substantially in the form of
Exhibit D hereto (any such certificate, a “Section 5.04(b)(ii) Certificate”) and
(y) two accurate and complete original signed copies of Internal Revenue Service
Form W-8BEN or Form W-BEN-E (with respect to the portfolio interest exemption)
(or successor form) certifying to such Lender’s entitlement as of such date to a
complete exemption from, or reduction of, United States withholding tax with
respect to payments of interest to be made under any Credit Document, or
(iii) in the case of a Foreign Lender that is not the beneficial owner of
payments made under any Credit Document (including a partnership or a
participating Lender) (1) two accurate and complete original signed copies of
Internal Revenue Service Form W-8IMY on behalf of itself and (2) the relevant
forms prescribed in clauses (i) and (ii) above, or an Internal Revenue Service
Form W-9, as applicable, that would be required of each such beneficial owner or
partner of such partnership if such beneficial owner or partner were a Lender;
provided, however, that if the Lender is a partnership and one or more of its
partners are claiming the exemption for portfolio interest under Section 881(c)
of the Code, such Lender may provide a Section 5.04(b)(ii) Certificate on behalf
of such partners. In addition, if a payment made to a Lender under any Credit
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrowers and the Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by the Borrowers or the Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) as may be necessary for the Borrowers or
Administrative Agent to determine that such Lender has or has not complied with
such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of the preceding sentence,
“FATCA” shall include any amendments made to FATCA after the Effective Date. If
a Lender is not a Foreign Lender, such Lender shall deliver to the Borrowers and
the Administrative Agent two accurate and complete original signed copies of
Internal Revenue Service Form W-9 certifying that such Lender is exempt from
U.S. Federal backup withholding tax. Furthermore, any Recipient that is entitled
to an exemption from, or reduction of, any applicable withholding tax with
respect to any payments under any Credit Document shall deliver to the Borrowers
and the Administrative Agent, at the time or times reasonably requested by the
Borrowers or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Borrowers or the Administrative Agent
as will permit such payments to be made without, or at a reduced rate of, such
withholding. In addition, each Lender agrees that from time to time after the
Effective Date, should any certification previously delivered expire or become
obsolete or inaccurate in any material respect, such Lender will deliver to the
Borrowers and the Administrative Agent two new accurate and complete original
signed copies of Internal Revenue Service Form W-8ECI, Form W-8BEN or Form
W-8BEN-E, Form W-8IMY, Form W-9 and a Section 5.04(b)(ii) Certificate,

 

43



--------------------------------------------------------------------------------

as the case may be, and such other forms as may be required in order to confirm
or establish the entitlement of such Lender to a continued exemption from or
reduction in United States withholding tax with respect to payments under this
Agreement, or such Lender shall immediately notify the Borrowers and the
Administrative Agent of its legal inability to deliver any such Form or
Certificate, in which case such Lender shall not be required to deliver any such
Form or Certificate pursuant to this Section 5.04(b).

(c)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Taxes (if specifically required by the terms of
this Agreement) and without limiting the obligation of the Credit Parties to do
so) and (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.04 relating to the maintenance of a Participant
Register, in either case, that are payable or paid by the Administrative Agent
in connection with any Credit Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Credit Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(c).

(d)    If the Administrative Agent, any Lender or any other Recipient of a
payment under any Credit Document determines, in its sole discretion exercised
in good faith, that it has received a refund of any Taxes as to which it has
been indemnified by the Credit Parties or with respect to which a Credit Party
has paid additional amounts pursuant to this Section, it shall pay to the
applicable Credit Party an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, by the applicable Credit
Party under this Section with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) of the relevant Recipient,
as the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
applicable Credit Party, upon the request of the relevant Recipient, agrees to
repay the amount paid over to the applicable Credit Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (d), in no event will the indemnified party be required to pay any
amount to the Credit Party pursuant to this paragraph (d) the payment of which
would place the indemnified party in a less favorable net after-tax position
than the indemnified party would have been in if the Taxes subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Taxes had never been paid. This subsection shall not be
construed to require any such Recipient to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
Credit Parties or any other Person.

(e)    Each party’s obligations under this Section 5.04 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Credit
Documents.

 

44



--------------------------------------------------------------------------------

SECTION 6.    Conditions Precedent to Credit Events on the Initial Borrowing
Date.

The obligation of each Lender to make Bridge Loans on the Initial Borrowing Date
is subject at the time of the making of such Bridge Loans to the satisfaction of
the following conditions:

6.01    Effective Date. On or prior to the Initial Borrowing Date, the Effective
Date shall have occurred as provided in Section 13.10.

6.02    Representations and Warranties. At the time of each such Credit Event on
the Initial Borrowing Date and also after giving effect thereto, all
representations and warranties shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on the date of such Credit Event (it being understood and agreed that
(x) any such representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct in all material respects
only as of such specified date and (y) any such representation or warranty that
is qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct in all respects on such date).

6.03    Officer’s Certificate. On the Initial Borrowing Date, the Administrative
Agent shall have received a certificate, substantially in the form of Exhibit F
hereto, dated the Initial Borrowing Date and signed on behalf of the Borrowers
by an Authorized Officer of the Administrative Borrower, certifying on behalf of
the Borrowers that all of the conditions in Sections 6.02, 6.06, 6.07, 6.15 and
6.17 have been satisfied on such date.

6.04    Opinions of Counsel. On the Initial Borrowing Date, the Administrative
Agent shall have received (a) from Kirkland & Ellis LLP, special counsel to the
Credit Parties, an opinion addressed to the Administrative Agent, the Collateral
Agent and each of the Lenders and dated the Initial Borrowing Date covering
(i) the matters set forth in Exhibit E hereto, (ii) matters governed by New York
law and (iii) such other matters incident to the transactions contemplated
herein as the Administrative Agent may reasonably request, (b) from local
counsel in each state (other than Delaware) and country (including Canada and
provinces and territories thereof) in which a Credit Party is organized and, in
the case of Canada, in which its chief executive office, domicile and assets
valued in excess of $100,000 are located, an opinion, in form and substance
reasonably satisfactory to the Administrative Agent, addressed to the
Administrative Agent and each of the Lenders and dated the Initial Borrowing
Date covering such matters relative to such Credit Party incident to the
transactions contemplated herein as the Administrative Agent may reasonably
request, and (c) from local counsel in each state or province in which a
Mortgaged Property or Mortgaged Coal Property is located, an opinion in form and
substance reasonably satisfactory to the Collateral Agent addressed to the
Collateral Agent in its capacity as such, and each of the Lenders, dated the
Initial Borrowing Date and covering such matters incident to the transactions
contemplated herein as the Collateral Agent may reasonably request including but
not limited to the enforceability of each Mortgage and Mineral Rights Mortgage.

 

45



--------------------------------------------------------------------------------

6.05    Company Documents; Proceedings; etc. (a) On the Initial Borrowing Date,
the Administrative Agent shall have received a certificate from each Credit
Party, dated the Initial Borrowing Date, signed by the Secretary or any
Assistant Secretary of such Credit Party, in the form of Exhibit F with
appropriate insertions, together with copies of the certificate or articles of
incorporation and by-laws (or other equivalent organizational documents),
unanimous shareholder declarations or shareholder agreements, as applicable, of
such Credit Party and the resolutions of such Credit Party referred to in such
certificate, and each of the foregoing shall be in form and substance reasonably
acceptable to the Administrative Agent.

(b)    On the Initial Borrowing Date, all Company organizational documents and
legal proceedings and all instruments and agreements in connection with the
transactions contemplated by this Agreement and the other Documents shall be
reasonably satisfactory in form and substance to the Administrative Agent, and
the Administrative Agent shall have received all information and copies of all
documents and papers, including records of Company proceedings, governmental
approvals, good standing certificates and bring-down documentation, if any,
which the Administrative Agent reasonably may have requested in connection
therewith, such documents and papers where appropriate to be certified by proper
Company or Governmental Authorities.

6.06    Consummation of the Refinancing. (a) On or prior to the Initial
Borrowing Date and concurrently with the incurrence of Bridge Loans, all
Indebtedness and other amounts owing by certain of the Borrower’s Subsidiaries
under that certain Loan Agreement, dated as of February 1, 2016, by and among
Westmoreland San Juan, LLC, certain guarantors party thereto, the financial
institutions from time to time party thereto as lenders and The Bank of
Tokyo-Mitsubishi UFJ, LTD as the administrative agent, together with all fees
and other amounts owing thereon shall be repaid and such agreement shall be
terminated.

(b)    On the Initial Borrowing Date and concurrently with the incurrence of
Bridge Loans on such date, all security interests in respect of, and Liens
securing, the Indebtedness to be refinanced pursuant to the Refinancing created
pursuant to the security documentation relating thereto shall be terminated and
released, and the Administrative Agent shall have received all such releases as
may have been reasonably requested by the Administrative Agent, which releases
shall be in form and substance reasonably satisfactory to the Administrative
Agent.

(c)    The Administrative Agent shall have received evidence in form, scope and
substance reasonably satisfactory to it that the matters set forth in this
Section 6.06 have been satisfied on the Initial Borrowing Date.

6.07    Approvals. On or prior to the Initial Borrowing Date, all necessary
governmental (domestic and foreign) and material third party approvals and/or
consents in connection with the Financing Transaction, the other transactions
contemplated hereby and the granting of Liens under the Credit Documents shall
have been obtained and remain in effect (other than filings which are necessary
to perfect the security interests created under the Security Documents), and all
applicable waiting periods with respect thereto shall have expired without any
action being taken by any competent authority which restrains, prevents or
imposes materially adverse conditions upon the consummation of the Financing
Transaction or the other transactions contemplated by the Documents or otherwise
referred to herein or therein.

 

46



--------------------------------------------------------------------------------

6.08    Guaranty and Collateral Agreement; Intercreditor. (a) On the Initial
Borrowing Date, the Administrative Borrower and each Domestic Subsidiary of the
Administrative Borrower (other than Excluded Subsidiaries) shall have duly
authorized, executed and delivered a Guaranty and Collateral Agreement in the
form of Exhibit G-2 hereto (as amended, modified, restated and/or supplemented
from time to time, the “Guaranty and Collateral Agreement”) covering all of such
Credit Party’s GCA Collateral, together with:

(i)    the delivery of proper financing statements (Form UCC-1 or the
equivalent) fully completed for filing under the UCC or other appropriate filing
offices of each jurisdiction as are necessary to perfect the security interests
purported to be created by the Guaranty and Collateral Agreement in such GCA
Collateral in which a security interest may be perfected by such a filing;

(ii)    to the extent required by the Guaranty and Collateral Agreement, (x) any
certificates representing Pledged Stock (as defined in the Guaranty and
Collateral Agreement), together with executed and undated endorsements of
transfer and (y) any promissory notes for which the Administrative Borrower or
any Subsidiary is a payee, together with executed and undated allonges;

(iii)    copies (Form UCC-11) or equivalent reports as of a recent date, listing
all effective financing statements that name any Credit Party as debtor and that
are filed in the jurisdictions where the applicable financing statements
referred to in clause (i) above will be filed;

(iv)    evidence of the completion of all other recordings and filings of, or
with respect to, the Guaranty and Collateral Agreement as are necessary to
perfect the security interests intended to be created by the Guaranty and
Collateral Agreement; and

(v)    the account control agreements, executed and delivered by the respective
parties thereto, as required by the Guaranty and Collateral Agreement.

(b)    On the Initial Borrowing Date, each Canadian Subsidiary of the
Administrative Borrower shall have duly authorized, executed and delivered a
Canadian Guarantee and Collateral Agreement in the form of Exhibit G-2 hereto
(as amended, modified, restated and/or supplemented from time to time, the
“Canadian Guaranty and Collateral Agreement”) covering all of such Credit
Parties’ Canadian GCA Collateral together with:

(i)    subject to the restrictions set out in paragraph 6.09(b) below, the
delivery of proper financing statements fully completed for filing in the
Alberta Personal Property Registry under the PPSA (Alberta) and the Saskatchewan
Personal Property Registry under the PPSA (Saskatchewan) or other appropriate
filing offices of each jurisdiction as are necessary to perfect the security
interests purported to be created by the Canadian Guaranty and Collateral
Agreement in such Canadian GCA Collateral in which a security interest may be
perfected by such a filing;

(ii)    to the extent required by the Canadian Guaranty and Collateral
Agreement, (x) any certificates representing Pledged Stock (as defined in the
Canadian Guaranty and Collateral Agreement), together with executed and undated
endorsements of transfer and (y) any promissory notes for which the
Administrative Borrower or any Canadian Subsidiary is a payee, together with
executed and undated allonges;

 

47



--------------------------------------------------------------------------------

(iii)    verification statements or equivalent reports as of a recent date,
listing all effective financing statements that name any Credit Party as debtor
and that are filed in the jurisdictions where the applicable financing
statements referred to in clause (i) above will be filed;

(iv)    evidence of the completion of all other recordings and filings of, or
with respect to, the Canadian Guaranty and Collateral Agreement as are necessary
to perfect the security interests intended to be created by the Canadian
Guaranty and Collateral Agreement; and

(v)    the account control agreements, executed and delivered by the respective
parties thereto, as required by the Canadian Guaranty and Collateral Agreement.

(c)    The Intercreditor Agreement shall have been executed and delivered, in
form and substance reasonably satisfactory to the Administrative Agent, by the
Administrative Agent, the applicable Borrower, the other Credit Parties party
thereto (if applicable) and the Notes Representative and the Term Loan
Administrative Agent.

6.09    Mortgage; Title Insurance; Landlord Waivers; etc. (a) Subject to the
provisions of Section 6.09(b) below, on the Initial Borrowing Date, the
Collateral Agent shall have received:

(i)    Copies of the previously filed fully executed counterparts of Mortgages,
and to the extent required by the Collateral Agent, copies of the previously
filed corresponding UCC Fixture Filings and As-Extracted Collateral Filings (or,
if UCC Fixture Filings and As-Extracted Collateral Filings are not available in
the applicable jurisdiction, equivalent filings as available in such
jurisdiction), and any similar filings that were required by local law, which
Mortgages and UCC Fixture Filings (or, in the case of UCC Fixture Filings, any
other equivalent filings, as available in each applicable jurisdiction) shall
cover each Real Property owned or leased by the Administrative Borrower or any
of its Subsidiaries and designated as a “Mortgaged Property” on Schedule 8.12
hereto, together with evidence that counterparts of such Mortgages and UCC
Fixture Filings (or, in the case of UCC Fixture Filings, any other equivalent
filings, as available in each applicable jurisdiction) and, if applicable,
As-Extracted Collateral Filings (or, in the case of UCC Fixture Filings and
As-Extracted Collateral Filings, any other equivalent filings, as available in
each applicable jurisdiction) have been filed for recording;

(ii)    copies of the Mortgage Policy in effect relating to each Mortgage of the
Mortgaged Property referred to above, insuring the Collateral Agent that the
Mortgage on each such Mortgaged Property is a valid and enforceable first
priority mortgage lien on such Mortgaged Property, free and clear of all defects
and encumbrances except Permitted Encumbrances; provided, however, that to the
extent Administrative Borrower is unable to obtain any items described this
Section 6.09(a)(ii) on or prior to the Effective Date, such requirement shall be
waived by each Lender as a condition to make Bridge Loans on the Initial
Borrowing Date; provided, Administrative Borrower shall obtain the same
following the Effective Date;

(iii)    (i) fully executed landlord waivers and/or bailee agreements in respect
of those Leaseholds of the Administrative Borrower or any of its Subsidiaries
designated as “Leaseholds Subject to Landlord Waivers” on Schedule 8.12 hereto,
and (ii) all Mortgaged Coal

 

48



--------------------------------------------------------------------------------

Property Support Documents as the Administrative Agent may request with respect
to each lease or grant of mineral rights as to which the Administrative Borrower
or any of its Subsidiaries is a lessee or grantee; provided, however, that to
the extent Administrative Borrower is unable to obtain any items described this
Section 6.09(a)(iii) on or prior to the Effective Date, such requirement shall
be waived by each Lender; provided, Administrative Borrower shall endeavor,
using commercially reasonable efforts, to obtain the same following the
Effective Date;

(iv)    to the extent requested by the Administrative Agent, copies of all
leases in which Administrative Borrower or any of its Subsidiaries holds the
lessor’s interest or other agreements relating to possessory interests, if any;
provided that, to the extent any of the foregoing affect such Mortgaged
Property, to the extent requested by the Administrative Agent, such agreements
shall be subordinate to the Lien of the Mortgage to be recorded against such
Mortgaged Property, either expressly by the terms of such agreements or pursuant
to subordination, non-disturbance and attornment agreements (with any such
agreements being reasonably acceptable to the Administrative Agent), but only to
the extent that any amendments to such leases or agreements as are necessary to
comply with such condition, or subordination, non-disturbance and attornment
agreements are obtainable by the Administrative Borrower using its commercially
reasonable efforts; and

(v)    a “life of loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each Mortgaged Property that is subject to
federal flood insurance laws and requirements, in form and substance acceptable
to the Administrative Agent (together with notice about special flood hazard
area status and flood disaster assistance, duly executed by the Administrative
Borrower and any applicable Subsidiary and evidence of flood insurance, in the
event any improved parcel of Mortgaged Property is located in a special flood
hazard area); provided, however, that to the extent Administrative Borrower is
unable to obtain any items described this Section 6.09(v) on or prior to the
Effective Date, such requirement shall be waived by each Lender as a condition
to make Bridge Loans on the Initial Borrowing Date; provided, Administrative
Borrower shall obtain the same following the Effective Date. Administrative
Borrower represents and warrants that Administrative Borrower and/or its
applicable Subsidiaries maintain insurance coverage protecting against the risk
of flood with respect to all Mortgaged Property.

(vi)    Copies of the fully executed counterparts of Mortgages, notices of which
have been previously filed with the Saskatchewan Land Titles Registry or the
Alberta Land Registration District (as applicable), and to the extent required
by the Collateral Agent, copies of the previously filed corresponding financing
statements registered in the Saskatchewan Land Titles Registry or the Alberta
Land Registration District (in this section, “Fixture Filing”), and any similar
filings that were required by local law, which Mortgages and financing
statements shall cover each Real Property owned or leased by a Borrower or any
of its Canadian Subsidiaries and designated as a “Mortgaged Property” on
Schedule 8.12 hereto, together with evidence that counterparts of such Mortgages
and Fixture Filings (or, any other equivalent filings, as available in each
applicable jurisdiction) have been duly filed for recording in the applicable
Land Titles Registry; provided however, that to the extent Administrative
Borrower is unable to obtain any items described this Section 6.09(a)(vi) on or
prior to the Effective Date, such requirement shall be waived by each Lender as
a condition to make Bridge Loans on the Initial Borrowing Date; provided,
(y) with respect to Real Property located in the Province of Saskatchewan,

 

49



--------------------------------------------------------------------------------

Administrative Borrower complies with Section 6.09(b) and (z) with respect to
Real Property located in the Province of Alberta, Administrative Borrower shall
obtain and provide the same to the Canadian Collateral Agent, together with an
opinion from local counsel in Alberta, in form and substance reasonably
satisfactory to the Administrative Agent, addressed to the Administrative Agent
and each of the Lenders and dated on or about the date such items are obtained
covering, inter alia, such matters relative to such Mortgages and the
Collateral, as the Administrative Agent may reasonably request, within 10
Business Days following the Effective Date;

(vii)    copies of the Mortgage Policy in effect relating to each Mortgage of
the Mortgaged Property referred to above, insuring the Collateral Agent that the
Mortgage on each such Mortgaged Property is a valid and enforceable first
priority mortgage lien on such Mortgaged Property, free and clear of all defects
and encumbrances except Permitted Encumbrances; provided, however, that to the
extent Administrative Borrower is unable to obtain any items described this
Section 6.09(vii) on or prior to the Effective Date, such requirement shall be
waived by each Lender as a condition to make Bridge Loans on the Initial
Borrowing Date; provided Administrative Borrower shall obtain the same following
the Effective Date;

(viii)    to the extent required by the Administrative Agent, copies of Province
of Saskatchewan Land Titles Registry Titles or the Province of Alberta Land for
each of Mortgaged Property located within the Provinces of Saskatchewan or
Alberta (as applicable), evidencing notice of the Mortgages and Fixture Filings
have been duly registered, and such other ancillary searches as the
Administrative Agent finds desirable, including without limitation, searches of
attachments registered in support of registered interests evidencing the
Mortgages and the Fixture Filings;

(ix)    (i) fully executed landlord waivers and/or bailee agreements in respect
of those Leaseholds of a Borrower or any of its Canadian Subsidiaries designated
as “Leaseholds Subject to Landlord Waivers” on Schedule 8.12 hereto, (ii) all
Mortgaged Coal Property Support Documents as the Administrative Agent may
request with respect to each lease or grant of mineral rights as to which a
Borrower or any of its Canadian Subsidiaries is a lessee or grantee, including
without limitation confirmation that copies of the previously executed Mortgages
in relation to the Mortgaged Coal Property located within the Province of
Saskatchewan have been duly filed with the Saskatchewan Ministry of the Economy
in relation to each mineral disposition, and (iii) such evidence as the
Administrative Agent may request evidencing the filings of assignments of crown
surface leases or permits as collateral security; provided, however, that to the
extent Administrative Borrower is unable to obtain any items described this
Section 6.09(ix) on or prior to the Effective Date, such requirement shall be
waived by each Lender; provided, Administrative Borrower shall endeavor, using
commercially reasonable efforts, to obtain the same following the Effective
Date;

(x)    to the extent requested by the Administrative Agent, copies of all leases
in which a Borrower or any of its Canadian Subsidiaries holds the lessor’s
interest or other agreements relating to possessory interests, if any; provided
that, to the extent any of the foregoing affect such Mortgaged Property, to the
extent requested by the Administrative Agent, such agreements shall be
subordinate to the Lien of the Mortgage to be recorded against such Mortgaged
Property, either expressly by the terms of such agreements or pursuant to
subordination, non-disturbance and attornment agreements (with any such
agreements being reasonably acceptable to

 

50



--------------------------------------------------------------------------------

the Administrative Agent), but only to the extent that any amendments to such
leases or agreements as are necessary to comply with such condition, or
subordination, non-disturbance and attornment agreements are obtainable by the
Borrower using its commercially reasonable efforts;

(xi)    to the extent required by the Administrative Agent, copies of Province
of Alberta Land Title searches for each of the Mortgaged Property located within
the Province of Alberta relating to any and all freehold lands (including
freehold leases), evidencing that notice of the Mortgages have been duly
registered, and such other ancillary searches as the Administrative Agent finds
desirable, including, without limitation, searches of attachments registered in
support of registered interests evidencing the Mortgages;

(xii)    to the extent required by the Administrative Agent, copies of the
Alberta Crown searches for each of the Mortgaged Property located within the
Province of Alberta and relating to any and all Alberta Crown leases evidencing
the satisfactory registration of a Security Notice under the Mines and Minerals
Act (Alberta);

(xiii)    fully executed mortgage amendments for existing Mortgages in Mercer
County and Oliver County, North Dakota and Athens County, Morgan County, Perry
County, Ohio, and mortgage assignments for Bighorn County, Richland County and
Rosebud County, Montana, in form and substance reasonably acceptable to the
Administrative Agent;

(xiv)    fully executed Mortgages for all Leaseholds set forth on Schedule 8.12
not requiring consent of the lessor thereunder and not already Mortgaged
Property, to be recorded in Mercer County and Oliver County, North Dakota,
Athens County, Morgan County and Perry County, Ohio, Bighorn County, Richland
County, Rosebud County and Treasure County, Montana and San Juan County, New
Mexico, as applicable, in form and substance reasonably acceptable to the
Administrative Agent;

(xv)    As-Extracted Collateral Filings for Bighorn County, Richland County,
Rosebud County and Treasure County, Montana and As-Extracted Collateral Filings
and timber to-be-cut filings for San Juan County, New Mexico, in form and
substance reasonably acceptable to the Administrative Agent;

(xvi)    an opinion from local counsel in each of Montana, New Mexico, North
Dakota and Ohio, in form and substance reasonably satisfactory to the
Administrative Agent, addressed to the Administrative Agent and each of the
Lenders and dated the Initial Borrowing Date covering such matters relative to
the mortgage amendments, mortgage assignments, Mortgages, As-Extracted
Collateral Filings and timber to-be-cut filings, as the Administrative Agent may
reasonably request; and

(xvii)    A Freedom to Choose insurance form for New Mexico.

(b)    Consents from or subordination agreements with (collectively, the
“SaskPower Consents”) Saskatchewan Power Corporation (“SaskPower”) are required
to permit the Liens to be granted in favour of the Canadian Collateral Agent
over certain assets of the Canadian Borrower (the “SaskPower Collateral”),
including (i) the “Collateral”, as defined in the Amended and Restated Poplar
River Power Station Coal Supply Agreement between SaskPower and the Canadian
Borrower dated December 31, 2015, (ii) the “Collateral”, as defined in the

 

51



--------------------------------------------------------------------------------

Amended and Restated Costello Coal Supply Agreement between SaskPower and the
Canadian Borrower dated January 1, 2014 and (iii) any item of Mine Equipment,
any Mine Facilities owned by the Canadian Borrower, any Estevan Coal Freehold
Coal or the Canadian Borrower’s interest in any Estevan Coal Coal Lease as each
term is defined in the Estevan Area Coal Supply Agreement between SaskPower and
Estevan Coal Corporation dated October 12, 1988, as amended. On or prior to the
Initial Borrowing Date, the Mortgages to be filed with the Saskatchewan Land
Titles under The Land Titles Act, 2000 (Saskatchewan) with respect to the
SaskPower Collateral comprising real property shall be executed undated and
delivered by the Canadian Borrower in escrow to the Canadian Collateral Agent to
be held in escrow by the Canadian Collateral Agent until the SaskPower Consents
are given. Upon receipt by the Collateral Agent of the SaskPower Consents,
(w) the Canadian Collateral Agent is hereby irrevocably authorized and directed
by the Canadian Borrower to date such Mortgages, (x) the Canadian Borrower
hereby releases those Mortgages from escrow to the Canadian Collateral Agent,
(y) the Canadian Borrower irrevocably authorizes and consents to the Collateral
Agent registering, filing and recording the Liens created thereby (including
amending existing registrations) in such recording offices as the Canadian
Collateral Agent shall require and (z) the Canadian Borrower agrees to provide
to the Administrative Agent with an opinion from local counsel in Saskatchewan,
in form and substance reasonably satisfactory to the Administrative Agent,
addressed to the Administrative Agent and each of the Lenders and dated on or
about the date such Consents are obtained covering, inter alia, such matters
relative to the Mortgages and the SaskPower Collateral and the Canadian
Guarantee and Collateral Agreement and the Canadian GCA Collateral, as the
Administrative Agent may reasonably request. The Canadian Borrower shall use its
best efforts to obtain the SaskPower Consents, each in form and substance
satisfactory to the Collateral Agent, as expeditiously as is reasonably possible
and update the Collateral Agent weekly on the steps taken and of progress made
in obtaining each such consent.

6.10    Financial Statements; Pro Forma Balance Sheet; Projections. On or prior
to the Initial Borrowing Date, the Administrative Agent shall have received true
and correct copies of the historical financial statements, the pro forma
financial statements and the Projections referred to in Sections 8.05(a) and
(d), which historical financial statements, pro forma financial statements and
Projections shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders.

6.11    Insurance Certificates, etc. On the Initial Borrowing Date, the
Administrative Agent shall have received certificates of insurance complying
with the requirements of Section 9.03 for the business and properties of the
Borrowers and their Subsidiaries.

6.12    Fees, etc. On the Initial Borrowing Date, the Borrowers shall have paid
(or shall make such payments from the proceeds of the Bridge Loans) to the
Administrative Agent (and its relevant affiliates) and each Lender all
reasonable and documented costs, fees and expenses (including, without
limitation, legal fees and expenses and the fees and expenses of any other
advisors) and other compensation required to be paid to the Administrative Agent
or such Lender to the extent then due.

 

52



--------------------------------------------------------------------------------

6.13    Patriot Act. The Administrative Agent and the Lenders shall have
received all documentation and other information requested by the Administrative
Agent or the respective Lenders that is required by bank regulatory authorities
under the applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.

In determining the satisfaction of the conditions specified in this Section 6,
to the extent any item is required to be satisfactory to any Lender, such item
shall be deemed satisfactory to each Lender that has not notified the
Administrative Agent in writing prior to the occurrence of the Initial Borrowing
Date that the respective item or matter does not meet its satisfaction. Upon the
Administrative Agent’s good faith determination that the conditions specified in
this Section 6 have been met (after giving effect to the preceding sentence),
then the Initial Borrowing Date shall have been deemed to have occurred,
regardless of any subsequent determination that one or more of the conditions
thereto had not been met (although the occurrence of the Initial Borrowing Date
shall not release the Borrowers from any liability for failure to satisfy one or
more of the applicable conditions contained in this Section 6).

6.14    Credit Documentation. Schedules and Exhibits to this Agreement shall be
completed prior to the Initial Borrowing Date in form and substance satisfactory
to the Administrative Agent.

6.15    No Default. At the time of each such Credit Event and also after giving
effect thereto there shall exist no Default or Event of Default.

6.16    Notice of Borrowing. Prior to the making of each Bridge Loan on the
Initial Borrowing Date, the Administrative Agent shall have received a Notice of
Borrowing meeting the requirements of Section 2.03(a). The acceptance of the
benefits of each Credit Event shall constitute a representation and warranty by
the Borrowers to the Administrative Agent and each of the Lenders that all the
conditions specified in Section 6 are satisfied as of that time. All of the
certificates, legal opinions and other documents and papers referred to in
Section 6, unless otherwise specified, shall be delivered to the Administrative
Agent at the Notice Office for the account of each of the Lenders.

6.17    No Bankruptcy or Similar Filing. None of the Borrowers or any of their
respective Subsidiaries shall have entered into, any voluntarily or
involuntarily bankruptcy, rehabilitation, liquidation, or similar proceeding.

6.18    No New Information. No new information shall have been obtained by or
made reasonably available to the Lenders, and no fact, condition or event shall
occur or exist, for the first time after the Effective Date, that would,
individually or in the aggregate, reasonably be expected (a) to result in, or
constitute, a material adverse effect on (1) or the Borrower’s ability to
service, repay or otherwise perform its obligations under the Credit Documents,
(2) any Collateral securing the Obligations; or (b) to indicate that the
quality, condition or value of the Collateral as collateral securing the
Obligations is materially and adversely impaired relative to the quality,
condition or value thereof based on the information made available to the
Lenders on or prior to the Effective Date.

6.19    Initial Borrowing Date. The Initial Borrowing Date shall have occurred
on or prior to May 21, 2018.

 

53



--------------------------------------------------------------------------------

6.20    Amendments. The documents relating to the First Lien Notes and the Term
Loan Credit Agreement shall have been amended to permit the Transactions on
terms reasonably satisfactory to the Lenders.

SECTION 7.    Conditions Precedent to Credit Events After the Initial Borrowing
Date.

The obligation of the each Lender with a Bridge Loan Delayed Draw Commitment to
make Bridge Loans on a Delayed Draw Borrowing Date, which Bridge Loans, in the
aggregate on any such date, shall be a minimum principal amount of $5,000,000
(or, if less, the entire amount of remaining Bridge Loan Commitment), is
subject, at the time of each such Credit Event (except as hereinafter
indicated), to the satisfaction or waiver of the following conditions:

7.01    No Default; Representations and Warranties. At the time of each such
Credit Event and also after giving effect thereto (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the date of such Credit Event (it being understood
and agreed that (x) any representation or warranty which by its terms is made as
of a specified date shall be required to be true and correct in all material
respects only as of such specified date and (y) any representation or warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct in all respects on such date).

7.02    Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing meeting the requirements of Section 2.03(a).

7.03    Other Conditions. Each of the conditions set forth in Section 6 shall
have been satisfied as of the time required thereby.

7.04    No New Information. No new information shall have been obtained by or
made reasonably available to the Lenders for the first time after the Effective
Date, that would, individually or in the aggregate, reasonably be expected
(a) to result in, or constitute, a material adverse effect on (1) the Borrower’s
ability to service, repay or otherwise perform its obligations under the Credit
Documents or (2) any Collateral securing the Obligations.

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrowers to the Administrative Agent and
each of the Lenders that all the conditions specified in this Section 7
applicable to such Credit Event are satisfied as of that time. All of the
certificates, legal opinions and other documents and papers referred to in this
Section 7, unless otherwise specified, shall be delivered to the Administrative
Agent at the Notice Office for the account of each of the Lenders.

SECTION 8.    Representations, Warranties and Agreements.

To induce the Lenders to enter into this Agreement and to make the Bridge Loans,
the Borrowers make the following representations, warranties and agreements, in
each case after giving effect to the Financing Transaction, with the occurrence
of each Credit Event on or after the Initial Borrowing Date being deemed to
constitute a representation and warranty that the matters

 

54



--------------------------------------------------------------------------------

specified in this Section 8 are true and correct in all material respects on and
as of the Initial Borrowing Date and on the date of each such other Credit Event
(it being understood and agreed that (x) any representation or warranty which by
its terms is made as of a specified date shall be required to be true and
correct in all material respects only as of such specified date and (y) any
representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such date).

8.01    Organization; Powers. The Administrative Borrower and its Subsidiaries
(i) are duly organized, validly existing and in good standing under the
respective laws of the jurisdictions of their organization, (ii) have all
required power and authority to own their respective property and assets and to
transact the business in which they are engaged and presently propose to engage
and (iii) are duly qualified and authorized to do business and are in good
standing in each jurisdiction where the ownership, leasing or operation of their
respective properties or the conduct of their businesses requires such
qualifications, except for failures to be so qualified or authorized that,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

8.02    Authorization; Enforceability. Each Credit Party has the power and
authority to execute, deliver and perform the terms and provisions of each of
the Documents to which it is party and has taken all necessary Company action to
authorize its execution, delivery and performance of each of such Documents to
which it is a party. Each Credit Party has duly executed and delivered the
Credit Documents and the Refinancing Documents to which, in each case, it is
party, and each of such Documents constitutes its legal, valid and binding
obligation enforceable in accordance with its terms, except to the extent that
the enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).

8.03    No Violation. Neither the execution, delivery or performance by any
Credit Party of the Documents to which it is a party, nor the consummation of
the Financing Transaction, nor compliance by it with the terms and provisions
thereof, will (i) contravene any provision of any law, statute, rule or
regulation or any order, writ, injunction or decree of any court or Governmental
Authority, (ii) violate or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under any Lien (except
Permitted Liens and Liens pursuant to the Security Documents) upon any of the
property or assets of any Credit Party pursuant to the terms of any indenture,
mortgage, deed of trust, credit agreement or loan agreement, or any other
material agreement, contract or instrument, in each case to which any Credit
Party is a party or by which it or any of its property or assets is bound,
(iii) result in the creation or imposition of (or the obligation to create or
impose) any Lien pursuant to the terms of the documents described in clause
(ii) immediately above, or (iv) violate any provision of the certificate or
articles of incorporation, certificate of formation, limited liability company
agreement or by-laws (or equivalent organizational documents), as applicable, of
any Credit Party except in each case referred to in clauses (i) and (ii) to the
extent that any such violation or breach would not reasonably be expected to
have a Material Adverse Effect.

 

55



--------------------------------------------------------------------------------

8.04    Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for (x) those
that have otherwise been obtained or made on or prior to the Initial Borrowing
Date and which remain in full force and effect on the Initial Borrowing Date and
(y) filings which are necessary to perfect the security interests created under
the Security Documents), or exemption by, any Governmental Authority is required
to be obtained or made by, or on behalf of, any Credit Party to authorize, or is
required to be obtained or made by, or on behalf of, any Credit Party in
connection with, (i) the execution, delivery and performance of any Credit
Document or Refinancing Document or (ii) the legality, validity, binding effect
or enforceability of any such Document.

8.05    Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections. (a) The audited consolidated balance sheet of the Administrative
Borrower for the Fiscal Years ending December 31, 2015, December 31, 2016, and
December 31, 2017, and the related consolidated statements of income and cash
flows and changes in shareholders’ equity of the Administrative Borrower for the
Fiscal Years of the Administrative Borrower ended on such dates, in each case
furnished to the Lenders prior to the Effective Date, present fairly in all
material respects the consolidated financial position of the Administrative
Borrower at the date of said financial statements and the results for the
respective periods covered thereby. All such financial statements have been
prepared in accordance with GAAP consistently applied except to the extent
provided in the notes to said financial statements.

(i)    The pro forma consolidated financial statements of the Administrative
Borrower and its Subsidiaries furnished to the Lenders prior to the Initial
Borrowing Date, present a good faith estimate of both the pro forma consolidated
financial position of the Administrative Borrower and its Subsidiaries as of
such date and the pro forma consolidated results of operations of the
Administrative Borrower and its Subsidiaries for the period covered thereby.

(b)    Except as fully disclosed in the financial statements delivered pursuant
to Section 8.05(a), and except for the Indebtedness incurred under this
Agreement, there were as of the Initial Borrowing Date no liabilities or
obligations with respect to the Administrative Borrower or any of its
Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due) that, either individually or in the aggregate,
would reasonably be expected to be material to the Administrative Borrower or
any of its Subsidiaries.

(c)    The Approved Budget delivered to the Administrative Agent and the Lenders
prior to the Effective Date was prepared in good faith and was based on
assumptions believed by the Borrowers to be reasonable at the time made in light
of the conditions and the Borrowers’ knowledge existing at the time of the
preparation of the Approved Budget.

(d)    Since December 31, 2017, there has been no change in the business,
assets, operations or financial condition of the Administrative Borrower and its
Subsidiaries, taken as a whole, which would reasonably be expected to have a
Material Adverse Effect other than with respect to, or resulting from, the
events giving rise to the Bridge Loans contemplated under this Agreement or the
occurrence of the San Juan Facility Recovery Events.

8.06    Litigation. There are no actions, suits or proceedings pending or, to
the knowledge of the Borrowers, threatened (i) on the Initial Borrowing Date
with respect to the Financing Transaction or any Credit Document or Refinancing
Document or (ii) that has had, or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

56



--------------------------------------------------------------------------------

8.07    Disclosure. No factual information (taken as a whole) furnished by the
Borrowers or any of their Affiliates in writing to the Administrative Agent or
any Lender for purposes of, or in connection with, this Agreement, the other
Credit Documents or the Financing (as modified by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make such information (taken as a whole) not
misleading in any material respect at such time in light of the circumstances
under which such information was provided, it being understood and agreed that
for purposes of this Section 8.07, such factual information shall not include
the Projections, any estimates (including financial estimates, forecasts and
other forward-looking information) any pro forma financial information or
information of a general economic or general industry nature.

8.08    Use of Proceeds Margin Regulations. All proceeds of the Bridge Loans
will be used by the Borrowers to finance the Refinancing, to cash collateralize
letters of credit, to pay fees and expenses incurred in connection with the
Transaction, and for working capital purposes in accordance with the Approved
Budget; provided, however, for the avoidance of doubt, no Approved Budget shall
limit the amount of fees and expenses payable to professionals, advisors,
consultants, or attorneys retained by the Borrowers in connection with the
transactions contemplated hereby.

(a)    No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Bridge Loan
nor the use of the proceeds thereof nor the occurrence of any other Credit Event
will violate the provisions of Regulation T, U or X of the Board of Governors of
the Federal Reserve System.

8.09    Tax Returns and Payments. The Borrowers and each of their respective
Subsidiaries has timely filed or caused to be timely filed with the appropriate
taxing authority all U.S. federal tax returns, and all other returns,
statements, forms and reports for taxes (the “Returns”) required to be filed by
a Borrower and/or any of its Subsidiaries, except filings the failure to make
would not, individually or in the aggregate, be reasonably expected to have a
Material Adverse Effect. Each Borrower and each of its Subsidiaries has paid all
material Taxes payable by them which have become due and have collected and
remitted all material GST required to be collected and remitted to the
applicable Tax authorities, other than those that are being contested in good
faith and by proper proceedings and for which adequate reserves are being
maintained in accordance with GAAP. On the Initial Borrowing Date no material
action, suit, proceeding, investigation, audit or claims are pending or, to the
knowledge of the personnel at the Borrowers or any of their respective
Subsidiaries that are principally responsible for Tax matters, threatened, by
any authority regarding any Taxes relating to a Borrower or any of its
Subsidiaries.

8.10    Compliance with ERISA and Other Benefits Laws. (a) Each Plan is in
compliance in form and operation with its terms and with ERISA and the Code
(including without limitation the Code provisions compliance with which is
necessary for any intended favorable tax treatment) and all other applicable
laws and regulations, except where any failure to comply would not reasonably be
expected to have a Material Adverse Effect. Except as would not reasonably be

 

57



--------------------------------------------------------------------------------

expected to result in a Material Adverse Effect, each Plan (and each related
trust, if any) which is intended to be qualified under Section 401(a) of the
Code (x) has received a favorable determination letter from the IRS to the
effect that it meets the requirements of Sections 401(a) of the Code and that
the applicable trust qualifies for exemption from taxation under Section 501(a)
of the Code or an application for such a letter has been filed within the
remedial amendment period and is currently being processed by the IRS with
respect thereto, or (y) is comprised of a master or prototype plan that has
received a favorable opinion letter from the IRS, and to the knowledge of the
Borrowers, nothing has occurred since the date of such determination that would
reasonably be expected to adversely affect such determination (or, in the case
of a Plan with no determination, to the knowledge of the Borrowers, nothing has
occurred that would reasonably be expected to materially adversely affect the
issuance of a favorable determination letter or otherwise materially adversely
affect such qualification). No ERISA Event has occurred other than as would not,
individually or in the aggregate, have a Material Adverse Effect.

(b)    There exists no Unfunded Pension Liability with respect to any Plan that
would have a Material Adverse Effect.

(c)    To the knowledge of the Borrowers, no Multiemployer Plan is Insolvent or
in Reorganization. None of the Administrative Borrower or any ERISA Affiliate
has incurred any material liability with respect to a complete or partial
withdrawal from any Multiemployer Plan, and, if the Administrative Borrower and
each ERISA Affiliate were to withdraw in a complete withdrawal from any
Multiemployer Plan as of the date this assurance is given or deemed given, the
aggregate withdrawal liability that would be incurred would not reasonably be
expected to result in a Material Adverse Effect.

(d)    To the knowledge of the Borrowers, there are no actions, suits or claims
pending against or involving a Plan (other than routine claims for benefits) or,
which would reasonably be expected to be asserted successfully against any Plan
and, if so asserted successfully, would reasonably be expected either singly or
in the aggregate to have a Material Adverse Effect.

(e)    The Administrative Borrower and, to the knowledge of the Borrowers, each
ERISA Affiliate have made all material contributions to or under each Plan and
Multiemployer Plan required by law within the applicable time limits prescribed
thereby, the terms of such Plan or Multiemployer Plan, respectively, or any
contract or agreement requiring contributions to a Plan or Multiemployer Plan
save where any failure to comply, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

(f)    Except as would not individually or in the aggregate have a Material
Adverse Effect, (x) neither the Administrative Borrower nor any ERISA Affiliate
has ceased operations at a facility so as to become subject to the provisions of
Section 4062(e) of ERISA or withdrawn as a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA) from a Plan so as to become subject to the
provisions of Section 4063 of ERISA, and (y) neither the Administrative Borrower
nor any ERISA Affiliate has any liability under Section 4069 or 4212(c) of
ERISA.

 

58



--------------------------------------------------------------------------------

(g)    Except as would not, individually or in the aggregate, have a Material
Adverse Effect, each Foreign Pension Plan has been maintained in compliance with
its terms and with the requirements of any and all applicable laws, statutes,
rules, regulations and orders and has been maintained, where required, in good
standing with applicable regulatory authorities, and all contributions required
to be made with respect to a Foreign Pension Plan have been timely made.

(h)    None of the Borrowers nor any member of their respective Controlled Group
has incurred, or reasonably expects to incur, any liability under the Coal
Industry Retiree Health Benefit Act (other than contributions or premiums in the
ordinary course and without default).

(i)    There is no pending audit or investigation by the IRS, the U.S.
Department of Labor, the PBGC or any other governmental agency or any foreign
regulatory agency with respect to any Plan that would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(j)    Schedule 8.10 lists all Canadian Pension Plans maintained or contributed
to by a Borrower or any Affiliate of it. No such Canadian Pension Plan
maintained or contributed to by any Borrower or any Affiliate of it is a defined
benefits plan. The Canadian Pension Plans listed in Schedule 8.10 are duly
registered under the Income Tax Act (Canada) and all other applicable laws which
require registration.

(k)    Except as could not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, (i) each Canadian Pension
Plan has been maintained in compliance with its terms and with the requirements
of any and all applicable laws and has been maintained, where required, in good
standing with applicable regulatory authorities and all contributions thereto
have been withheld, remitted and paid in a timely manner in accordance with its
terms and the requirements of any and all applicable laws, (ii) no Canadian
Pension Event has occurred or is reasonably expected to occur and (iii) no
Borrower or any Affiliate of it has sponsored, sponsors, has contributed to or
contributes to a Canadian Multi-Employer Plan.

8.11    Security Documents. (a) The provisions of the Guaranty and Collateral
Agreement, Canadian Guaranty and Collateral Agreement, the Québec Hypothec and
the Dutch Share Pledge are effective to create in favor of the Collateral Agent
or the Canadian Collateral Agent, as the case may be, for the benefit of the
Secured Creditors a legal, valid and enforceable security interest in all right,
title and interest of the Credit Parties in the GCA Collateral, the Canadian GCA
Collateral, the Québec Collateral and the Dutch Security Assets, respectively,
described therein. In the case of pledged capital interest described in the
Guaranty and Collateral Agreement, the Canadian Guaranty and Collateral
Agreement, the Quebec Hypothec and the Dutch Share Pledge, when Stock
Certificates representing such pledged capital interest are delivered to the
Collateral Agent or the Canadian Collateral Agent, as the case may be, and in
the case of the other Collateral described in the Guaranty and Collateral
Agreement, Canadian Guaranty and Collateral Agreement, the Québec Hypothec and
the Dutch Share Pledge, when financing statements and applications of
registration specified in Schedule 8.11(a) hereto in appropriate form are filed
in the offices specified in Schedule 8.11(a) hereto and the account control
agreements contemplated by the Guaranty and Collateral Agreement, the Canadian
Guaranty and Collateral Agreement, the Quebec Hypothec and the Dutch Share
Pledge are authorized, executed and delivered by the parties thereto, the
Collateral Agent or the Canadian

 

59



--------------------------------------------------------------------------------

Collateral Agent, as the case may be, for the benefit of the Secured Creditors
will have a fully perfected lien on, and security interest in, all right, title
and interest in all of the UCC Financing Collateral, the Canadian Financing
Collateral, the Québec Financial Collateral and the Dutch Financing Collateral,
subject to no other Liens other than Permitted Liens (subject to the Liens of
the Notes Representative and the Term Loan Administrative Agent under the First
Lien Intercreditor Agreement).

(b)    Each Mortgage, when executed and delivered and recorded or registered in
the applicable recording or registration office, will create, as security for
the obligations purported to be secured thereby, a valid and enforceable
perfected security interest in and mortgage lien on the respective Mortgaged
Property in favor of the Collateral Agent (or such other trustee as may be
required or desired under local law) for the benefit of the Secured Creditors,
superior and prior to any Person (except Permitted Encumbrances related thereto)
(subject to the junior Liens of the Notes Representative and the Term Loan
Administrative Agent under the First Lien Intercreditor Agreement).

8.12    Properties. All or substantially all Real Property (other than Excluded
Real Property, which is set forth on Schedule 1.01(c)) (a) owned by a Borrower
or its Subsidiaries as of the Initial Borrowing Date or (b) leased by a Borrower
or its Subsidiaries as of the Initial Borrowing Date, and the nature of the
interest therein, is described in Schedule 8.12 hereto. Each Borrower and each
of its Subsidiaries has good and marketable title to or valid leasehold
interests, as applicable, in (i) all personal property that is necessary or used
in the ordinary course of business, free and clear of all Liens (other than
Permitted Liens) and (ii) all Real Property listed on Schedule 8.12 hereto, free
and clear of all Liens (other than Permitted Liens).

8.13    Subsidiaries. On and as of the Initial Borrowing Date, the
Administrative Borrower has no Subsidiaries other than those Subsidiaries listed
on Schedule 8.13. Schedule 8.13 sets forth, as of the Initial Borrowing Date,
the percentage ownership (direct and indirect) of the Administrative Borrower in
each class of capital stock or other Equity Interests of each of its
Subsidiaries and also identifies the direct owner thereof.

8.14    Compliance with Statutes, etc. The Administrative Borrower and its
Subsidiaries are in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of their businesses and the ownership of
their properties, except in such instances in which (a) the failure to comply
therewith is being contested in good faith by appropriate proceedings diligently
conducted or (b) such non-compliances as would not reasonably be expected to
have a Material Adverse Effect.

8.15    Investment Company Act. Neither the Administrative Borrower nor any of
its Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

8.16    Environmental Matters. Except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and except as
set forth on Schedule 8.16 hereto: (a) the Administrative Borrower and its
Subsidiaries are in compliance with all applicable Environmental Laws and have
obtained and are in compliance with the terms of any

 

60



--------------------------------------------------------------------------------

Environmental Permits required under such Environmental Laws, and are not aware
of any reason any such Environmental Permits would reasonably be expected to be
revoked, not renewed or adversely modified; (b) there are no Environmental
Claims pending or to the knowledge of the Borrowers, threatened, against or
affecting Administrative Borrower or any of its Subsidiaries or any Real
Property of the Administrative Borrower or any of its Subsidiaries; (c) no Lien,
other than a Permitted Lien, has been recorded or to the knowledge of the
Borrowers, threatened under any Environmental Law with respect to any Real
Property owned, leased or operated by the Administrative Borrower or any of its
Subsidiaries; (d) neither the Administrative Borrower nor any of its
Subsidiaries has assumed or retained any liability of any other Person under any
Environmental Law; and (e) there are no facts, circumstances, conditions or
occurrences with respect to the past or present business, operations, properties
or facilities of the Administrative Borrower or any of its Subsidiaries, or any
of their respective predecessors, that would reasonably be expected to give rise
to any Environmental Claim against the Administrative Borrower or its
Subsidiaries or any liability of the Administrative Borrower or its Subsidiaries
under any applicable Environmental Law.

8.17    Employment and Labor Relations. Neither the Administrative Borrower nor
any of its Subsidiaries is engaged in any unfair labor practice that would
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect. On the Initial Borrowing Date, except as disclosed on
Schedule 8.17 hereto, there is (i) no unfair labor practice complaint pending
against the Administrative Borrower or any of its Subsidiaries or, to the
knowledge of the Borrowers, threatened against any of them, before the National
Labor Relations Board or similar agency or entity governing labor relations of
any Subsidiary, and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement is so pending against the
Administrative Borrower and its Subsidiaries or, to the knowledge of the
Borrowers, threatened against any of them, (ii) no strike, labor dispute,
slowdown or stoppage pending against the Administrative Borrower or any of its
Subsidiaries or, to the knowledge of the Borrowers, threatened against the
Administrative Borrower or any of its Subsidiaries, (iii) to the knowledge of
the Borrowers, no union representation question exists with respect to the
employees of the Administrative Borrower or any of its Subsidiaries, (iv) no
equal employment opportunity charges or other claims of employment
discrimination are pending or, to the Borrowers’ knowledge, threatened against
the Administrative Borrower or any of its Subsidiaries and (v) no wage and hour
department investigation of the Administrative Borrower or any of its
Subsidiaries is pending, except (with respect to any matter specified in clauses
(i), (ii), (iv) or (v) above, either individually or in the aggregate) such as
would not reasonably be expected to have a Material Adverse Effect.

8.18    Intellectual Property, etc. The Administrative Borrower and its
Subsidiaries own or have the right to use all the patents, designs, trademarks,
domain names, service marks, trade names, copyrights, inventions, trade secrets,
proprietary information and know-how of any type, whether or not written
(including, but not limited to, rights in computer programs and databases) and
formulas, or rights with respect to the foregoing, (collectively, the “IP
Rights”) that are necessary for the operation of their respective businesses
without any conflict known to the Borrowers with the IP Rights of any other
Person, except to the extent any rights of others which, or the failure to so
own or have which, as the case may be, would reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.

 

61



--------------------------------------------------------------------------------

8.19    Foreign Assets Control Regulations, etc. Neither the Administrative
Borrower nor any of its Subsidiaries, directors, officers or employees, nor, to
the knowledge of the Borrowers, any agent, or affiliate is currently the subject
or the target of any sanctions administered or enforced by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the Government of Canada, the United Nations Security Council, the
European Union, Her Majesty’s Treasury, or other relevant sanctions authority
(collectively, “Sanctions”), nor is the Administrative Borrower or any of its
Subsidiaries located, organized or resident in a country or territory that is
the subject or the target of Sanctions, including, without limitation, Cuba,
Burma (Myanmar), Iran, North Korea, Sudan and Syria (each, a “Sanctioned
Country”). Neither the Administrative Borrower nor any of its Subsidiaries,
directors, officers or employees, nor, to the knowledge of the Borrowers, any
agent, affiliate, joint venture partner or other person associated with or
acting on behalf of the Administrative Borrower or any of its Subsidiaries is
engaging in activities sanctionable under the Iran Sanctions Act; the
Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010; the
Iran Threat Reduction and Syria Human Rights Act of 2012; the National Defense
Authorization Act for the Fiscal Year 2012; the National Defense Authorization
Act for the Fiscal Year 2013, all as amended; under Executive Order Nos. 13628,
13622, and 13608; or under any other U.S. economic sanctions relating to Iran.
For the past five years, the Administrative Borrower and its Subsidiaries have
not knowingly engaged in any dealings or transactions with any person that at
the time of the dealing or transaction is or was the subject or the target of
Sanctions or with any Sanctioned Country.

SECTION 9.    Affirmative Covenants.

Each Borrower hereby covenants and agrees that on and after the Effective Date
and until the Bridge Loans, Notes (in each case together with interest thereon),
Fees, Make-Whole and all other Obligations (other than indemnities described in
Section 13.13 and reimbursement obligations under Section 13.01 which, in either
case, are not then due and payable) incurred hereunder and thereunder, are paid
in full:

9.01    Information Covenants. The Borrowers will furnish to each Lender:

(a)    Quarterly Financial Statements. Within 45 days after the close of each of
the first three quarterly accounting periods in each Fiscal Year of the
Administrative Borrower, (i) the consolidated balance sheet of the
Administrative Borrower and its Subsidiaries as at the end of such quarterly
accounting period and the related consolidated statements of income and retained
earnings and statement of cash flows for such quarterly accounting period and
for the elapsed portion of the Fiscal Year ended with the last day of such
quarterly accounting period, in each case setting forth comparative figures for
the corresponding quarterly accounting period in the prior Fiscal Year, all of
which shall be certified by the chief financial officer, treasurer, assistant
treasurer, controller or other principal accounting officer of the
Administrative Borrower as fairly presenting in all material respects in
accordance with GAAP the financial condition of the Administrative Borrower and
its Subsidiaries as of the dates indicated and the results of their operations
for the periods indicated, subject to normal year-end audit adjustments and the
absence of footnotes, and (ii) management’s discussion and analysis of the
important operational and financial developments during such quarterly
accounting period.

 

62



--------------------------------------------------------------------------------

(b)    Annual Financial Statements. Within 90 days after the close of each
Fiscal Year of the Administrative Borrower, the consolidated balance sheet of
the Administrative Borrower and its Subsidiaries as at the end of such Fiscal
Year and the related consolidated statements of income and retained earnings and
statement of cash flows for such Fiscal Year setting forth comparative figures
for the preceding Fiscal Year and certified independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent.

(c)    Management Letters. Promptly after the Borrower’s or any of its
Subsidiaries’ receipt thereof, a copy of any “management letter” received from
its certified public accountants and management’s response thereto; provided
that such delivery only shall be required to the extent allowed by the relevant
certified public accountant’s policy and practice.

(d)    Budgets. No later than 30 days following the first day of each Fiscal
Year of the Administrative Borrower, a budget in form reasonably satisfactory to
the Administrative Agent (including budgeted statements of income, sources and
uses of cash and balance sheets for the Administrative Borrower and its
Subsidiaries on a consolidated basis) for each of the twelve months of such
Fiscal Year prepared in detail.

(e)    Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.01(a) and (b), a compliance certificate
from the chief financial officer, treasurer, assistant treasurer, controller or
principal accounting officer of the Administrative Borrower in the form of
Exhibit H hereto certifying on behalf of the Administrative Borrower that, to
such officer’s knowledge after due inquiry, no Default or Event of Default has
occurred and is continuing or, if any Default or Event of Default has occurred
and is continuing, specifying the nature and extent thereof, which certificate
shall certify that there have been no changes to the Schedules of the Guaranty
and Collateral Agreement to the extent required by each respective agreement.

(f)    Notice of Default, Litigation and Material Adverse Effect. Promptly, and
in any event within five Business Days after any Authorized Officer of the
Administrative Borrower or of any of its Subsidiaries obtains knowledge thereof,
notice of (i) the occurrence of any event that constitutes a Default or an Event
of Default, or (ii) any litigation or governmental investigation or proceeding
pending against the Administrative Borrower or any of its Subsidiaries which has
had, or would reasonably be expected to have, a Material Adverse Effect.

(g)    Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials and reports, if any, which
the Administrative Borrower or any of its Subsidiaries has publicly filed with
the Securities and Exchange Commission or any successor thereto (the “SEC”) or
delivered to holders (or any trustee, agent or other representative therefor) of
any of its material Indebtedness pursuant to the terms of the documentation
governing the same.

(h)    Environmental Matters. Promptly after any Authorized Officer of the
Administrative Borrower or any of its Subsidiaries obtains actual knowledge
thereof, notice of the following environmental matters to the extent that such
environmental matters, either individually or when aggregated with all other
such environmental matters, would reasonably be expected to have a Material
Adverse Effect:

 

63



--------------------------------------------------------------------------------

(i)    any pending or threatened Environmental Claim against the Administrative
Borrower or any of its Subsidiaries or any Real Property owned, leased or
operated by the Administrative Borrower or any of its Subsidiaries;

(ii)    any condition or occurrence on or arising from any Real Property owned,
leased or operated by the Administrative Borrower or any of its Subsidiaries
that (a) results in noncompliance by the Administrative Borrower or any of its
Subsidiaries with any applicable Environmental Law or (b) would reasonably be
expected to result in an Environmental Claim against the Administrative Borrower
or any of its Subsidiaries or any such Real Property;

(iii)    any condition or occurrence on any Real Property owned, leased or
operated by the Administrative Borrower or any of its Subsidiaries that would
reasonably be expected to cause such Real Property to be subject to any
restrictions on the ownership, lease, occupancy, use or transferability by the
Administrative Borrower or any of its Subsidiaries of such Real Property under
any applicable Environmental Law; or

(iv)    the occurrence of any Release of Hazardous Materials required under
applicable Environmental Law to be reported to any Governmental Authority, or
the taking of any removal or remedial action to the extent required by any
applicable Environmental Law or any Governmental Authority in response to the
Release or threatened Release of any Hazardous Material for which the
Administrative Borrower or any of its Subsidiaries would reasonably be expected
to be responsible.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Subsidiary’s response thereto.

(i)    Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to the business, financial or corporate
affairs of the Administrative Borrower or any of its Subsidiaries as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request.

Documents required to be delivered pursuant to Section 9.01(a), (b) or (g) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Administrative Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet; or (ii) on which such documents are posted on the Borrower’s behalf on
an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the
Administrative Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Administrative Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the
Administrative Borrower shall notify (which may be by facsimile or electronic
mail) the Administrative Agent and each Lender of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents.

 

64



--------------------------------------------------------------------------------

(j)    Approved Budget. On every fourth Friday commencing the Friday of the
fourth full week after the Effective Date, the Administrative Borrower shall
deliver to Administrative Agent and the Lenders a revised proposed Approved
Budget. If such proposed revised Approved Budget is acceptable to the Required
Lenders (such acceptance not be unreasonably withheld) it shall thereafter be
the “Approved Budget” for all purposes hereunder after the time of such
acceptance; provided that any proposed payments to employees or management
permitted under Section 10.12 herein shall not be a basis of for a revised
Approved Budget not being acceptable.

9.02    Books, Records and Inspections. The Administrative Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and accounts
in which full, true and correct entries in conformity with GAAP and all
requirements of law shall be made of all financial dealings and transactions in
relation to its business and activities. The Administrative Borrower will, and
will cause each of its Subsidiaries to, permit officers and designated
representatives of the Administrative Agent or any Lender to visit and inspect,
under guidance of officers of the Administrative Borrower or such Subsidiary,
any of the properties of the Administrative Borrower or such Subsidiary, and to
examine the books of account of the Administrative Borrower or such Subsidiary
and discuss the affairs, finances and accounts of the Administrative Borrower or
such Subsidiary with, and be advised as to the same by, its and their officers
and independent accountants, all upon prior notice of no less than five Business
days and at such reasonable times during normal business hours and intervals and
to such reasonable extent as the Administrative Agent or any such Lender may
reasonably request (and subject, in the case of any such meetings or advice from
such independent accountants, to such accountants’ customary policies and
procedures); provided that, excluding any such visits and inspections during the
continuance of an Event of Default (a) only the Administrative Agent on behalf
of the Required Lenders may exercise rights of the Administrative Agent and the
Lenders under this Section 9.02 and (b) the Administrative Agent shall not
exercise such rights more than twice in any calendar year.

9.03    Maintenance of Property; Insurance. (a) The Administrative Borrower
will, and will cause each of its Subsidiaries to, (i) keep all property
necessary to the business of the Administrative Borrower and its Material
Subsidiaries in good working order and condition, ordinary wear and tear
excepted and subject to the occurrence of casualty events (including the San
Juan Facility Matters), and other than property that has become worn-out,
defective, obsolete or not used or useful in the business, (ii) maintain with
financially sound and reputable insurance companies insurance on all such
property and against all such risks as is consistent and in accordance with
industry practice for companies similarly situated owning similar properties and
engaged in similar businesses as the Administrative Borrower and its
Subsidiaries, and (iii) furnish to the Administrative Agent, upon its request
therefor, full information as to the insurance carried. The provisions of this
Section 9.03 shall be deemed supplemental to, but not duplicative of, the
provisions of any Security Documents that require the maintenance of insurance.

(b)    If at any time the improvements on a Mortgaged Property are located in an
area identified as a special flood hazard area by the Federal Emergency
Management Agency or any successor thereto or other applicable agency, the
Administrative Borrower will, and will cause each of its Subsidiaries to, at all
times keep and maintain flood insurance in an amount no less than the amount
sufficient to comply with the rules and regulations promulgated under the
National Flood Insurance Act of 1968 and Flood Disaster Protection Act of 1973,
each as amended from time to time.

 

65



--------------------------------------------------------------------------------

(c)    The Administrative Borrower will, and will cause each of its Subsidiaries
to, at all times keep its property insured in favor of the Collateral Agent, and
all policies or certificates (or certified copies thereof) with respect to such
insurance (and any other insurance maintained by the Administrative Borrower
and/or such Subsidiaries) shall be endorsed to the Collateral Agent’s
satisfaction for the benefit of the Collateral Agent (including, without
limitation, by naming the Collateral Agent as loss payee and/or additional
insured).

9.04    Existence; Franchises. The Administrative Borrower will, and will cause
each of its Subsidiaries to do, or cause to be done, all things necessary to
preserve and keep in full force and effect its existence and its material
rights, franchises, licenses, permits, copyrights, trademarks and patents that
are necessary to the proper conduct of their business; provided, however, that
nothing in this Section 9.04 shall prevent sales of assets and other
transactions by the Administrative Borrower or any of its Subsidiaries in
accordance with Section 10.02 and Section 10.05.

9.05    Compliance with Statutes, etc. The Administrative Borrower will, and
will cause each of its Subsidiaries to, comply with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities in respect of the conduct of its business and the
ownership of its property, except such non-compliances as would not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

9.06    Compliance with Environmental Laws. (a) (i) the Administrative Borrower
will comply, and will cause each of its Subsidiaries to comply, in all material
respects with all Environmental Laws applicable to, and Environmental Permits
required in respect of, the conduct of its business or operations or by the
ownership, lease or use of any Real Property now or hereafter owned, leased or
operated by the Administrative Borrower or any of its Subsidiaries and (ii) to
the extent required by applicable Environmental Law, will pay or cause to be
paid all costs and expenses incurred in connection with such compliance, and
will keep or cause to be kept all such Real Property free and clear of any
Liens, other than Permitted Liens, imposed pursuant to such Environmental Laws.
Neither the Administrative Borrower nor any of its Subsidiaries will generate,
use, treat, store, Release or dispose of, or permit the generation, use,
treatment, storage, Release or disposal of Hazardous Materials on any Real
Property now or hereafter owned, leased or operated by the Administrative
Borrower or any of its Material Subsidiaries, or transport or permit the
transportation of Hazardous Materials to or from any such Real Property, except
for Hazardous Materials generated, used, treated, stored, Released or disposed
of at any such Real Properties, or transported, in compliance in all material
respects with all applicable Environmental Laws and as required in connection
with the normal operation, use and maintenance of the business or operations of,
and in a manner that would not reasonably be expected to result in any material
liability of, the Administrative Borrower or any of its Subsidiaries.

(b) (i) After the receipt by the Administrative Agent or any Lender of any
notice of the type described in Section 9.01(h), (ii) at any time that
Administrative Borrower or any of its Subsidiaries is not in compliance with
Section 9.06(a) or (iii) in the event that the Administrative

 

66



--------------------------------------------------------------------------------

Agent or the Lenders have exercised any of the remedies pursuant to Section 11,
the Administrative Borrower will (in each case) provide, at the joint and
several expense of the Administrative Borrower and as is reasonably requested by
the Administrative Agent, an environmental site assessment report concerning any
relevant Real Property owned, leased or operated by the Administrative Borrower
or any of its Subsidiaries, prepared by an environmental consulting firm
reasonably approved by the Administrative Agent, indicating compliance or
noncompliance with applicable Environmental Laws at such Real Property and the
presence or absence of Hazardous Materials and the potential cost of any
required removal or remedial action in connection with such noncompliance on, or
Hazardous Materials on or emanating from, such Real Property. If the
Administrative Borrower fails to provide the same within 30 days after such
request was made, the Administrative Agent may order the same, the reasonable
cost of which shall be borne by the Administrative Borrower, and the
Administrative Borrower shall and hereby does grant to the Administrative Agent
and the Lenders and their respective agents reasonable access to such Real
Property, and specifically grants the Administrative Agent and the Lenders an
irrevocable non-exclusive license, subject to the rights of tenants, to
undertake such an assessment at any reasonable time upon reasonable notice to
the Administrative Borrower, provided that such access and work shall not
unreasonably interfere with normal operations of the Administrative Borrower or
any of them, all at the joint and several expense of the Administrative
Borrower.

9.07    ERISA.(a) Promptly and in any event within 30 days after the
Administrative Borrower knows that any ERISA Event has occurred that would
reasonably be expected to result in material liability to the Administrative
Borrower, the Administrative Borrower shall supply to the Administrative Agent
(in sufficient copies for all Lenders, if the Administrative Agent so requests)
a certificate of an authorized officer of the Administrative Borrower describing
such ERISA Event and the action, if any, proposed to be taken with respect to
such ERISA Event and a copy of any notice filed with the PBGC or the IRS
pertaining to such ERISA Event and any notices received by the Administrative
Borrower or ERISA Affiliate from the PBGC or any other governmental agency with
respect thereto.

(b)    Promptly, and in any event within 30 days after the Canadian Borrower
knows that any Canadian Pension Event has occurred that would reasonably be
expected to result in a material liability to the Canadian Borrower or any
Affiliate of it, the Canadian Borrower shall supply to the Administrative Agent
(in sufficient copies for all Lenders, if the Administrative Agent so requests)
a certificate of an authorized officer of the Canadian Borrower describing such
Canadian Pension Event and the action, if any, proposed to be taken with respect
to such Canadian Pension Event and a copy of any notice filed with the
applicable Canadian pension or tax authorities pertaining to such Canadian
Pension Event and any notices received by the Canadian Borrower or its Affiliate
from such applicable Canadian pension or tax authorities or any other
governmental agency with respect thereto.

9.08    End of Fiscal Years; Fiscal Quarters. The Administrative Borrower will
cause (a) its and each of its Subsidiaries’ fiscal years to end on December 31
of each calendar year and (b) its and each of its Subsidiaries’ fiscal quarters
to end on the last day of each period described in the definition of “Fiscal
Quarter.”

 

67



--------------------------------------------------------------------------------

9.09    Payment of Taxes. The Administrative Borrower will pay and discharge,
and will cause each of its Subsidiaries to pay and discharge, all Taxes,
assessments and governmental charges or levies imposed upon it, and will collect
and remit all material GST required to be collected and remitted to the
applicable Tax authorities, prior to the date on which penalties attach thereto,
and all material lawful claims which, if unpaid, might become a Lien or charge
upon any properties of the Administrative Borrower or any of its Subsidiaries
not otherwise permitted under Section 10.01(i); provided that, in each case,
neither the Administrative Borrower nor any of its Subsidiaries shall be
required to pay any such Tax, assessment, charge, levy or claim that is
(a) being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with GAAP, or
(b) nonpayment of which is permitted by applicable bankruptcy law.

9.10    Use of Proceeds. The Borrowers will use the proceeds of the Bridge Loans
only as provided in Section 8.08. The Borrowers will not directly or indirectly
use the proceeds of the Bridge Loans, or lend, contribute or otherwise make
available such proceeds (a) to invest in or advance funds to any person other
than a Credit Party or (b) to any subsidiary, joint venture partner or other
Person or entity (i) to fund or facilitate any activities of or business with
any person or entity that, at the time of such funding or facilitation, is the
subject or the target of Sanctions, (ii) to fund or facilitate any activities of
or business in any Sanctioned Country, or (iii) in any other manner that will
result in a violation by any person or entity (including any person
participating in the transaction, whether as lender, advisor, or otherwise) of
Sanctions.

9.11    Additional Security; Further Assurances; etc. (a) The Administrative
Borrower shall cause, and will cause each of the other Credit Parties to cause,
each of its Domestic Subsidiaries (other than Excluded Subsidiaries) formed or
acquired (or which first becomes such a Domestic Subsidiary) after the Initial
Borrowing Date to become a Credit Party (and a party to the Guaranty and
Collateral Agreement by executing a supplement thereto in form reasonably
satisfactory to the Administrative Agent) and to execute and deliver all other
appropriate Security Documents, in each case, within thirty (30) days (or such
longer time period if agreed to by the Administrative Agent in its sole
discretion) after the formation or acquisition thereof or after the first date
upon which the respective Subsidiary of such Person becomes a Domestic
Subsidiary. Upon execution and delivery of the supplement to the Guaranty and
Collateral Agreement, each such Person (i) shall become a Guarantor hereunder
and thereupon shall have all of the rights, benefits, duties, and obligations in
such capacity under the Credit Documents and (ii) shall grant Liens to the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders, in any property of such Credit Party that constitutes Collateral as set
forth in, and in accordance with, the Security Documents. In addition, each new
Subsidiary that is required to execute any Credit Document shall execute and
deliver, or cause to be executed and delivered, all other relevant documentation
(including opinions of counsel) of the type described in Section 6 as such new
Subsidiary would have had to deliver if such new Subsidiary were a Credit Party
on the Initial Borrowing Date. For the avoidance of doubt, if any Subsidiary
that constitutes a Guarantor issues any capital stock or other Equity Interests
(including by way of sales of treasury stock) or any options or warrants to
purchase, or securities convertible into, capital stock or other Equity
Interests (other than issuances that constitute a Disposition permitted pursuant
to Section 10.02(iv)), such Subsidiary shall be required to remain a Guarantor
after giving effect to such issuance.

 

68



--------------------------------------------------------------------------------

(b)    The Administrative Borrower shall, and shall cause each other Credit
Party to, grant to the Collateral Agent for the benefit of the Secured Creditors
security interests (including, without limitation, As-Extracted Collateral
Filings, UCC Fixture Filings) and Mortgages in such assets and Real Property of
the Administrative Borrower and such other Credit Party as are not covered by
the original Security Documents (collectively, the “Additional Security
Documents”). All such security interests and Mortgages shall be granted pursuant
to documentation reasonably satisfactory in form and substance to the Collateral
Agent. Notwithstanding the foregoing, this Section 9.11(b) shall not apply to
(and the Administrative Borrower and its Subsidiaries shall not be required to
grant a Mortgage in) (i) any Leasehold with respect to which the respective
Credit Party has not obtained (after using commercially reasonable efforts to
obtain same) the consent of the lessor to grant a mortgage in such Leasehold or
(ii) any Excluded Property. With respect to the lessor consents described in the
previous sentence, until consents have been obtained for all Leaseholds
requiring such lessor consent, the Administrative Borrower shall, and shall
cause each other applicable Credit Party to, use commercially reasonable efforts
to obtain such lessor consents. In addition, to the extent Administrative
Borrower becomes aware of any additional material Real Property (other than
Excluded Real Property) that is not reflected on Schedule 8.12, Administrative
Borrower shall endeavor to notify Collateral Agent of the same and
Administrative Agent and Collateral Agent shall mutually agree upon any
appropriate revisions to Schedule 8.12.

(c)    The Administrative Borrower will, and will cause each of the other Credit
Parties to, at the expense of the Administrative Borrower, make, execute,
endorse, acknowledge, file and/or deliver to the Collateral Agent from time to
time such vouchers, invoices, schedules, confirmatory assignments, conveyances,
financing statements, transfer endorsements, powers of attorney, certificates,
Real Property surveys, reports, landlord waivers, bailee agreements, control
agreements, environmental reports, Flood Hazard Determination and other
assurances or instruments and take such further steps relating to the Collateral
covered by any of the Security Documents as the Collateral Agent may reasonably
require including to address any issues contained in any of the deliverables
(including, without limitation, any violations of law or issues of title)
described above, as reasonably required by the Collateral Agent. Furthermore,
Administrative Borrower will, and will cause the other Credit Parties that are
Subsidiaries of the Administrative Borrower to, deliver to the Collateral Agent
such opinions of counsel, title insurance and other related documents as may be
reasonably requested by the Administrative Agent to assure itself that this
Section 9.11 has been complied with. The Administrative Borrower shall, and
shall cause each other applicable Credit Party to, deliver to the Collateral
Agent the items (or take the actions, as applicable) set forth on Schedule 9.11
attached hereto within the time frames set forth therein (or such longer period
of time as the Collateral Agent may permit, acting at the direction of the
Required Lenders).

(d)    If the Administrative Agent or the Required Lenders reasonably determine
that they are required by law or regulation to have appraisals prepared in
respect of any Real Property of the Administrative Borrower and the other Credit
Parties constituting Collateral, the Administrative Borrower will, at its own
expense, provide to the Administrative Agent appraisals that satisfy the
applicable requirements of the Real Estate Appraisal Reform Amendments of the
Financial Institution Reform, Recovery and Enforcement Act of 1989, as amended,
and which shall otherwise be in form and substance reasonably satisfactory to
the Administrative Agent.

 

69



--------------------------------------------------------------------------------

(e)    On or before the first Business Day following the Initial Borrowing Date,
Westmoreland Canadian Investments, L.P. (the “Quebec Subsidiary”) shall execute
and deliver a Deed of Hypothec substantially in the form attached hereto as
Exhibit L (as amended, modified, restated and/or supplemented from time to time,
the “Quebec Hypothec”) covering all of its property, together with:

(i)    the delivery of proper applications for registration fully completed for
filing under the Register of Personal and Movable Real Rights of the Province of
Quebec (“RPMRR”);

(ii)    to the extent required by the Quebec Hypothec, any certificates
representing Securities (as defined in the Quebec of Hypothec), owned by the
Quebec Subsidiary together with executed and undated endorsements of transfer;

(iii)    copies or equivalent reports as of a recent date, listing all effective
registrations that name the Quebec Subsidiary as debtor and that are filed at
the RPMRR and all other applicable registries in Quebec;

(iv)    evidence of all other recordings and filings of, or with respect to, the
Quebec Hypothec as are necessary to render opposable to third parties the
hypothecs intended to be created thereunder; and

(v)    the account control agreements, executed and delivered by the respective
parties thereto, with respect to all applicable accounts of the Quebec
Subsidiary.

(f)    The Administrative Borrower shall use reasonable best efforts to obtain
and promptly provide to the Lenders any documents or information regarding the
Collateral as such documents of information becomes available.

9.12    Reserved.

9.13    Business Plan. Not later than 30 days following the Effective Date, the
Administrative Borrower shall deliver to the Administrative Agent a five-year
business plan reasonably acceptable to the Required Lenders (the “Business
Plan”); provided that the Administrative Borrower shall not later than 15 days
following the Effective Date, deliver to the Administrative Agent a written
update setting forth in reasonable detail the Borrower’s progress in formulating
the Business Plan and any material developments with respect thereto since the
Effective Date.

9.14    Restructuring Support Agreement. No later than September 30, 2018, the
Administrative Borrower shall have entered into a restructuring support
agreement with the Required Lenders under the Bridge Loan Facility.

9.15    Minimum Liquidity. The Administrative Borrower and Credit Parties shall
(a) as of the last Business Day of each week, maintain minimum Liquidity of at
least $5,000,000, (b) as of the last Business Day of each month maintain minimum
Liquidity of at least $20,000,000 and (c) as of the last Business Day of each
week maintain minimum Liquidity that is no less than the amount forecasted in
the Approved Budget for the last Business Day of such week minus $10,000,000. On
Thursday of each week, the Administrative Borrower shall deliver to the
Administrative Agent and the Lenders a certificate signed by an Authorized
Officer setting forth in reasonable detail the calculations showing compliance
or non-compliance with this Section 9.15 for the prior week.

 

70



--------------------------------------------------------------------------------

9.16    Weekly Reports. On the fourth calendar day of each week, the
Administrative Borrower shall deliver a weekly reporting package which should
include a qualitative and quantitative variance analysis of: (i) forecast vs.
actual for the week; (ii) cumulative forecast vs. cumulative actual; and
(iii) reporting relating to Minimum Liquidity as provided for in Section 9.15
and the compliance certificates as provided for in Sections 10.13(a) and
10.13(b).

9.17    Continued SEC Filing. The Administrative Borrower shall publicly file
with the SEC all information and reports that it has historically been required
to file with the SEC under the Exchange Act and the rules and regulations
thereunder, whether or not required to so file thereunder.

9.18    Collective Bargaining Agreement and OPEB Matters. In connection with the
negotiation and development of the RSA, the appropriate Borrowers shall promptly
engage in good-faith discussions with the authorized representatives (and any
legal counsel or other advisers thereto) of a majority of the Borrowers’
employees covered by collective bargaining agreements regarding possible
modifications to any such collective bargaining agreements, including with
respect to any possible modifications to any retiree benefits and other
post-employment benefit obligations related thereto. The Administrative Borrower
shall consult with the Required Lenders prior to the making of such proposals or
subsequent proposals seeking to modify such collective bargaining agreements or
retiree benefits and any other post-employment benefit obligations related
thereto. For the avoidance of any doubt, this paragraph shall inure solely to
the benefit of the Loan Parties and the Lenders, and no party or person subject
to, or party to or beneficiary of a collective bargaining agreement or retiree
benefit plan.

SECTION 10.    Negative Covenants.

Each Borrower hereby covenants and agrees that on and after the Effective Date
and until the Bridge Loans, Notes, Fees (in each case, together with interest
thereon), Make-Whole and all other Obligations (other than contingent
obligations, including, without limitation, any indemnities described in
Section 13.13 and reimbursement obligations under Section 13.01 which, in either
case, are not then due and payable) incurred hereunder and thereunder, are paid
in full:

10.01    Liens. The Administrative Borrower will not, and will not permit any of
its Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or
with respect to any property or assets (real or personal, tangible or
intangible) of the Administrative Borrower or any of its Subsidiaries, whether
now owned or hereafter acquired, or sell any such property or assets subject to
an understanding or agreement, contingent or otherwise, to repurchase such
property or assets (including sales of accounts receivable with recourse to the
Administrative Borrower or any of its Subsidiaries), or assign any right to
receive income or permit the filing of any financing statement under the UCC,
PPSA, RPMRR or any other similar notice of Lien under any similar recording or
notice statute; provided that the provisions of this Section 10.01 shall not
prevent the creation, incurrence, assumption or existence of the following
(Liens described below are herein referred to as “Permitted Liens”):

 

71



--------------------------------------------------------------------------------

(i) Liens for Taxes or governmental charges (x) not yet due, (y) being contested
in good faith and by appropriate proceedings for which adequate reserves have
been established to the extent required by and in accordance with GAAP, or
(z) the nonpayment of which is permitted by applicable bankruptcy law;

(ii) Liens in respect of property or assets of the Administrative Borrower or
any of its Subsidiaries imposed by law, which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, materialmen’s and mechanics’ liens and other similar
Liens arising in the ordinary course of business, in each case so long as such
Liens do not individually or in the aggregate have a Material Adverse Effect;

(iii) Liens in existence on the Initial Borrowing Date that are listed, and the
property subject thereto described, in Schedule 10.01 hereto;

(iv) Liens created by or pursuant to this Agreement and the Security Documents;

(v) (x) licenses, sublicenses, leases or subleases granted by the Administrative
Borrower or any of its Subsidiaries to other Persons not materially interfering
with the conduct of the business of the Administrative Borrower or any of its
Subsidiaries taken as a whole and (y) any interest or title of a lessor,
sublessor or licensor under any lease or license agreement permitted by this
Agreement to which the Administrative Borrower or any of its Subsidiaries is a
party;

(vi) Liens upon assets of the Administrative Borrower or any of its Subsidiaries
subject to Capitalized Lease Obligations in an amount not to exceed $5,000,000
at any time outstanding, provided that (x) such Liens only serve to secure the
payment of Indebtedness arising under such Capitalized Lease Obligation and
(y) the Lien encumbering the asset giving rise to the Capitalized Lease
Obligation does not encumber any other asset of the Administrative Borrower or
any Subsidiary of the Administrative Borrower;

(vii) Liens placed upon equipment or machinery acquired after the Effective Date
and used in the ordinary course of business of the Administrative Borrower or
any of its Subsidiaries and placed at the time of the acquisition thereof by the
Administrative Borrower or such Subsidiary to secure Indebtedness incurred to
pay all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such
equipment or machinery or extensions, renewals or replacements of any of the
foregoing for the same or a lesser amount, provided that (x) the Indebtedness
secured by such Liens is permitted by Section 10.04(iv) and (y) in all events,
the Lien encumbering the equipment or machinery so acquired does not encumber
any other asset of the Administrative Borrower or such Subsidiary;

(viii) easements, rights-of-way, restrictions, zoning and other similar
restrictions, encroachments and other similar charges or encumbrances, and minor
title deficiencies, in each case not securing Indebtedness and that do not, in
the aggregate, materially interfere with the conduct of the business of the
Administrative Borrower and its Subsidiaries taken as a whole;

 

72



--------------------------------------------------------------------------------

(ix)    Liens arising from UCC or PPSA financing statement filings regarding
operating leases entered into in the ordinary course of business;

(x)    Liens arising out of the existence of judgments or awards to the extent
such judgments do not trigger an Event of Default;

(xi)    statutory and common law landlords’ liens under leases to which the
Administrative Borrower or any of its Subsidiaries is a party;

(xii)    Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers compensation claims, unemployment
insurance and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business (exclusive of
obligations in respect of the payment for borrowed money);

(xiii)    Permitted Encumbrances;

(xiv)    Liens arising out of any conditional sale, title retention, consignment
or other similar arrangements for the sale of goods entered into by the
Administrative Borrower or any of its Subsidiaries in the ordinary course of
business to the extent such Liens do not attach to any assets other than the
goods subject to such arrangements;

(xv)    Liens granted in the ordinary course of business on the unearned portion
of insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under Section 10.04 in an aggregate amount not to
exceed $10,000,000 at any one time outstanding;

(xvi)    additional Liens of the Administrative Borrower or any Subsidiary not
otherwise permitted by this Section 10.01 that do not secure obligations in
excess of $250,000;

(xvii)    Liens (x) incurred in the ordinary course of business in connection
with the purchase or shipping of goods or assets (or the related assets and
proceeds thereof), which Liens are in favor of the seller or shipper of such
goods or assets and only attach to such goods or assets, and (y) in favor of
customs and revenue authorities arising as a matter of law to secure payment of
customs duties in connection with the importation of goods;

(xviii)    bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more bank,
custodian, investment, customs and other accounts maintained by the
Administrative Borrower or any Subsidiary, in each case granted in the ordinary
course of business in favor of the bank or banks with which such accounts are
maintained, securing amounts owing to such bank or banks with respect to cash
management and operating account arrangements;

 

73



--------------------------------------------------------------------------------

(xix)    Liens in respect of royalty, production payment and other obligations
under coal leases and similar agreements entered into in the ordinary course of
business and to the extent such Liens do not secure any obligation for borrowed
money;

(xx)    Liens in respect of supply, sales, surface use and other operational
agreements entered into consistent with normal practices in the mining industry,
in each case to the extent such agreements are entered into in the ordinary
course of business and such Liens do not secure any obligation for borrowed
money;

(xxi)    contract mining agreements and leases or subleases granted to others
that do not materially interfere with the ordinary course of business of the
Administrative Borrower or the Subsidiaries;

(xxii)    licenses of intellectual property granted by the Administrative
Borrower or any Subsidiary in the ordinary course of business and not
interfering in any material respect with the ordinary course of business of the
Administrative Borrower or the Subsidiaries;

(xxiii)    Liens in favor of (A) Saskatchewan Power Corporation, pursuant to or
in connection with that certain Amended and Restated Security Agreement dated as
of January 1, 2014 and (B) Carbon Development Partnership pursuant to a Coal
Acquisition and Royalty Agreement dated July 10, 2015 over specific crown and
freehold mineral rights to secure the contractual royalty payable to Carbon
Development Partnership for coal mined from areas which are currently not being
mined.

In connection with the granting of Liens of the type described in clause (vi) of
this Section 10.01 by the Administrative Borrower or any of its Subsidiaries,
the Administrative Agent and the Collateral Agent shall be authorized to take
any actions deemed appropriate by it in connection therewith (including, without
limitation, by executing appropriate lien subordination agreements in favor of
the holder or holders of such Liens, in either case solely with respect to the
item or items of equipment or machinery subject to such Liens).

10.02    Consolidation, Merger, Amalgamation, Purchase or Sale of Assets, etc.
Borrower will not, and will not permit any of its Subsidiaries to, (a) wind up,
liquidate or dissolve its affairs or (b) enter into any partnership, joint
venture, or transaction of merger, amalgamation or consolidation, or (c) convey,
sell, lease or otherwise dispose of all or any part of its property or assets
(other than sales of inventory in the ordinary course of business), or (d) enter
into any Sale Leaseback, or purchase or otherwise acquire (in one or a series of
related transactions) any part of the property or assets (other than purchases
or other acquisitions of inventory, materials, equipment, goods and services in
the ordinary course of business) of any Person, except that:

(i)    Capital Expenditures by the Administrative Borrower and its Subsidiaries
as set forth on Schedule 10.02(i) are permitted;

(ii)    the Administrative Borrower and its Subsidiaries may liquidate or
otherwise dispose of obsolete surplus or worn-out property;

(iii)    Investments may be made to the extent permitted by Section 10.05;

 

74



--------------------------------------------------------------------------------

(iv)    the Administrative Borrower and its Subsidiaries may convey, sell,
contribute, lease or otherwise dispose of assets (other than the capital stock
or other Equity Interests of any Wholly-Owned Subsidiary, unless (a) all of the
capital stock or other Equity Interests of such Wholly-Owned Subsidiary are sold
in accordance with this clause (iv) or (b) less than all of the capital stock or
other Equity Interests of such Wholly-Owned Subsidiary are transferred in
accordance with the terms and conditions of the immediately succeeding paragraph
of this clause (iv)) (each of the foregoing, a “Disposition”), so long as (u) no
Default or Event of Default then exists or would result therefrom, (v) the
Administrative Borrower or the respective Subsidiary receives at least Fair
Market Value for the assets sold in the Disposition, (w) the Net Sale Proceeds
from Dispositions of assets covered by the definition of the term “Asset Sale”
above are applied as required by Section 5.02(c), (x) with respect to any
Disposition pursuant to this clause (iv) the Person making such Disposition
shall receive not less than 75% of such consideration in the form of cash or
Cash Equivalents; provided that for the purposes of this sub-clause (x) the
following shall be deemed to be cash: (A) any liabilities (as shown on the
Borrower’s or its Subsidiary’s most recent balance sheet provided hereunder or
in the footnotes thereto) of the Administrative Borrower or such Subsidiary,
other than liabilities that are by their terms subordinated to the payment in
cash of the Obligations, that are assumed by the transferee with respect to the
applicable Disposition and for which the Administrative Borrower and all of the
Subsidiaries shall have been validly released by all applicable creditors in
writing, (B) any securities, notes, other obligations or assets received by the
Person making such Disposition from the purchaser that are converted by such
Person into cash or Cash Equivalents within 60 days following the receipt
thereof, to the extent of the cash or Cash Equivalents received in that
conversion, (y) any non-cash proceeds received are pledged to the Collateral
Agent to the extent required under Section 9.11 and (z) the aggregate
consideration for all Dispositions made pursuant to this clause (iv) shall not
exceed 1% of Consolidated Total Assets since the Effective Date:

(v)    (a) the Administrative Borrower and the Domestic Subsidiaries may make
Dispositions to the Administrative Borrower or any other Credit Party that is a
Domestic Subsidiary of the Administrative Borrower, and (b) any Subsidiary that
is not a Credit Party may make Dispositions to the Administrative Borrower or
any other Subsidiary;

(vi)    the Administrative Borrower and its Subsidiaries may lease (as lessee)
or license (as licensee) real or personal property (so long as any such lease or
license does not create a Capitalized Lease Obligation);

(vii)    the Administrative Borrower and its Subsidiaries may sell or discount,
in each case without recourse and in the ordinary course of business, accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof and not as part of any financing
transaction;

(viii)    the Administrative Borrower and its Subsidiaries may lease, sublease,
license or sublicense real, personal or intellectual property in the ordinary
course of business;

(ix)    the Administrative Borrower and its Subsidiaries may make Dispositions
of property (including like-kind exchanges) to the extent that (i) such property
is exchanged for credit against the purchase price of similar replacement
property or (ii) the proceeds

 

75



--------------------------------------------------------------------------------

of such Disposition are applied to the purchase price of such replacement
property, in each case under Section 1031 of the Code or otherwise, provided
that any Disposition of property that is Collateral shall be replaced by
property that becomes Collateral;

(x)    any Subsidiary of the Administrative Borrower or any other Person may be
merged, amalgamated or consolidated with or into the Administrative Borrower,
provided that (a) no Default or Event of Default shall have occurred, be
continuing or result therefrom, (b) all of the transactions contemplated by this
Section 10.02(x), and the terms, conditions and documentation thereof shall be
in form and substance reasonably satisfactory to the Administrative Agent,
(c) at least 10 Business Days’ prior written notice of such transaction is given
by the Administrative Borrower to the Administrative Agent, (d) any security
interests granted to the Collateral Agent for the benefit of the Secured
Creditors pursuant to the Security Documents in the assets of such Subsidiary or
Person shall remain in full force and effect and perfected (to at least the same
extent as in effect immediately prior to such merger, amalgamation or
consolidation) and all actions required to maintain said perfected status have
been taken and (e) (1) the Administrative Borrower shall be the continuing or
surviving corporation, as applicable or (2) if the Person formed by surviving
any such merger, amalgamation or consolidation is not the Administrative
Borrower (such other Person, the “Successor Administrative Borrower”), (A) the
Successor Administrative Borrower shall be an entity organized or existing under
the laws of the United States, any state thereof, the District of Columbia or
any territory thereof, (B) the Successor Administrative Borrower shall expressly
assume all Obligations of the Administrative Borrower under this Agreement and
the other Credit Documents pursuant to an agreement in form and substance
reasonably satisfactory to the Administrative Agent, (C) all actions have been
taken that are necessary or, in the reasonable opinion of the Administrative
Agent desirable, to maintain the perfection and priority of the Liens created by
the respective Security Documents in the assets so transferred or sold to such
Successor Administrative Borrower, (D) the Successor Administrative Borrower
shall execute and deliver, or cause to be executed and delivered, all other
relevant documentation (including, without limitation, opinions of counsel,
board of directors (or similar) resolutions and other documents and
certificates) of the type described in Section 6 as such Successor
Administrative Borrower would have had to deliver if such Successor
Administrative Borrower were the Administrative Borrower on the Initial
Borrowing Date, in each case, as may be requested by the Administrative Agent in
connection with the transactions contemplated by this Section 10.02(x), with
each of the foregoing to be in form and substance reasonably satisfactory to the
Administrative Agent, (E) each Guarantor, unless it is the other party to such
merger or consolidation, shall have by an agreement in form and substance
reasonably satisfactory to the Administrative Agent confirmed that its Guaranty
under the Guaranty and Collateral Agreement or the Canadian Guaranty and
Collateral Agreement, as the case may be, shall apply to any Successor
Administrative Borrower’s Obligations as required under this Agreement and the
other Credit Documents, (F) each Guarantor, unless it is the other party to such
merger or consolidation, shall have by a supplement to the applicable Security
Documents in form and substance reasonably satisfactory to the Administrative
Agent, affirmed that the security interests granted to the Collateral Agent for
the benefit of the Secured Creditors pursuant to the Security Documents in the
assets of such Guarantor shall remain in full force and effect and perfected and
all actions required to maintain said perfected status have been taken, (G) each
mortgagor of a Mortgaged Property, unless it is the other party to such merger
or consolidation, shall have affirmed pursuant to an agreement in form and
substance reasonably satisfactory to the Administrative Agent that its
obligations under the applicable Mortgage shall apply to its Guaranty as
reaffirmed pursuant to

 

76



--------------------------------------------------------------------------------

clause (E) and (H) the Successor Administrative Borrower shall have delivered to
the Administrative Agent (x) an officer’s certificate stating that such merger,
amalgamation or consolidation and such supplements and other agreements preserve
the enforceability of the Guaranty and the perfection and priority of the Liens
under the applicable Security Documents and (y) if requested by the
Administrative Agent, an opinion of counsel to the effect that such merger,
amalgamation or consolidation does not violate this Agreement or any other
Credit Document and that the provisions set forth in the preceding clauses
(B) through (H) preserve the enforceability of the Guaranty and the perfection
and priority of the Liens created under the applicable Security Documents (it
being understood that if the foregoing are satisfied, the Successor
Administrative Borrower will succeed to, and be substituted for, the
Administrative Borrower under this Agreement);

(xi)    any Subsidiary of the Administrative Borrower or any other Person may
merge, amalgamate or consolidate with and into, or be dissolved, wound up or
liquidated into the Administrative Borrower or any Wholly-Owned Domestic
Subsidiary of the Administrative Borrower which is a Guarantor, so long as
(a) in the case of any such merger, amalgamation, consolidation, dissolution,
winding up or liquidation involving the Administrative Borrower, the
Administrative Borrower is the surviving or continuing entity of any such
merger, amalgamation, consolidation, dissolution, winding up or liquidation,
(b) in all other cases, a Wholly-Owned Domestic Subsidiary of the Administrative
Borrower which is a Guarantor is the surviving or continuing corporation of any
such merger, amalgamation, consolidation, dissolution or liquidation, and
(c) any security interests granted to the Collateral Agent for the benefit of
the Secured Creditors pursuant to the Security Documents in the assets of such
Subsidiary shall remain in full force and effect and perfected (to at least the
same extent as in effect immediately prior to such merger, consolidation,
dissolution or liquidation) and all actions required to maintain said perfected
status have been taken;

(xii)    the Administrative Borrower and its Subsidiaries may liquidate or
otherwise dispose of Cash Equivalents in the ordinary course of business, in
each case for cash at Fair Market Value; and

(xiii)    any sale, transfer or other disposition of any assets of (a) a
Subsidiary to the Administrative Borrower or to a Guarantor or Guarantors or
(b) the Administrative Borrower to a Guarantor or Guarantors.

10.03    Dividends. The Administrative Borrower will not, and will not permit
any of its Subsidiaries to, authorize, declare or pay any Dividends with respect
to the Administrative Borrower or any of its Subsidiaries, except that:

(i)    any Subsidiary of the Administrative Borrower may pay cash Dividends to
the Administrative Borrower or to any Wholly-Owned Subsidiary of the Borrower;

(ii)    any Non-Wholly-Owned Subsidiary of the Administrative Borrower may pay
cash Dividends to its shareholders, members or partners generally, so long as
the Administrative Borrower or its respective Subsidiary that owns the Equity
Interest in the Subsidiary paying such Dividends receives at least its
proportionate share thereof (based upon its relative holding of the Equity
Interest in the Subsidiary paying such Dividends and taking into account the
relative preferences, if any, of the various classes of Equity Interests of such
Subsidiary); and

 

77



--------------------------------------------------------------------------------

(iii)    the repurchase of Equity Interests deemed to occur upon the exercise of
stock options or warrants to the extent such Equity Interests represent a
portion of the exercise price of those stock options or warrants.

10.04    Indebtedness. The Administrative Borrower will not, and will not permit
any of its Subsidiaries to, contract, create, incur, assume or suffer to exist
any Indebtedness, except:

(i)    Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;

(ii)    Indebtedness outstanding on the Initial Borrowing Date and listed on
Schedule 10.04 hereto;

(iii)    Indebtedness of the Administrative Borrower and the other Credit
Parties under (x) Interest Rate Protection Agreements entered into with respect
to other Indebtedness permitted under this Section 10.04 and (y) Other Hedging
Agreements entered into in the ordinary course of business and providing
protection to the Administrative Borrower and its Subsidiaries against
fluctuations in currency values or commodity prices in connection with the
Borrower’s or any of its Subsidiaries’ operations, in either case so long as the
entering into of such Interest Rate Protection Agreements or Other Hedging
Agreements are bona fide hedging activities and are not for speculative
purposes;

(iv)    Indebtedness of the Administrative Borrower and its Subsidiaries
evidenced by Capitalized Lease Obligations and purchase money Indebtedness
described in Section 10.01(vi) in an amount not to exceed $5,000,000 at any time
outstanding;

(v)    Indebtedness constituting Intercompany Loans to the extent permitted by
Section 10.05(vii);

(vi)    Indebtedness consisting of unsecured guaranties (x) by the
Administrative Borrower and the Wholly-Owned Domestic Subsidiaries of the
Administrative Borrower that are Guarantors of each other’s Indebtedness and
lease and other contractual obligations permitted under this Agreement and
(y) by Wholly-Owned Foreign Subsidiaries of the Administrative Borrower of each
other’s Indebtedness and lease and other contractual obligations permitted under
this Agreement;

(vii)    Indebtedness in respect of overdraft facilities, employee credit card
programs, netting services, automated clearinghouse arrangements and other cash
management and similar arrangements in the ordinary course of business;

(viii)    Indebtedness of the Administrative Borrower or any Subsidiary
consisting of take or pay obligations contained in supply agreements, in each
case arising in the ordinary course of business and not in connection with the
borrowing of money;

 

78



--------------------------------------------------------------------------------

(ix)    Indebtedness of the Administrative Borrower or any of its Subsidiaries
undertaken in connection with cash management and related activities with
respect to any Subsidiary or joint venture in the ordinary course of business;

(x)    so long as no Default or Event of Default then exists or would result
therefrom, additional Indebtedness incurred by the Administrative Borrower and
its Subsidiaries in an aggregate principal amount not to exceed $250,000; and

(xi)    Indebtedness in respect of the financing of insurance premiums in the
ordinary course of business in an aggregate principal amount not to exceed
$10,000,000 at any time outstanding.

10.05    Advances, Investments and Loans. The Administrative Borrower will not,
and will not permit any of its Subsidiaries to, directly or indirectly, lend
money or credit or make advances to or equity investments in any Person
(excluding trade credit and advances to customers and commissions, travel and
similar advances to officers, employees and consultants made in the ordinary
course of business), or purchase or own a futures contract or otherwise become
liable for the purchase or sale of currency or other commodities at a future
date in the nature of a futures contract, or hold any cash or Cash Equivalents
(each of the foregoing an “Investment” and, collectively, “Investments”), except
that the following shall be permitted:

(i)    the Administrative Borrower and its Subsidiaries may acquire and hold
accounts receivables owing to any of them, if created or acquired in the
ordinary course of business and payable or dischargeable in accordance with
customary trade terms of the Administrative Borrower or such Subsidiary;

(ii)    the Administrative Borrower and its Subsidiaries may acquire and hold
cash and Cash Equivalents;

(iii)    the Administrative Borrower and its Subsidiaries may hold the
Investments held by them on the Effective Date and described on Schedule 10.05
hereto, provided that any additional Investments made with respect thereto shall
be permitted only if permitted under the other provisions of this Section 10.05;

(iv)    the Administrative Borrower and its Subsidiaries may acquire and own
investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in good faith
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;

(v)    the Administrative Borrower and its Subsidiaries may make loans and
advances to their officers, directors and employees for moving, relocation and
travel expenses and other similar expenditures, in each case in the ordinary
course of business in an aggregate amount not to exceed $100,000 at any time
(determined without regard to any write-downs or write-offs of such loans and
advances);

(vi)    the Administrative Borrower and the other Credit Parties may enter into
Interest Rate Protection Agreements and Other Hedging Agreements to the extent
permitted by Section 10.04(iii);

 

79



--------------------------------------------------------------------------------

(vii)    (I) any Credit Party may make intercompany loans and advances to,
directly or indirectly (including temporarily through a direct or indirect
Subsidiary of the Borrower that is not a Credit Party so long as such Subsidiary
contemporaneously transfers all amounts to a Credit Party), any other Credit
Party (other than an MLP GP or the general partner of an MLP GP), (II) any
Subsidiary whether or not existing on or before the date of this Agreement which
is not a Credit Party may make intercompany loans and advances to any Credit
Party and (III) any Foreign Subsidiary may make intercompany loans and advances
to any other Foreign Subsidiary that is a Wholly-Owned Subsidiary (such
intercompany loans and advances referred to in preceding clauses (I) through
(III), collectively, the “Intercompany Loans”), provided, that (w) each
Intercompany Loan shall be evidenced by an Intercompany Note, (x) each such
Intercompany Note owned or held by a Credit Party shall be pledged to the
Collateral Agent pursuant to the Guaranty and Collateral Agreement, the Canadian
Guaranty and Collateral Agreement or the Québec Hypothec, as the case may be,
(y) each Intercompany Loan made to a Credit Party by any Subsidiary of the
Administrative Borrower that is not a Credit Party shall be subject to the
subordination provisions contained in the respective Intercompany Note and
(z) any Intercompany Loans made to any Guarantor or any Wholly-Owned Foreign
Subsidiary pursuant to this clause (vii) shall cease to be permitted by this
clause (vii) if such Guarantor or Wholly-Owned Foreign Subsidiary, as the case
may be, ceases to constitute a Guarantor that is a Wholly-Owned Domestic
Subsidiary or a Wholly-Owned Foreign Subsidiary, as the case may be;

(viii)    (I) the Administrative Borrower and any Guarantor may make capital
contributions to, or acquire Equity Interests of, any Guarantor which is a
Wholly-Owned Domestic Subsidiary (including temporarily through a direct or
indirect Subsidiary of the Borrower that is not a Credit Party so long as such
Subsidiary contemporaneously transfers all amounts to a Credit Party), (II) any
Wholly-Owned Foreign Subsidiary may make capital contributions to, or acquire
Equity Interests of, any other Wholly-Owned Foreign Subsidiary, and may
capitalize or forgive any Indebtedness owed to it by a Wholly-Owned Foreign
Subsidiary (in each case, including temporarily through a direct or indirect
Subsidiary of the Borrower that is not a Credit Party so long as such Subsidiary
contemporaneously transfers all amounts to a Credit Party); provided that (x) in
the case of any contribution pursuant to preceding subclause (I), any security
interest granted to the Collateral Agent for the benefit of the Secured
Creditors pursuant to the Security Documents in any assets so contributed shall
remain in full force and effect and perfected (to at least the same extent as in
effect immediately prior to such contribution) and all actions required to
maintain said perfected status have been taken and (y) any Investment made in or
to any Guarantor or any Wholly-Owned Foreign Subsidiary pursuant to this clause
(viii) shall cease to be permitted hereunder if such Guarantor or Wholly-Owned
Foreign Subsidiary, as the case may be, ceases to constitute a Guarantor that is
a Wholly-Owned Domestic Subsidiary or a Wholly-Owned Foreign Subsidiary, as the
case may be;

(ix)    the Administrative Borrower and its Subsidiaries may own the Equity
Interests of their respective Subsidiaries and Excluded Subsidiaries that exist
on the date of this Agreement and their respective Subsidiaries and Excluded
Subsidiaries that are created or acquired in accordance with the terms of this
Agreement (so long as all amounts invested in such created or acquired
Subsidiaries or Excluded Subsidiaries are independently permitted under another
provision of this Section 10.05);

 

80



--------------------------------------------------------------------------------

(x)    Contingent Obligations permitted by Section 10.04, to the extent
constituting Investments;

(xi)    the Administrative Borrower and its Subsidiaries may receive and hold
promissory notes and other non-cash consideration received in connection with
any asset sale permitted by Section 10.02(iv); and

(xii)    the Borrower and its Subsidiaries may make advances in the form of a
prepayment of expenses to vendors, suppliers and trade creditors consistent with
their past practices, so long as such expenses were incurred in the ordinary
course of business of the Administrative Borrower and such Subsidiaries in an
aggregate amount not to exceed $1,000,000 at any time.

10.06    Transactions with Affiliates. The Administrative Borrower will not, and
will not permit any of its Subsidiaries to, enter into any transaction or series
of related transactions with any Affiliate of the Administrative Borrower or any
of its Subsidiaries involving aggregate consideration in excess of $250,000,
other than in the ordinary course of business and on terms and conditions not
materially less favorable to the Administrative Borrower or such Subsidiary than
those that would reasonably have been obtained by the Administrative Borrower or
such Subsidiary at that time in a comparable transaction with a Person other
than an Affiliate, except that the following in any event shall be permitted:

(i)    Dividends may be paid to the extent provided in Section 10.03;

(ii)    loans may be made and other transactions may be entered into by the
Administrative Borrower and its Subsidiaries to the extent permitted by Sections
10.02, 10.04 and 10.05;

(iii)    customary fees, indemnities and reimbursements may be paid to directors
of the Administrative Borrower and its Subsidiaries;

(iv)    the Administrative Borrower and its Subsidiaries may enter into, and may
make payments under, employment agreements, severance agreements, employee
benefits plans, stock purchase plans, stock option plans, indemnification
provisions and other similar compensatory arrangements with officers, employees
and directors of the Administrative Borrower and its Subsidiaries in the
ordinary course of business;

(v)    Subsidiaries of the Administrative Borrower may pay management fees,
licensing fees, guaranty fees and similar fees to the Administrative Borrower or
to any Subsidiary of the Administrative Borrower; and

(vi)    transactions (including a merger) between or among the Administrative
Borrower and/or any of its Subsidiaries that are Guarantors.

Notwithstanding anything to the contrary contained above in this Section 10.06,
in no event shall the Administrative Borrower or any of its Subsidiaries pay any
management, consulting or similar fee to any of their respective Affiliates
except as specifically provided in clause (v) of this Section 10.06.

 

81



--------------------------------------------------------------------------------

10.07    Limitation on Certain Restrictions on Subsidiaries. The Administrative
Borrower will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or permit to exist or become effective any consensual
encumbrance or restriction on the ability of any such Subsidiary to (a) pay
dividends or make any other distributions on its Capital Stock to the
Administrative Borrower or any Subsidiary, or with respect to any other Equity
Interest or participation in, or measured by its profits, or pay any
Indebtedness owed to the Administrative Borrower or any of its Subsidiaries,
(b) make loans or advances to the Administrative Borrower or any of its
Subsidiaries or (c) transfer any of its properties or assets to the
Administrative Borrower or any of its Subsidiaries, except for such encumbrances
or restrictions existing under or by reason of (i) applicable law, (ii) this
Agreement, the other Credit Documents, the Term Loan Credit Agreement, the First
Lien Notes and the indenture and other documentation governing, or entered into
in connection with, the First Lien Notes, (iii) customary provisions restricting
subletting or assignment of any lease governing any leasehold interest of the
Administrative Borrower or any of its Subsidiaries, (iv) customary provisions
restricting assignment of any licensing agreement (in which the Administrative
Borrower or any of its Subsidiaries is the licensee) or other contract entered
into by the Administrative Borrower or any of its Subsidiaries in the ordinary
course of business, (v) restrictions on the transfer of any asset pending the
close of the sale of such asset, (vi) restrictions on the transfer of any asset
subject to a Lien permitted by Section 10.01; (vii) customary provisions
restricting assignment of any agreement entered into in the ordinary course of
business; (viii) any amendment, restatement, renewal, replacement or refinancing
of an agreement referred to above; provided that such restrictions are not
materially more restrictive, taken as a whole, than those under the agreement
being amended, restated, renewed, refinanced or replaced; and (ix) restrictions
listed on Schedule 10.07 hereto.

10.08    Business; etc. The Administrative Borrower will not, and will not
permit any of its Subsidiaries to, engage directly or indirectly in any business
other than the businesses engaged in by the Administrative Borrower and its
Subsidiaries as of the Initial Borrowing Date and reasonable extensions thereof
and businesses ancillary or complimentary thereto (“Permitted Business”).

10.09    Optional Payments and Modifications of Certain Debt Instruments. The
Administrative Borrower will not, and will not permit any of its Subsidiaries
to, (a) make or offer to make any optional or voluntary payment, prepayment,
repurchase or redemption of or otherwise optionally or voluntarily defease or
segregate funds with respect to any Junior Debt; or (b) amend, modify, waive or
otherwise change, or consent or agree to any amendment, modification, waiver or
other change to, any of the terms of any Junior Debt, or First Lien Notes that
would be materially adverse to the Lenders and the other Secured Creditors.

10.10    Limitation on Activities of Absaloka. The Administrative Borrower and
any Subsidiary that controls Absaloka will cause Absaloka not to hold any
material assets, become liable for any material obligations, engage in any trade
or business, form any subsidiary, issue any securities or sell any assets or
conduct any business activity.

10.11    Limitation on Activities of Westmoreland Canada LLC. The Administrative
Borrower will not permit Westmoreland Canada, LLC to engage in any activities
other than (a) holding the general partner interest in Westmoreland Canadian
Investments, LP, (b) participating in any intercompany financings, or
(c) activities appropriate or necessary in relation to such financings or its
holding of such general partner interest.

 

82



--------------------------------------------------------------------------------

10.12    Payments to Employees. The amounts paid to employees on account of the
Westmoreland Coal Company 2018 Key Employee Incentive Plan, the Westmoreland
Coal Company 2018 Key Employee Retention Plan and other bonus plans shall not
exceed the amounts set forth in such Westmoreland Coal Company 2018 Key Employee
Incentive Plan, the Westmoreland Coal Company 2018 Key Employee Retention Plan
or other bonus plan, as applicable, as in effect on the Closing Date without the
consent of the Required Lenders.

10.13    Operating Covenants. (a) The Administrative Borrower shall not permit
Operating Disbursements to exceed (i) with respect to the first two weeks after
delivery of an Approved Budget, 120% of the budgeted amount for such two week
period or (ii) thereafter 115% of the cumulative budgeted amount on a cumulative
basis for such four week period, tested bi-weekly. No later than the Thursday
after the Friday of the last week in any bi-weekly test period, the
Administrative Borrower shall deliver to the Administrative Agent and the
Lenders a certificate signed by an Authorized Officer setting forth in
reasonable detail the calculations showing compliance or non-compliance with
this Section 10.13(a).

(b)    The Administrative Borrower shall not permit Total Net Receipts to be
less than 85% of the cumulative budgeted amount on a cumulative basis for such
four week period. No later than the Thursday after the Friday of the last week
in any four-week test period, the Administrative Borrower shall deliver to the
Administrative Agent and the Lenders, a certificate signed by an Authorized
Officer of the Administrative Borrower setting forth in reasonable detail the
calculations showing compliance or non-compliance with this Section 10.13(b).

SECTION 11.    Events of Default.

The occurrence of any of the following specified events is an “Event of
Default”:

11.01    Payments. Either Borrower shall (i) default in the payment when due of
any principal of any Bridge Loan or any Note or (ii) default, and such default
shall continue unremedied for five or more Business Days, in the payment when
due of any interest on any Bridge Loan or Note or any Fees or any other amounts
owing hereunder or under any other Credit Document; or

11.02    Representations, etc. Any representation, warranty or statement made or
deemed made by any Credit Party herein or in any other Credit Document or in any
certificate delivered to the Administrative Agent or any Lender pursuant hereto
or thereto shall prove to be untrue in any material respect on the date as of
which made or deemed made; or

11.03    Covenants. The Administrative Borrower or any of its Subsidiaries shall
(i) default in the due performance or observance by it of any term, covenant or
agreement contained in Section 9.01(f)(i), 9.04 (solely with respect to the
existence of the Administrative Borrower), 9.10 or Section 10 or (ii) default in
the due performance or observance by it of any other term, covenant or agreement
contained in this Agreement or any other Credit Document (other than those set
forth in Sections 11.01 and 11.02) and such default shall continue unremedied
for a period of 30 days after the date on which written notice thereof is given
to the Administrative

 

83



--------------------------------------------------------------------------------

Borrower by the Administrative Agent or the Required Lenders; provided, that,
notwithstanding any provision to the contrary herein, or any provision contained
in the Security Documents, the occurrence of the events described on Schedule
9.03(a) hereto shall not give rise to a default or Event of Default; or

11.04    Default Under Other Agreements. (i) The Administrative Borrower or any
of its Subsidiaries shall (x) default in any payment of interest, principal or
other amounts due in respect of any Indebtedness (other than the Obligations or,
until September 30, 2018, the First Lien Notes and the Term Loan Credit
Agreement) beyond the period of grace, if any, provided in any instrument or
agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations or, until September 30, 2018, the First
Lien Notes and the Term Loan Credit Agreement) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (determined
without regard to whether any notice is required), any such Indebtedness to
become due prior to its stated maturity, or (ii) any Indebtedness (other than
the Obligations or, prior to September 30, 2018, the First Lien Notes and the
Term Loan Credit Agreement) of the Administrative Borrower or any of its
Subsidiaries shall be declared to be (or shall become) due and payable, or
required to be prepaid other than by a regularly scheduled required prepayment,
prior to the stated maturity thereof provided that, other with respect to the
First Lien Notes and the Term Loan Credit Agreement, it shall not be a Default
or an Event of Default under this Section 11.04 unless the aggregate principal
amount of all Indebtedness as described in preceding clauses (i) and (ii) is at
least $5,000,000; or

11.05    Bankruptcy, etc. A Borrower or any of its Subsidiaries shall commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”); any proceeding contemplated by any application,
assignment, filing of notice or other means, under the Bankruptcy and Insolvency
Act (Canada), the Companies’ Creditors Arrangement Act (Canada), the Winding-Up
and Restructuring Act (Canada) or any plan of arrangement law provision of any
corporations statute under which a corporation may propose a compromise or an
arrangement with respect to its creditors or any class or the claims of any
class of creditors of the corporation (each, a “Canadian Insolvency Law”)
seeking any moratorium, reorganization, adjustment, composition, proposal,
compromise, arrangement, administration or other like or similar relief in
respect of any or all of the obligations of a Borrower or any of its
Subsidiaries, seeking the winding up, liquidation or dissolution of a Borrower
or any of its Subsidiaries or all or any part of its property, seeking any
judgment or order declaring, finding or adjudging that person insolvent or
bankrupt, seeking the appointment (provisional, interim or permanent) of any
Receiver or resulting, by operation of law, in the bankruptcy of a Borrower or
any of its Subsidiaries; or an involuntary case is commenced against a Borrower
or any of its Subsidiaries, and the petition or application is not dismissed or
stayed within 60 days after the filing thereof, provided, however, that during
the pendency of such period, each Lender shall be relieved of its obligation to
extend credit hereunder; or a custodian (as defined in the Bankruptcy Code),
trustee-in-bankruptcy (as defined in any Canadian Insolvency Law) receiver,
receiver-manager, administrator, monitor, trustee or similar official is
appointed for, or takes charge of, all or substantially all of the property of a
Borrower or any of its Subsidiaries, to operate all or any substantial portion
of the business of a Borrower or any of its

 

84



--------------------------------------------------------------------------------

Subsidiaries, or a Borrower or any of its Subsidiaries commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to a Borrower or any of
its Subsidiaries, or there is commenced against a Borrower or any of its
Subsidiaries any such proceeding which remains undismissed or unstayed for a
period of 60 days after the filing thereof, or a Borrower or any of its
Subsidiaries is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or a Borrower or
any of its Subsidiaries makes a general assignment for the benefit of creditors;
or action is taken by a Borrower or any of its Subsidiaries for the purpose of
effecting any of the foregoing; or

11.06    ERISA.

(a)    a Canadian Pension Event occurs which, either individually or in the
aggregate, has had or would reasonably be expected to have, a Material Adverse
Effect,

(b)    one or more ERISA Events shall have occurred, or

(c)    there is or arises any potential withdrawal liability under Section 4201
of ERISA, if the Administrative Borrower or the ERISA Affiliates were to
withdraw completely from any and all Multiemployer Plans;

and the liability of any or all of the Administrative Borrower and the ERISA
Affiliates contemplated by the foregoing clauses (b) and (c), either
individually or in the aggregate, has had or would be reasonably expected to
have, a Material Adverse Effect; or

11.07    Security Documents. Any of the Security Documents shall cease to be in
full force and effect, or shall cease to give the Collateral Agent for the
benefit of the Secured Creditors the Liens, rights, powers and privileges
purported to be created thereby (including, without limitation, a perfected
security interest in, and Lien on, all of the Collateral, in favor of the
Collateral Agent, superior to and prior to the rights of all third Persons
(except as permitted by Section 10.01 or by the Lien Intercreditor Agreement),
and subject to no other Liens (except as permitted by Section 10.01), provided
that the failure to have a perfected and enforceable Lien on Collateral in favor
of the Collateral Agent shall not give rise to an Event of Default under this
Section 11.07 (a) if any lack of perfection or enforceability results from any
act or omission of the Collateral Agent or the Administrative Agent (so long as
such act or omission does not result from the breach or non-compliance by a
Credit Party with the terms of any Credit Document), or (b) unless the aggregate
Fair Market Value of all Collateral over which the Collateral Agent fails to
have a perfected and enforceable Lien (other than such failure described in
clause (a) immediately above), equals or exceeds 2.0% of Consolidated Total
Assets; or

11.08    Guaranties. Any Guaranty or any provision thereof shall cease to be in
full force or effect as to any Guarantor (except as a result of a release of any
Guarantor in accordance with the terms thereof), or any Guarantor or any Person
acting for or on behalf of such Guarantor shall deny or disaffirm such
Guarantor’s obligations under the Guaranty to which it is a party; or

 

85



--------------------------------------------------------------------------------

11.09    Judgments. One or more judgments or decrees shall be entered against
the Administrative Borrower or any Subsidiary of the Administrative Borrower
involving in the aggregate for the Administrative Borrower and its Subsidiaries
a liability (not paid or to the extent not covered by a reputable and solvent
insurance company) and such judgments and decrees either shall be final and
non-appealable or shall not be vacated, discharged or stayed or bonded pending
appeal for any period of 60 consecutive days, and the aggregate amount of all
such judgments equals or exceeds $1,000,000; or

11.10    Change of Control. A Change of Control shall occur; or

11.11    RSA. The Administrative Borrower shall not have entered into a
restructuring support agreement with the Required Lenders on or prior to
September 30, 2018.

11.12    Effect of Event of Default.

(a)    Upon the occurrence of any of the foregoing Events of Default under this
Section 11, other than an Event of Default under Section 11.05, and in any such
event, and at any time thereafter, if any Event of Default shall then be
continuing, the Administrative Agent, upon the written request of the Required
Lenders, shall by written notice to the Borrowers, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent,
any Lender or the holder of any Note to enforce its claims against any Credit
Party: (i) declare the principal of and any accrued interest in respect of and
the Make-Whole with respect to all Bridge Loans and the Notes and all
Obligations owing hereunder and thereunder to be, whereupon the same shall
become, immediately due and payable without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by each Credit Party;
(ii) enforce, as Collateral Agent, all of the Liens and security interests
created pursuant to the Security Documents (iii) enforce each Guaranty; and
(iv) apply any cash Collateral held by the Administrative Agent pursuant to
Section 5.02 to the repayment of the Obligations.

(b)    Upon the occurrence of an Event of Default specified in Section 11.05,
(i) the principal of and any interest in respect of all Bridge Loans and Notes
and Obligations owing hereunder and thereunder shall become immediately due and
payable without presentment, demand, or other notice of any kind, all of which
are hereby waived by each Credit Party; (ii) if the principal amount of the
Bridge Loans, the Notes and the Obligations are paid prior to May 21, 2019,
whether in bankruptcy, pursuant to any court order or plan of reorganization, or
otherwise, then the Make-Whole shall become immediately due and payable and
(iii) the Administrative Agent, upon the written request of the Required
Lenders, shall by written notice to the Borrower, take any or all of the
following actions, without prejudice to the rights of the Administrative Agent,
any Lender or holder of any Note to enforce its claims against any Credit party;
(x) enforce, as Collateral Agent, all of the Liens and security interests
created pursuant to the Security Documents; (y) enforce each Guaranty; and
(z) apply any cash Collateral held by the Administrative Agent pursuant to
Section 5.02 to the repayment of the Obligations. For the avoidance of doubt, in
any event, no Exit Yield Enhancement or Make-Whole shall be due and payable to
the extent (A) the Bridge Loans are rolled into a debtor-in-possession facility
or refinanced by a debtor-in-possession facility in which the Required Lenders
are participating, including a debtor-in-possession financing more thoroughly
described on Exhibit K provided further such debtor-in-possession facility has a
Make-Whole and Exit-Yield Enhancement as agreed to by the Required Lenders
and/or (B) the Lenders are provided adequate protection in any bankruptcy case
of any of the Credit Parties and pursuant to such adequate protection, the
Credit Parties continue to pay interest

 

86



--------------------------------------------------------------------------------

due and payable hereunder with respect to the Bridge Loans through May 21, 2019
(or, if earlier, the date upon which the Credit Parties emerge from any
bankruptcy case) and there are no other payments of principal on the Bridge Loan
prior to May 21, 2019 other than in connection with any mandatory prepayment
pursuant to Section 5.02.

SECTION 12.    The Administrative Agent.

12.01    Appointment. The Lenders hereby designate and appoint Wilmington
Savings Fund Society, FSB, as Administrative Agent (for purposes of this
Section 12 and Section 13.01, the term “Administrative Agent” also shall include
Wilmington Savings Fund Society, FSB in its capacity as Collateral Agent
pursuant to the Security Documents) to act as specified herein and in the other
Credit Documents. Each Lender hereby irrevocably authorizes, and each holder of
any Note by the acceptance of such Note shall be deemed irrevocably to
authorize, the Administrative Agent to take such action on its behalf under the
provisions of this Agreement, the other Credit Documents and any other
instruments and agreements referred to herein or therein and to exercise such
powers and to perform such duties hereunder and thereunder as are specifically
delegated to or required of the Administrative Agent by the terms hereof and
thereof and such other powers as are reasonably incidental thereto. The
Administrative Agent may perform any of its respective duties hereunder by or
through its officers, directors, agents, employees or affiliates.

Without limiting the powers of the Collateral Agent pursuant to the terms hereof
or of the other Credit Documents, for the purposes of holding any Liens granted
by any Credit Party to the Collateral Agent under the laws of the Province of
Québec, Canada pursuant to the Québec Hypothec, the Lenders hereby acknowledge
that the Collateral Agent shall be and act as the hypothecary representative
(fondé de pouvoir) of all present and future Lenders for all purposes of Article
2692 of the Civil Code of Québec (the “hypothecary representative”). Each Lender
therefore irrevocably appoints, to the extent necessary, the Collateral Agent as
its hypothecary representative (fondé de pouvoir) to hold the Liens created
pursuant to such Security Documents in order to secure the Obligations and to
exercise such powers and duties that are conferred upon the Collateral Agent, as
hypothecary representative, under any Loan Documents. By executing an Assignment
and Assumption Agreement, each assignee Lender shall be deemed to ratify the
appointment of the Collateral Agent as the hypothecary representative of such
assignee Lender and all actions taken by the Collateral Agent in such capacity.
The Collateral Agent accepts to act as hypothecary representative of all present
and future Lenders for all purposes of Article 2692 of the Civil Code of Québec,
Canada.

For greater certainty, the Collateral Agent, in its capacity as hypothecary
representative, shall benefit from the same protections, immunities, indemnities
and exclusions from liability as are conferred in favour of the Collateral Agent
in this Agreement, which shall apply mutatis mutandis.

In the event the Collateral Agent is replaced in accordance with the terms of
this Agreement, the replacement Collateral Agent shall also constitute the
replacement hypothecary representative (fondé de pouvoir) for the purposes of
any Liens granted under the laws of the Province of Québec, Canada without any
further formality (subject to the registration at the RPMRR of a notice of
replacement for the purposes of exercising the rights relating to any such
hypothec, as contemplated by Article 2692 of the Civil Code of Québec, Canada.

 

87



--------------------------------------------------------------------------------

12.02    Nature of Duties. The Administrative Agent shall not have any duties or
responsibilities except those expressly set forth in this Agreement and in the
other Credit Documents. Subject to Section 12.04, if so directed by the Required
Lenders, the Administrative Agent shall take any action (or refrain from taking
any action) permitted to be taken by it hereunder or under any of the other
Credit Documents. Neither the Administrative Agent nor any of its officers,
directors, agents, employees or affiliates shall be liable for any action taken
or omitted by it or them hereunder or under any other Credit Document or in
connection herewith or therewith, unless caused by its or their gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision). The duties of the Administrative Agent shall
be mechanical and administrative in nature; the Administrative Agent shall not
have by reason of this Agreement or any other Credit Document a fiduciary
relationship in respect of any Lender or the holder of any Note; and nothing in
this Agreement or in any other Credit Document, expressed or implied, is
intended to or shall be so construed as to impose upon the Administrative Agent
any obligations in respect of this Agreement or any other Credit Document except
as expressly set forth herein or therein.

12.03    Lack of Reliance on the Administrative Agent. Independently and without
reliance upon the Administrative Agent, each Lender and the holder of each Note,
to the extent it deems appropriate, has made and shall continue to make (i) its
own independent investigation of the financial condition and affairs of the
Administrative Borrower and its Subsidiaries in connection with the making and
the continuance of the Bridge Loans and the taking or not taking of any action
in connection herewith and (ii) its own appraisal of the creditworthiness of the
Administrative Borrower and its Subsidiaries and, except as expressly provided
in this Agreement, the Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to provide any Lender
or the holder of any Note with any credit or other information with respect
thereto, whether coming into its possession before the making of the Bridge
Loans or at any time or times thereafter. The Administrative Agent shall not be
responsible to any Lender or the holder of any Note for any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith or for
the execution, effectiveness, genuineness, validity, enforceability, perfection,
collectability, priority or sufficiency of this Agreement or any other Credit
Document or the financial condition of the Administrative Borrower or any of its
Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Credit Document, or the financial condition of the
Administrative Borrower or any of its Subsidiaries or the existence or possible
existence of any Default or Event of Default.

12.04    Certain Rights of the Administrative Agent. If the Administrative Agent
requests instructions from the Required Lenders with respect to any act or
action (including failure to act) in connection with this Agreement or any other
Credit Document, the Administrative Agent shall be entitled to refrain from such
act or taking such action unless and until the Administrative Agent shall have
received instructions from the Required Lenders; and the Administrative Agent
shall not incur liability to any Lender by reason of so refraining. Without
limiting the foregoing, neither any Lender nor the holder of any Note shall have
any right of action whatsoever against the Administrative Agent as a result of
the Administrative Agent acting or refraining from acting hereunder or under any
other Credit Document in accordance with the instructions of the Required
Lenders.

 

88



--------------------------------------------------------------------------------

12.05    Reliance. The Administrative Agent shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent believed to be the proper Person, and,
with respect to all legal matters pertaining to this Agreement and any other
Credit Document and its duties hereunder and thereunder, upon advice of counsel
selected by the Administrative Agent.

12.06    Indemnification. To the extent the Administrative Agent (or any
affiliate, delegee or sub-agent thereof) is not reimbursed and indemnified by
the Administrative Borrower, the Lenders will reimburse and indemnify the
Administrative Agent (and any affiliate thereof) in proportion to their
respective “percentage” as used in determining the Required Lenders (determined
as if there were no Defaulting Lenders) for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature which may be imposed on,
asserted against or incurred by the Administrative Agent (or any affiliate
thereof) in performing its duties hereunder or under any other Credit Document
or in any way relating to or arising out of this Agreement or any other Credit
Document; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s (or such affiliate’s) gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

To the extent that BNY Trust Company of Canada, in its capacity as Canadian
Collateral Agent (the “Canadian Collateral Agent”), pursuant to the terms of
that certain Collateral Agency Agreement dated May 21, 2018 (the “Collateral
Agency Agreement”), or any affiliate thereof, is not reimbursed and indemnified
by the Administrative Borrower, the Lenders will reimburse and indemnify the
Canadian Collateral Agent (and any affiliate thereof) in proportion to their
respective “percentage” as used in determining the Required Lenders (determined
as if there were no Defaulting Lenders) for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature which may be imposed on,
asserted against or incurred by the Canadian Collateral Agent (or any affiliate
thereof) in performing its duties hereunder or under any other Credit Document
or in any way relating to or arising out of this Agreement, the Collateral
Agency Agreement, or any other Credit Document, including from any action or
inaction taken by the Canadian Collateral Agent (or any affiliate thereof) at
the direction or instruction of the Collateral Agent; provided that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses or
disbursements resulting from the Canadian Collateral Agent’s (or such
affiliate’s) gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision). To give effect
to this provision, the Lenders authorize and direct the Administrative Agent, as
agent to the Lenders, to execute on behalf of the Lenders, the form of indemnity
letter set out as Schedule 12.06 hereto, and in doing so, each Lender agrees to
be bound by the terms of the indemnity letter.

 

89



--------------------------------------------------------------------------------

12.07    The Administrative Agent in its Individual Capacity. With respect to
Bridge Loans made by the Administrative Agent under this Agreement, if any, the
Administrative Agent shall have the rights and powers specified herein for a
“Lender” and may exercise the same rights and powers as though it were not
performing the duties specified herein; and the term “Lender,” “Required
Lenders,” or any similar terms shall, unless the context clearly indicates
otherwise, include the Administrative Agent in its respective individual
capacities. The Administrative Agent and its Affiliates may accept deposits
from, lend money to, and generally engage in any kind of banking, investment
banking, trust or other business with, or provide debt financing, equity capital
or other services (including financial advisory services) to any Credit Party or
any Affiliate of any Credit Party (or any Person engaged in a similar business
with any Credit Party or any Affiliate thereof) as if they were not performing
the duties specified herein, and may accept fees and other consideration from
any Credit Party or any Affiliate of any Credit Party for services in connection
with this Agreement and otherwise without having to account for the same to the
Lenders.

12.08    Holders. The Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent. Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Note shall be conclusive and binding
on any subsequent holder, transferee, assignee or endorsee, as the case may be,
of such Note or of any Note or Notes issued in exchange therefor.

12.09    Removal or Resignation by the Administrative Agent. (a) The
Administrative Agent may resign from the performance of all its respective
functions and duties hereunder and/or under the other Credit Documents at any
time by giving 15 Business Days’ prior written notice to the Lenders and, unless
an Event of Default under Section 11.05 then exists, the Borrowers. The
Administrative Agent may be removed by the Required Lenders at any time by
giving 30 Business Days prior written notice to the Borrowers, the
Administrative Agent or the other Lenders. Such resignation or removal shall
take effect upon the appointment of a successor Administrative Agent pursuant to
clauses (b) and (c) below or as otherwise provided below.

(b)    Upon any such notice of removal or resignation by the Administrative
Agent, the Required Lenders shall appoint a successor Administrative Agent
hereunder or thereunder who shall be a commercial bank or trust company
reasonably acceptable to the Borrowers, which acceptance shall not be
unreasonably withheld or delayed (provided that the Borrowers’ approval shall
not be required if an Event of Default then exists).

(c)    If, in the event of a resignation by the Administrative Agent, a
successor Administrative Agent shall not have been so appointed within such 15
Business Day period, the Administrative Agent, with the consent of the Borrowers
(which consent shall not be unreasonably withheld or delayed, provided that the
Borrowers’ consent shall not be required if an Event of Default then exists),
shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.

 

90



--------------------------------------------------------------------------------

(d)    If no successor Administrative Agent has been appointed pursuant to
clause (b) or (c) above by (i) in the event of a resignation by the
Administrative Agent, the 20th Business Day after the date such notice of
resignation was given by the Administrative Agent, and (ii) in the event of a
removal of the Administrative Agent, the 30th day after the date such notice of
removal was given by the Required Lenders, the Administrative Agent’s
resignation or removal, as applicable, shall become effective and the Required
Lenders shall thereafter perform all the duties of the Administrative Agent
hereunder and/or under any other Credit Document until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided in clause
(b) above.

(e)    Upon a removal or resignation of the Administrative Agent pursuant to
this Section 12.09, the Administrative Agent shall remain indemnified to the
extent provided in this Agreement and the other Credit Documents and the
provisions of this Section 12 (and the analogous provisions of the other Credit
Documents) shall continue in effect for the benefit of the Administrative Agent
for all of its actions and inactions while serving as the Administrative Agent.
Notwithstanding anything to the contrary in this Agreement, no removal of the
Administrative Agent shall be effective unless, on or prior to the effective
date of such removal, the Administrative Agent has received payment in full of
all fees, costs and expenses (including the fees, costs and expenses of its
advisors) accrued through the date of such removal.

12.10    Collateral Matters. (a) Each Lender authorizes and directs the
Collateral Agent to enter into the Security Documents for the benefit of the
Lenders and the other Secured Creditors. In addition, each Lender, for the
benefit of all parties to this Agreement, authorizes and directs the Collateral
Agent to enter into the First Lien Intercreditor Agreement (which intercreditor
agreement shall be deemed to constitute Security Documents for all purposes of
this Agreement) and any amendments to the Security Documents that may be
necessary in connection therewith for the benefit of the Lenders and the Secured
Creditors. Each Lender hereby agrees, and each holder of any Note by the
acceptance thereof will be deemed to agree, that, except as otherwise set forth
herein, any action taken by the Required Lenders in accordance with the
provisions of this Agreement or the Security Documents, and the exercise by the
Required Lenders of the powers set forth herein or therein, together with such
other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. The Collateral Agent is hereby authorized on
behalf of all of the Lenders, without the necessity of any notice to or further
consent from any Lender, from time to time prior to an Event of Default, to take
any action with respect to any Collateral or Security Documents which may be
necessary to perfect and maintain perfected the security interest in and liens
upon the Collateral granted pursuant to the Security Documents.

(b)    The Lenders hereby authorize the Collateral Agent, at its option and in
its discretion, to release any Lien granted to or held by the Collateral Agent
upon any Collateral (i) upon the payment and satisfaction of all of the
Obligations (other than inchoate indemnification obligations) at any time
arising under or in respect of this Agreement or the Credit Documents or the
transactions contemplated hereby or thereby, (ii) constituting property being
sold or otherwise disposed of (to Persons other than the Administrative Borrower
and its Subsidiaries) upon the sale or other disposition thereof in compliance
with Section 10.02, (iii) if approved, authorized or ratified in writing by the
Required Lenders (or all of the Lenders hereunder, to the extent required by
Section 13.12) or (iv) as otherwise may be expressly provided in the relevant
Security

 

91



--------------------------------------------------------------------------------

Documents or the last sentence of each of Sections 10.01 and 10.02. Upon request
by the Administrative Agent at any time, the Lenders will confirm in writing the
Collateral Agent’s authority to release particular types or items of Collateral
pursuant to this Section 12.10; provided that any Lender that does not respond
to such request within fifteen days after it being made by the Collateral Agent
shall have deemed to have confirmed the Collateral Agent’s authority to release
the Collateral.

(c)    Anything contained in any of the Credit Documents to the contrary
notwithstanding, the Borrowers, the Agents and each Secured Creditor hereby
agree that (i) no Secured Creditor shall have any right individually to realize
upon any of the Collateral, it being understood and agreed that all powers,
rights and remedies hereunder may be exercised by the Administrative Agent, on
behalf of the Secured Creditors in accordance with the terms hereof and all
powers, rights and remedies under the Security Documents may be exercised by the
Collateral Agent and (ii) in the event of a foreclosure by the Collateral Agent
or on any of the Collateral pursuant to a public or private sale or other
disposition, the Collateral Agent or any Lender may be the purchaser or licensor
of any or all of such Collateral at any such sale or other disposition and the
Collateral Agent, as agent for, and representative of, the Secured Creditors
(but not any Lender or Lenders in its or their respective individual capacities
unless Required Lenders shall otherwise agree in writing) shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, to use
and apply any of the Obligations as a credit on account of the purchase price
for any collateral payable by the Collateral Agent at such sale or other
disposition. The Collateral Agent shall have no obligation whatsoever to the
Lenders or to any other Person to assure that the Collateral exists or is owned
by any Credit Party or is cared for, protected or insured or that the Liens
granted to the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 12.10 or in any of the Security Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, given the Collateral Agent’s own interest
in the Collateral as one of the Lenders and that the Collateral Agent shall have
no duty or liability whatsoever to the Lenders, except for its gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

(d)    By signing this Agreement, the Guaranty and Collateral Agreement or the
Canadian Guaranty and Collateral Agreement, each Credit Party confirms that it
has been notified of the right of pledge created over recourse claims pursuant
to clause 8.5 of the Dutch Share Pledge.

(e)    Each Credit Party irrevocably and unconditionally undertakes, as far as
necessary in advance, to pay to the Collateral Agent (in its own capacity and
not as agent (gevolmachigde) or trustee) an amount equal to the aggregate of all
Principal Obligations from time to time due in accordance with the terms and
conditions of such Principal Obligations (such payment undertaking and the
obligations and liabilities which are the result thereof, the Credit Party’s
“Parallel Debt”)

 

92



--------------------------------------------------------------------------------

(f)    “Principal Obligations” means all present and future payment obligations
and liabilities (whether actual or contingent and whether owned jointly or
severally) of any Credit Party to any of the Lenders, the Administrative Agent
and the Collateral Agent under or in connection with each or any of the Credit
Documents, excluding each Parallel Debt;

(g)    The Parallel Debt constitutes obligations and liabilities of each Credit
Party to the Collateral Agent which are separate and independent from, and
without prejudice to, the Principal Obligations and the Parallel Debt represents
the Collateral Agent’s own independent right to receive payment of the Parallel
Debt from each Credit Party;

(h)    With respect to the Parallel Debt, the following applies:

(i)    the total amount due and payable in respect of the Principal Obligations
shall be decreased to the extent that the Collateral Agent shall have received
any amount in payment of the Parallel Debt;

(ii)    the total amount due and payable by each Credit Party under the Parallel
Debt shall be decreased to the extent that any Lender, the Administrative Agent
or the Collateral Agent receives any amount in payment of the corresponding
Principal Obligations;

(iii)    the total amount due and payable by each Credit Party under the
Parallel Debt shall be decreased to the extent that any Lender, the
Administrative Agent or the Collateral Agent receives any amount in payment of
the corresponding Principal Obligations;

(iv)    any payment of the Parallel Debt shall be made under the express
condition that it shall result in a decrease of the corresponding Principal
Obligations vis-à-vis all of the Lenders, the Administrative Agent or the
Collateral Agent; and

(v)    the Collateral Agent shall apply any amount received in payment of the
Parallel Debt in accordance with the terms and conditions of the Credit
Documents governing the application of proceeds in payment of Principal
Obligations as if such amount were received in payment of the corresponding
Principal Obligations.

12.11    Delivery of Information. The Administrative Agent shall not be required
to deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Credit Party, any Subsidiary, the Required Lenders, any Lender or
any other Person under or in connection with this Agreement or any other Credit
Document except (i) as specifically provided in this Agreement or any other
Credit Document and (ii) as specifically requested from time to time in writing
by any Lender with respect to a specific document, instrument, notice or other
written communication received by and in the possession of the Administrative
Agent at the time of receipt of such request and then only in accordance with
such specific request.

SECTION 13.    Miscellaneous.

13.01    Payment of Expenses, etc. (a) The Borrowers shall: (i) whether or not
the transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses of (x) the Administrative Agent (including,
without limitation, the reasonable fees and

 

93



--------------------------------------------------------------------------------

disbursements of one counsel for the Administrative Agent, one counsel in each
relevant local jurisdiction and one regulatory counsel) and the Required Lenders
(including, without limitation, the reasonable fees and disbursements of one
counsel for the Required Lenders, one counsel in each relevant local
jurisdiction, one regulatory counsel and one financial advisor) incurred in
connection with the preparation, execution, delivery and administration of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein and any amendment, waiver or consent relating
hereto or thereto, of the Administrative Agent, the Required Lenders and their
Affiliates and (y) the Administrative Agent (and for the purposes of this
Section 13.01, the expression “Administrative Agent” shall also include any
fondé de pouvoir under and any Receiver appointed by or on the application of
the Collateral Agent pursuant to the Canadian Guaranty and Collateral Agreement
or Québec Hypothec) and the Required Lenders in connection with the enforcement
of this Agreement and the other Credit Documents and the documents and
instruments referred to herein and therein or in connection with any refinancing
or restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy proceedings;
provided, however, reimbursement of fees and disbursements shall be limited to
the reasonable fees and disbursements of one counsel (and one local counsel in
each relevant jurisdiction and one regulatory counsel, if applicable) for the
Administrative Agent and one counsel (and one local counsel in each relevant
jurisdiction and one regulatory counsel, if applicable) and one financial
advisor for the Required Lenders; (ii) pay and hold the Administrative Agent and
each of the Lenders harmless from and against any and all Other Taxes with
respect to the foregoing matters and save the Administrative Agent and each of
the Lenders harmless from and against any and all liabilities with respect to or
resulting from any delay or omission (other than to the extent attributable to
the Administrative Agent or such Lender as a result of the gross negligence or
willful misconduct of such Person (as determined by a court of competent
jurisdiction in a final and non-appealable decision)) to pay such Other Taxes;
and (iii) indemnify the Administrative Agent and each Lender, and each of their
respective directors, officers, employees, advisors, agents, affiliates
(including, without limitation, controlling persons), successors, partners,
representatives, trustees and assignees (each, an “Indemnified Person”) from and
hold each of them harmless against any and all liabilities, obligations
(including removal or remedial actions), losses, damages (including, without
limitation, consequential damages), penalties, claims, actions, judgments,
suits, costs, expenses, consultants’ fees and disbursements (including
reasonable documented fees, disbursements, disbursements and other charges of
one primary counsel and one local counsel for each relevant jurisdiction to such
Indemnified Persons (unless there is an actual or perceived conflict of interest
or the availability of different claims or defenses in which case each such
Person may retain its own counsel)) incurred by, imposed on or assessed against
any of them as a result of, or arising out of, or in any way related to, or by
reason of, (a) any investigation, litigation or other proceeding (whether or not
the Administrative Agent or any Lender is a party thereto and whether or not
such investigation, litigation or other proceeding is brought by or on behalf of
any Credit Party) related to the entering into and/or performance of this
Agreement or any other Credit Document or the proceeds of any Bridge Loans
hereunder or the consummation of the Financing Transaction or any other
transactions contemplated herein or in any other Credit Document or the exercise
of any of their rights or remedies provided herein or in the other Credit
Documents, or (b) the actual or alleged presence of Hazardous Materials in the
air, surface water or groundwater or on the surface or subsurface of any Real
Property at any time owned, leased or operated by the Administrative Borrower or
any of its Subsidiaries, the generation, storage, transportation, handling or
disposal of Hazardous

 

94



--------------------------------------------------------------------------------

Materials by the Administrative Borrower or any of its Subsidiaries at any
location, whether or not owned, leased or operated by the Administrative
Borrower or any of its Subsidiaries, the non-compliance by the Administrative
Borrower or any of its Subsidiaries with any Environmental Law (including
Environmental Permits), or any Environmental Claim asserted against the
Administrative Borrower, any of its Subsidiaries or any Real Property at any
time owned, leased or operated by the Administrative Borrower or any of its
Subsidiaries, provided that no Credit Party shall have any obligation hereunder
to any Indemnified Person with respect to indemnified liabilities to the extent
it has been determined by a final non-appealable judgment of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnified Person; provided further that the liabilities
arising solely pursuant to clause (iii)(b) of this Section 13.01(a), shall not
include any liabilities that would not have arisen but for the execution of this
Agreement or any other Credit Document. To the extent that the undertaking to
indemnify, pay or hold harmless the Administrative Agent or any Lender set forth
in the preceding sentence may be unenforceable because it is violative of any
law or public policy, the Borrowers shall make the maximum contribution to the
payment and satisfaction of each of the indemnified liabilities that is
permissible under applicable law.

(b)    To the full extent permitted by applicable law, no party hereto shall
assert, and each party hereby waives, any claim against each other party hereto,
on any theory of liability, for special, indirect, consequential or incidental
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Bridge
Loan or the use of the proceeds thereof; provided that the foregoing shall not
limit the indemnification obligations of the Borrowers hereunder or under any
other Credit Document. No party shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby, except to the extent the liability
of such party results from such party’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision). The Borrowers agree not to assert, and hereby waives,
all rights for contribution or any other rights of recovery with respect to all
claims, demands, penalties, fines, liabilities, settlements, damages, costs and
expenses of whatever kind or nature, under or related to Environmental Laws or
related to Environmental Claims, that it now or hereafter may have by statute or
otherwise against any Indemnified Person.

13.02    Right of Setoff. In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent and each Lender is hereby authorized at any time or
from time to time, without presentment, demand, protest or other notice of any
kind to any Credit Party or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and apply any and all deposits
(general or special) and any other Indebtedness at any time held or owing by the
Administrative Agent or such Lender (including, without limitation, by branches
and agencies of the Administrative Agent or such Lender wherever located) to or
for the credit or the account of the Borrowers or any of their respective
Subsidiaries against and on account of the Obligations and liabilities of the
Credit Parties to the Administrative Agent or such Lender under this Agreement
or under any of the other Credit Documents, including, without limitation, all
interests in Obligations purchased by such

 

95



--------------------------------------------------------------------------------

Lender pursuant to Section 13.04(b), and all other claims of any nature or
description arising out of or connected with this Agreement or any other Credit
Document, irrespective of whether or not the Administrative Agent or such Lender
shall have made any demand hereunder and although said Obligations, liabilities
or claims, or any of them, shall be contingent or unmatured; provided that, to
the extent prohibited by applicable law as described in the definition of
“Excluded Swap Obligation”, no amounts received from, or set off with respect
to, any Guarantor shall be applied to any Excluded Swap Obligations of such
Guarantor.

13.03    Notices. (a) Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing and
delivered by certified mail, return receipt requested, sent by facsimile, .pdf
or any other means of electronic transmission or sent by overnight courier: if
to any Credit Party, at the address specified opposite its signature below or in
the other relevant Credit Documents; if to any Lender, at its address specified
on Schedule 1.01(b) hereto; and if to the Administrative Agent, at the Notice
Office; or, as to any Credit Party or the Administrative Agent, at such other
address as shall be designated by such party in a written notice to the other
parties hereto and, as to each Lender, at such other address as shall be
designated by such Lender in a written notice to the Borrowers and the
Administrative Agent. All such notices and communications shall be effective
when received if sent by facsimile or .pdf, or when received or rejected if sent
by certified mail or overnight delivery (as shown on the return receipt or
tracking report, respectively).

(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. Each of the Administrative
Agent, and the Borrowers may, in their discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

13.04    Benefit of Agreement; Assignments; Participations. (a) This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided, however, no
Borrower may assign or transfer any of its rights, obligations or interest
hereunder without the prior written consent of the Lenders and, provided
further, that, although any Lender may, without consent or notice, grant
participations to Eligible Transferees in its rights hereunder, such Lender
shall remain a “Lender” for all purposes hereunder (and may not transfer or
assign all or any portion of its Bridge Loans hereunder except as provided in
Sections 2.13 and 13.04(b)) and the participant shall not constitute a “Lender”
hereunder and, provided further, that no Lender shall transfer or grant any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (i) extend the final scheduled
maturity of any Bridge Loan or Note in which such participant is participating,
or reduce the rate or extend the time of payment of interest or Fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof (it being
understood that any amendment or modification to the financial definitions in
this Agreement or to Section 13.07(a) shall not constitute a reduction in the
rate of interest or Fees payable hereunder), or increase the amount of the
participant’s participation over

 

96



--------------------------------------------------------------------------------

the amount thereof then in effect (it being understood that a waiver of any
Default or Event of Default or of a mandatory prepayment of the Bridge Loans
shall not constitute a change in the terms of such participation, and that an
increase in any Bridge Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by a Borrower of any of its
rights and obligations under this Agreement or (iii) release all or
substantially all of (x) the Collateral (except as expressly provided in the
Credit Documents) under all the Security Documents or (y) the guarantees under
the Guaranty supporting the Bridge Loans in which such participant is
participating. In the case of any such participation, the participant shall not
have any rights under this Agreement or any of the other Credit Documents (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto) and all amounts payable by the applicable Borrower
hereunder shall be determined as if such Lender had not sold such participation.
The Borrowers agree that each participant shall be entitled to the benefits of
Sections 2.10 and 5.04 (subject to the requirements and limitations therein,
including the requirements under Section 5.04(b) (it being understood that the
documentation required under Section 5.04(b) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment; provided that such participant agrees to be
subject to the provisions of Sections 2.10 and 5.04 as if it were an assignee
and to the extent that a participation would at the time of participation
directly cause increased costs under Sections 2.10 or 5.04 from those being
charged by the respective Lender prior to such participation, then the
applicable Borrower shall not be obliged to pay such increased costs. Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the applicable Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Bridge Loans or other
obligations under the Credit Documents (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any participant or
any information relating to a participant’s interest in any Commitments, Bridge
Loans or its other obligations under any Credit Document) except to the extent
that such disclosure is necessary to establish that such Commitment, Bridge
Loan, or other obligation is in registered form under Section 5f.103-1(c) of the
U.S. Treasury Regulations or Proposed U.S. Treasury Regulations Section 1.163-5
(when finalized). The entries in the Participant Register shall be conclusive
absent manifest error, and such Lender shall treat each Person whose name is
recorded in the Participant Register as the owner of such participation for all
purposes of this Agreement notwithstanding any notice to the contrary. For the
avoidance of doubt, the Administrative Agent (in its capacity as Administrative
Agent) shall have no responsibility for maintaining a Participant Register.

(b)    Notwithstanding the foregoing, any Lender (or any Lender together with
one or more other Lenders) may (x) assign all or a portion of its outstanding
Obligations hereunder to any existing Lender or Affiliate of a Lender or
Approved Fund, provided, that no such assignment may be made to any such Person
that is, or would at such time constitute, a Defaulting Lender or any of its
Subsidiaries or (y) assign all, or if less than all, a portion equal to at least
$1,000,000 (or such lesser amount as the Administrative Agent and, so long as no
Event of Default then exists and is continuing, the Borrowers may otherwise
agree) in the aggregate for the assigning Lender or assigning Lenders, of such
outstanding Obligations hereunder to one or more Eligible Transferees, each of
which assignees shall become a party to this Agreement as a Lender by execution
of an Assignment and Assumption Agreement, provided that (i) at such time,

 

97



--------------------------------------------------------------------------------

Schedule 1.01(a) hereto shall be deemed modified to reflect the outstanding
Bridge Loans of such new Lender and of the existing Lenders, (ii) upon the
surrender of the relevant Notes by the assigning Lender (or, upon such assigning
Lender’s indemnifying the applicable Borrower for any lost Note pursuant to a
customary indemnification agreement) new Notes will be issued, at the Borrower’s
expense, to such new Lender and to the assigning Lender upon the request of such
new Lender or assigning Lender, such new Notes to be in conformity with the
requirements of Section 2.05 (with appropriate modifications) to the extent
needed to reflect the revised outstanding Bridge Loans, (iii) the consent of the
Administrative Agent and, so long as no Default or Event of Default then exists,
the applicable Borrower, shall be required in connection with any such
assignment pursuant to clause (y) above (such consent, in any case, not to be
unreasonably withheld, delayed or conditioned); and (iv) the Administrative
Agent shall receive at the time of each such assignment, from the assigning or
assignee Lender, the payment of a non-refundable assignment fee of $3,500
(provided that only one such fee shall be payable in the case of one or more
concurrent assignments by or to investment funds managed or advised by the same
investment advisor or an affiliated investment advisor). To the extent of any
assignment pursuant to this Section 13.04(b), the assigning Lender shall be
relieved of its obligations hereunder with respect to its assigned outstanding
Bridge Loans. At the time of each assignment pursuant to this Section 13.04(b)
to a Person that is not already a Lender hereunder, the respective assignee
Lender shall, to the extent legally entitled to do so, provide to the applicable
Borrower the appropriate Internal Revenue Service Forms (and, if applicable, a
Section 5.04(b)(ii) Certificate) and such other documentation described in
Section 5.04(b).

(c)    [Reserved]

(d)    Nothing in this Agreement shall prevent or prohibit any Lender from
pledging its Bridge Loans and Notes hereunder to a Federal Reserve Bank or any
central bank in support of borrowings made by such Lender from such Federal
Reserve Bank or central bank, any Lender which is a fund may pledge all or any
portion of its Bridge Loans and Notes to its trustee or to a collateral agent
providing credit or credit support to such Lender in support of its obligations
to such trustee, such collateral agent or a holder of such obligations, as the
case may be. No pledge pursuant to this clause (d) shall release the transferor
Lender from any of its obligations hereunder.

(e)    Any Lender that assigns all of its Bridge Loans hereunder in accordance
with Section 13.04(b) shall cease to constitute a “Lender” hereunder, except
with respect to indemnification provisions under this Agreement (including,
without limitation, Sections 2.10, 2.11, 5.04, 12.06, 13.01 and 13.06), which
shall survive as to such assigning Lender.

13.05    No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between a Borrower or any other Credit Party and the
Administrative Agent, the Collateral Agent or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent, the Collateral Agent
or any Lender would otherwise have. No notice to or demand on any Credit Party
in any

 

98



--------------------------------------------------------------------------------

case shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Agent or any Lender to any other or further
action in any circumstances without notice or demand.

13.06    Payments Pro Rata. (a) Except as otherwise provided in this Agreement,
the Administrative Agent agrees that promptly after its receipt of each payment
from or on behalf of a Borrower in respect of any Obligations hereunder, the
Administrative Agent shall distribute such payment to the Lenders entitled
thereto (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) pro rata based upon their respective shares, if
any, of the Obligations with respect to which such payment was received.

(b)    Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker’s lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise), which is applicable to the payment of the principal of, or interest
on, the Bridge Loans, of a sum which with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all the Lenders in such amount;
provided that (i) if all or any portion of such excess amount is thereafter
recovered from such Lenders, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest and (ii) the
provisions of this paragraph (b) shall not be construed to apply to any payment
made by a Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Bridge Loans or
participations pursuant to Section 13.04, other than to a Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph (b) shall
apply).

(c)    Notwithstanding anything to the contrary contained herein, the provisions
of the preceding Sections 13.06(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders.

13.07    Calculations; Computations. (a) The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with GAAP consistently applied throughout the periods involved
(except as set forth in the notes thereto or as otherwise disclosed in writing
by the Administrative Borrower to the Lenders); provided that,
(i) notwithstanding anything to the contrary contained herein, all such
financial statements shall be prepared, and all financial covenants contained
herein or in any other Credit Document shall be calculated, in each case,
without giving effect to any election under FASB ASC 825 (or any similar
accounting principle) permitting a Person to value its financial liabilities at
the fair value thereof and (ii) to the extent expressly provided herein, certain
calculations shall be made on a Pro Forma Basis.

 

99



--------------------------------------------------------------------------------

(b)    All computations of interest, and Fees hereunder shall be made on the
basis of a year of 360 days (except for interest calculated by reference to the
Prime Lending Rate, which shall be based on a year of 365 or 366 days, as
applicable) for the actual number of days (including the first day but excluding
the last day).

(c)    For the purposes of the Interest Act (Canada), any rate of interest made
payable under the terms of any Obligations at a rate or percentage (the
“Contract Rate”) for any period that is less than a consecutive 12 month period,
such as a 360 or 365 day basis (the “Contract Rate Basis”), is equivalent to the
yearly rate or percentage of interest determined by multiplying the Contract
Rate by a fraction, the numerator of which is the number of days in the
consecutive 12 month period commencing on the date such equivalent rate or
percentage is being determined and the denominator of which is the number of
days in the Contract Rate Basis. Each Credit Party confirms that it fully
understands and is able to calculate the rates of interest and fees applicable
to Borrowings based on the methodology for calculating per annum rates provided
for in the applicable Credit Documents. The Administrative Agent agrees that if
requested in writing by any Credit Party it will calculate the nominal and
effective per annum rate of interest or fees on any Borrowings outstanding at
the time of such request and provide such information to such Credit Party
promptly following such request; provided that any error in any such
calculation, or any failure to provide such information on request, shall not
relieve such Credit Party of any of its obligations under this Agreement or any
other Credit Document, nor result in any liability to any of the Lenders, the
Administrative Agent or the Collateral Agent. To the extent permitted by law,
each Credit Party hereby irrevocably agrees not to plead or assert, whether by
way of defence or otherwise, in any proceeding relating to any Credit Document,
that the interest or fees payable under any Credit Document and the calculation
thereof has not been adequately disclosed to such Credit Party, whether pursuant
to section 4 of the Interest Act (Canada) or any other applicable law or legal
principle.

13.08    GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
ANY MORTGAGE, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE
STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE
WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, EACH PARTY HERETO HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH PARTY
HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
PERSONAL JURISDICTION OVER SUCH PARTY, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY
LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK
PERSONAL JURISDICTION OVER SUCH PARTY. EACH PARTY HERETO FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT

 

100



--------------------------------------------------------------------------------

OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
SUCH PARTY AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE
TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS
WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
ANY PARTY TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY PARTY IN ANY OTHER
JURISDICTION, INCLUDING, WITHOUT LIMITATION, THE ADMINISTRATIVE AGENT OR ANY
LENDER BRINGING ANY ACTION TO ENFORCE ANY AWARD OR JUDGMENT OR EXERCISE ANY
RIGHT UNDER THE SECURITY DOCUMENTS OR AGAINST ANY COLLATERAL OR ANY OTHER
PROPERTY OF ANY CREDIT PARTY IN ANY OTHER FORUM IN WHICH JURISDICTION CAN BE
ESTABLISHED.

(b)    EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c)    EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

13.09    Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered (including by facsimile or other
electronic transmission) shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrowers and the Administrative
Agent.

13.10    Effectiveness. This Agreement shall become effective on the date (the
“Effective Date”) on which the Borrowers, the Administrative Agent and each of
the Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered the same to the Administrative
Agent at the Notice Office or, in the case of the Lenders, shall have given to
the Administrative Agent telephonic (confirmed in writing), written or telex
notice (actually received) at such office that the same has been signed and
mailed to it. The Administrative Agent will give the Borrowers and each Lender
prompt written notice of the occurrence of the Effective Date.

 

101



--------------------------------------------------------------------------------

13.11    Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

13.12    Amendment or Waiver, etc. (a) Neither this Agreement nor any other
Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Credit Parties party hereto or thereto and
the Required Lenders (although additional parties may be added to (and annexes
may be modified to reflect such additions), and Subsidiaries of the
Administrative Borrower may be released from the Guaranty and the relevant
Security Documents in accordance with the provisions hereof and thereof without
the consent of the other Credit Parties party thereto or the Required Lenders),
provided that no such change, waiver, discharge or termination shall, without
the consent of each Lender (other than, except with respect to following clause
(i), a Defaulting Lender) (with Obligations being directly affected in the case
of following clauses (i)(y) and (v) or whose Obligations are being extended in
the case of following clause (i)(x)), (i)(x) extend the final scheduled maturity
of any Bridge Loan or Note, (y) or reduce the rate or extend the time of payment
of interest or Fees thereon (except in connection with the waiver of
applicability of any post-default increase in interest rates), or reduce (or
forgive) the principal amount thereof (it being understood that any amendment or
modification to the financial definitions in this Agreement or to
Section 13.07(a) shall not constitute a reduction in the rate of interest or
Fees for the purposes of this clause (i)), (ii) release all or substantially all
of (x) the Collateral (except as expressly provided in the Credit Documents)
under all the Security Documents or (y) the guarantees under the Guaranty,
(iii) amend, modify or waive any provision of this Section 13.12(a) (except for
technical amendments with respect to additional extensions of credit pursuant to
this Agreement which afford the protections to such additional extensions of
credit of the type provided to the Bridge Loans on the Effective Date), (iv)
reduce the “majority” voting threshold specified in the definition of Required
Lenders or (v) consent to the assignment or transfer by the Borrowers of any of
its rights and obligations under this Agreement; provided further, that no such
change, waiver, discharge or termination shall (1) without the consent of the
Administrative Agent, amend, modify or waive any provision of Section 12 or any
other provision as same relates to the rights or obligations of the then
Administrative Agent or (2) without the consent of the then Collateral Agent,
amend, modify or waive any provision relating to the rights or obligations of
the Collateral Agent.

(b)    Notwithstanding anything to the contrary contained in this Section 13.12,
(x) the First Lien Intercreditor Agreement, the Security Documents (including
any Additional Security Documents) and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be amended, supplemented and
waived with the consent of the Administrative Agent and the Borrowers without
the need to obtain the consent of any other Person if such amendment, supplement
or waiver is delivered in order (i) to comply with local Law or advice of local
counsel, (ii) to cure ambiguities, omissions, mistakes or defects or (iii) to
cause such Security Document or other document to be consistent with this
Agreement and the other Credit Documents and (y) if following the Effective
Date, the Administrative Agent and any Credit Party shall have jointly

 

102



--------------------------------------------------------------------------------

identified an ambiguity, inconsistency, obvious error or any error or omission
of a technical or immaterial nature, in each case, in any provision of the
Credit Documents (other than the Security Documents), then the Administrative
Agent and the Credit Parties shall be permitted to amend such provision and such
amendment shall become effective without any further action or consent of any
other party to any Credit Documents if the same is not objected to in writing by
the Required Lenders within five (5) Business Days following receipt of notice
thereof.

13.13    Survival. All indemnities set forth herein including, without
limitation, in Sections 2.10, 2.11, 5.04, 12.06 and 13.01 shall survive the
execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations.

13.14    Domicile of Loans. Each Lender may transfer and carry its Bridge Loans
at, to or for the account of any office, Subsidiary or Affiliate of such Lender.
Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 2.10, 2.11 or 5.04 with respect to such Lender, it will, if
requested by the Borrowers, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any
Bridge Loans affected by such event with the object of avoiding the consequences
of such event; provided, that such designation is made on terms that, in the
sole judgment of such Lender, cause such Lender and its lending offices to
suffer no economic, legal or regulatory disadvantage, and provided, further,
that nothing in this Section shall affect or postpone any of the obligations of
the Borrowers or the rights of any Lender pursuant to Section 2.10, 2.11 or
5.04.

13.15    Register. The Borrowers hereby designate the Administrative Agent to
serve as their non-fiduciary agent, solely for purposes of this Section 13.15,
to maintain a register (the “Register”) on which it will record the names and
addresses of the Lenders and principal amount (and stated interest) of the
Bridge Loans made by each of the Lenders and each repayment in respect of the
principal amount of the Bridge Loans of each Lender. Failure to make any such
recordation, or any error in such recordation, shall not affect the Borrower’s
obligations in respect of such Bridge Loans. With respect to any Lender, the
transfer of the rights to the principal of, and interest on, any Bridge Loan
shall not be effective until such transfer is recorded on the Register
maintained by the Administrative Agent with respect to ownership of such Bridge
Loans and prior to such recordation all amounts owing to the transferor with
respect to such Bridge Loans shall remain owing to the transferor. The
registration of assignment or transfer of all or part of any Bridge Loans shall
be recorded by the Administrative Agent on the Register upon and only upon the
acceptance by the Administrative Agent of a properly executed and delivered
Assignment and Assumption Agreement pursuant to Section 13.04(b). Upon such
acceptance and recordation, the assignee specified therein shall be treated as a
Lender for all purposes of this Agreement. The Administrative Agent shall allow
the Borrowers to inspect the Register at any time upon reasonable prior notice
to the extent such inspection is reasonably determined by the Borrowers to be
necessary to establish the relevant Bridge Loans or other obligations are in
registered form under Section 5f.103-1(c) of the U.S. Treasury Regulations.
Coincident with the delivery of such an Assignment and Assumption Agreement to
the Administrative Agent for acceptance and registration of assignment or
transfer of all or part of a Bridge Loan, or as soon thereafter as practicable,
the assigning or transferor Lender shall surrender the Note (if any) evidencing
such Bridge Loan, and thereupon one or more new Notes in the same aggregate
principal amount shall be issued to the assigning or transferor Lender and/or
the new Lender at the request of any such Lender. Without duplication with
Section 13.01, the Borrowers agree to indemnify the

 

103



--------------------------------------------------------------------------------

Administrative Agent from and against any and all losses, claims, damages and
liabilities of what-so-ever nature which may be imposed on, asserted against or
incurred by the Administrative Agent in performing its duties under this
Section 13.15. Section 13.04 and this Section 13.15 shall be construed so that
the Bridge Loans are at all times maintained in “registered form” within the
meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and the Bridge
Loans shall be treated by the parties hereto as such.

13.16    Confidentiality. (a) Subject to the provisions of clause (b) of this
Section 13.16, each Lender will use its reasonable efforts not to disclose
without the prior consent of the Borrowers (other than to its employees,
auditors, advisors or counsel on a need-to-know basis or to another Lender if
such Lender or such Lender’s holding or parent company in its sole discretion
determines that any such party should have access to such information in
connection with the Credit Documents, provided such Persons shall be subject to
the provisions of this Section 13.16 to the same extent as such Lender) any
information with respect to the Administrative Borrower or any of its
Subsidiaries that is now or in the future furnished pursuant to this Agreement
or any other Credit Document, provided that any Lender may disclose any such
information (i) as has become generally available to the public other than by
virtue of a breach of this Section 13.16(a) by the respective Lender, (ii) as
may be required or appropriate in any report, statement or testimony submitted
to any municipal, state or Federal regulatory body or self-regulatory body
having or claiming to have jurisdiction over such Lender or to the Federal
Reserve Board or the Federal Deposit Insurance Corporation or similar
organizations (whether in the United States or elsewhere) or their successors or
in connection with pledges or assignments in favor of any Federal Reserve Bank
or central bank permitted under Section 13.04(d), (iii) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation, (iv) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (v) to the Administrative Agent or the Collateral
Agent, (vi) to any direct or indirect contractual counterparty in any swap,
hedge or similar agreement (or to any such contractual counterparty’s
professional advisor), so long as such contractual counterparty (or such
professional advisor) agrees to be bound by the provisions of this Section 13.16
and (vii) to any prospective or actual transferee or participant in connection
with any contemplated transfer or participation of any of the Notes or any
interest therein by such Lender, provided that such prospective transferee
agrees to be bound by the confidentiality provisions contained in this
Section 13.16.

(b)    Each Borrower hereby acknowledges and agrees that each Lender may share
with any of its affiliates, and such affiliates may share with such Lender, any
information related to each Borrower or any of its Subsidiaries (including,
without limitation, any non-public customer information regarding the
creditworthiness of each Borrower and its Subsidiaries), provided such Persons
shall be subject to the provisions of this Section 13.16 to the same extent as
such Lender.

13.17    Patriot Act. Each Lender subject to the USA PATRIOT Improvement and
Reauthorization Act, Pub. L. 109 177 (signed into law March 9, 2009) (as amended
from time to time, the “Patriot Act”) hereby notifies the Borrowers that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrowers and the other Credit
Parties and other information that will allow such Lender to identify the
Borrowers and the other Credit Parties in accordance with the Patriot Act.

 

104



--------------------------------------------------------------------------------

13.18    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Bridge Loans or, if
it exceeds such unpaid principal, refunded to the applicable Borrower. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

13.19    Judgment Currency. (a) The Credit Parties’ obligations hereunder and
under the other Credit Documents to make payments in the respective foreign
currency (the “Obligation Currency”) shall not be discharged or satisfied by any
tender or recovery pursuant to any judgment expressed in or converted into any
currency other than the Obligation Currency, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent,
the Collateral Agent, the respective Lender of the full amount of the Obligation
Currency expressed to be payable to the Administrative Agent, the Collateral
Agent or such Lender under this Agreement or the other Credit Documents. If for
the purpose of obtaining or enforcing judgment against any Credit Party in any
court or in any jurisdiction, it becomes necessary to convert into or from any
currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made, at the rate of exchange (as
quoted by the Administrative Agent or if the Administrative Agent does not quote
a rate of exchange on such currency, by a known dealer in such currency
designated by the Administrative Agent) determined, in each case, as of the day
on which the judgment is given (such day being hereinafter referred to as the
“Judgment Currency Conversion Date”).

(b)    If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Borrowers covenant and agree to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which would have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate or exchange prevailing on the Judgment Currency Conversion
Date.

For purposes of determining any rate of exchange for this Section, such amounts
shall include any premium and costs payable in connection with the purchase of
the Obligation Currency.

13.20    No Fiduciary Duty. Each of the Administrative Agent, the Lenders and
their Affiliates (collectively, solely for purposes of this Section 13.20, the
“Lender Parties”), may have economic interests that conflict with those of a
Borrower, its stockholders and/or its Affiliates. Each Borrower agrees that
nothing in this Agreement or other Credit Documents or otherwise will be deemed
to create an advisory, fiduciary or agency relationship or fiduciary or

 

105



--------------------------------------------------------------------------------

other implied duty between any Lender Party, on the one hand, and a Borrower,
its stockholders or its Affiliates, on the other. Each Borrower acknowledges and
agrees that (i) the transactions contemplated by this Agreement and the other
Credit Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lender Parties,
on the one hand, and such Borrower, on the other, and (ii) in connection
therewith and with the process leading thereto, (x) no Lender Parties have
assumed an advisory or fiduciary responsibility in favor of a Borrower, its
stockholders or its Affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender Parties have
advised, are currently advising or will advise a Borrower, its stockholders or
its Affiliates on other matters) or any other obligation to a Borrower except
the obligations expressly set forth in this Agreement and other Credit Documents
and (y) each Lender Party is acting solely as principal and not as the agent or
fiduciary of a Borrower, its management, stockholders, creditors or any other
Person. Each Borrower acknowledges and agrees that it has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Borrower agrees that it will
not claim that any Lender Party has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Borrower, in connection
with such transaction or the process leading thereto.

13.21    Intercreditor Agreement. Pursuant to the express terms of the
Intercreditor Agreement, in the event of any conflict or inconsistency between
the terms of the Intercreditor Agreement and any of the other Credit Documents,
the provisions of the Intercreditor Agreement shall govern and control.
Notwithstanding anything herein or in any other Credit Document to the contrary,
the lien and security interest granted to the Administrative Agent pursuant to
this Agreement or any other Credit Document and the exercise of any right or
remedy by the Administrative Agent hereunder or under any other Credit Document
are subject to the provisions of the Intercreditor Agreement.

13.22    Debtor-in-Possession Financing. Prior to or contemporaneously with the
Administrative Borrowers and certain of their Domestic Subsidiaries (the
“Debtors” and each individually a “Debtor”) filing petitions under chapter 11 of
the Bankruptcy Code (which such proceedings shall be contemporaneously and
jointly administered (the “Cases”)), the Debtors shall seek entry of an interim
order seeking approval of an amendment to this Agreement that gives effect to
the Bridge Loans and any available Bridge Loan Commitments therefor rolling into
the debtor-in-possession credit facility more fully described on, and subject to
the terms described on, Exhibit K hereto. For the avoidance of doubt, and
notwithstanding anything herein to the contrary, no Make-Whole shall be due and
payable in connection with any mandatory repayment pursuant to Section 5.02.

* * *

 

106



--------------------------------------------------------------------------------

The parties hereto have caused their duly authorized officers to execute and
deliver this Credit Agreement as of the date first above written.

 

WESTMORELAND COAL COMPANY Address for notice: 9540 South Maroon Circle, Suite
200 Englewood, CO 80112 Attn:   Chief Financial Officer By:  

/s/ Jennifer S. Grafton

Name:   Jennifer S. Grafton Title:   Chief Administrative Officer, Chief Legal
Officer and Secretary PRAIRIE MINES & ROYALTY ULC Address for notice: 9540 South
Maroon Circle, Suite 200 Englewood, CO 80112 Attn:   Chief Financial Officer By:
 

/s/ Jennifer S. Grafton

Name:   Jennifer S. Grafton Title:   Assistant Secretary WESTMORELAND SAN JUAN,
LLC Address for notice: 9540 South Maroon Circle, Suite 200 Englewood, CO 80112
Attn:   Chief Financial Officer By:  

/s/ Samuel N. Hagreen

Name:   Samuel N. Hagreen Title:   Secretary

[Signature Page to Westmoreland Terms of Bridge Loans]



--------------------------------------------------------------------------------

WILMINGTON SAVINGS FUND SOCIETY, FSB, as Administrative Agent Address for
Notices: 500 Delaware Avenue Wilmington, DE 19801

Attn: Geoffrey Lewis

By:  

/s/ Geoffrey J. Lewis

Name:   Geoffrey J. Lewis Title:   Vice President

[Signature Page to Westmoreland Terms of Bridge Loans]



--------------------------------------------------------------------------------

Annex A

$110,000,000 Senior Secured Debtor-In-Possession DIP Loan Facility

Summary of Illustrative Non-Binding Terms and Conditions

Defined terms used and not defined herein shall have the meaning assigned to
such terms in the Terms of Bridge Loans to which this term sheet is attached
(the “Bridge Loan Agreement” and the bridge facility thereunder, the “Bridge
Loan Facility”). The date of commencement of the Cases is referred to herein as
the “Petition Date”. Westmoreland Coal Company, a Delaware corporation, shall be
referred to herein as the “Company”.

 

Borrowers and Guarantors:    Same Borrowers1 and Guarantors as under the Bridge
Loan Facility. DIP Facility Lenders:    Same Lenders as under the Bridge Loan
Facility (the “DIP Facility Lenders”). Certain Prepetition Secured Debt
Facilities:   

First Lien Credit Agreement: That certain Credit Agreement, dated as of December
16, 2014 (as amended, supplemented or otherwise modified prior to the date
hereof, the “Prepetition Credit Agreement”), by and among the Company, the
lenders from time to time party thereto (the “Prepetition Lenders”) and
Wilmington Savings Fund Society, FSB (as successor in interest to Bank of
Montreal), as administrative agent (the “First Lien Credit Agreement
Administrative Agent”).

 

First Lien Notes Indenture: That certain Indenture, dated as of December 16,
2014 (as amended, supplemented or otherwise modified prior to the date hereof,
the “Prepetition First Lien Notes Indenture,” and together with the Prepetition
Credit Agreement, the “Prepetition First Lien Documents”), among the Company,
the subsidiary guarantors party thereto and U.S. Bank National Association, as
trustee and notes collateral agent (the “Prepetition First Lien Notes Trustee”),
pursuant to which the Company issued $350 million aggregate principal amount of
its 8.75% Senior Secured First Lien Notes due 2022 (the “Prepetition First Lien
Notes”).

 

Bridge Loan Agreement: The Bridge Loan Agreement.

DIP Facility Administrative Agent:    Wilmington Savings Fund Society, FSB as
administrative agent in respect of the DIP Facility (as defined below) (the “DIP
Facility Administrative Agent”).

 

1  Prairie Mines & Royalty ULC, a Borrower under the Bridge Loan Facility, will,
like the other Canadian entities, be a guarantor under the DIP Facility.



--------------------------------------------------------------------------------

DIP Facility:    DIP Loan Facility: A “roll up” pursuant to section 364(d) of
the Bankruptcy Code of the obligations under the Bridge Loan Agreement into a
senior secured superpriority non—amortizing DIP Loan facility in an aggregate
principal amount of up to $110 million which facility will refinance Bridge
Loans outstanding under the Bridge Loan Facility and will be used to fund
working capital and other general corporate purposes during the Cases (the “DIP
Facility” and the loans made or drawn thereunder, the “DIP Loans”). The DIP
Facility shall be subject to approval by the Bankruptcy Court pursuant to a
final order authorizing entry into the DIP Facility in substantially the form of
the Interim Order (as defined below), with only such modifications as are
reasonably satisfactory to the DIP Facility Administrative Agent and the Company
(the “Final Order”). DIP Facility Termination Date:    The termination date with
respect to the DIP Facility shall be the earliest of (a) May 21, 2019 (the
“Scheduled Termination Date”), (b) 45 days after the entry of the Interim Order
if the Final Order has not been entered prior to the expiration of such 45-day
period (as such period may be extended with the consent of the Required
Lenders), (c) the substantial consummation (as defined in Section 1101 of the
Bankruptcy Code and which for purposes hereof shall be no later than the
“effective date” thereof) of a chapter 11 plan filed in the Cases that is
confirmed pursuant to an order entered by the Bankruptcy Court, (d) the
acceleration of the loans and the termination of commitments thereunder with
respect to the DIP Facility in accordance with the DIP Loan Documents (as
defined below) and (e) a sale of all or substantially all of the assets of the
Company (or the Company and the Guarantors) pursuant to Section 363 of the
Bankruptcy Code. Exit:    Notwithstanding the foregoing, if the chapter 11 plan
is acceptable to the Required Lenders and at the election of the Debtors, the
DIP Facility will not be due and payable on the effective date of such chapter
11 plan but will, at the Company’s election term out over the course of 4 years
at the same interest rate described in “Interest Rates” below and on other
mutually acceptable terms (the “Roll-Over Option”), which, at the Required
Lenders’ election, may be in the form of term loans and/or notes, in each case,
evidenced by documentation customary for exit financings that are reasonably
acceptable to the DIP Facility Administrative Agent, Required Lenders and the
Borrowers. Purpose:    To refinance the amounts outstanding under the Bridge
Loan Agreement and to provide liquidity during the Cases for working capital and
general corporate purposes of the Credit Parties and their subsidiaries.

 

2



--------------------------------------------------------------------------------

DIP Loan Documents:   

The DIP Facility will be documented under the documentation for the Bridge Loan
Facility, as amended by an amendment thereto giving effect to the terms of the
Interim Order and Final Order (which shall give effect to the terms set forth in
this term sheet) (the “DIP Loan Documents”).

 

The DIP Loan Documents shall be consistent with the terms and provisions set
forth in the Bridge Loan Facility and this term sheet and shall be otherwise in
form and substance reasonably satisfactory to the Required Lenders and the
Borrowers.

Interest Rates:    Same as under the Bridge Loan Facility. Interest will be paid
currently during the chapter 11 cases. Exit Yield Enhancement:    Same exit
yield enhancement a provided in Section 3.02 of the Bridge Loan Agreement.
Make-Whole:    In the event the DIP Facility is refinanced (in whole or in part)
with a debtor-in-possession facility, a make whole (defined substantially
consistent with the definition under the Bridge Loan Facility) shall be due and
payable. Mandatory Prepayments:    Same as under the Bridge Loan Facility.
Voluntary Prepayments:    Same as under the Bridge Loan Facility, to the extent
applicable. Security and Priority:   

The obligations of the Company under the DIP Facility, and the obligations of
each Guarantor in respect of its guarantee of such obligations, shall, subject
to the Carve-Out (as defined below), at all times:

 

(a) pursuant to Section 364(c)(1) of the Bankruptcy Code, be entitled to
superpriority administrative expense claim status in the Case of such Credit
Party (the “DIP Superpriority Claims”);

 

(b) pursuant to Section 364(c)(2) of the Bankruptcy Code, be secured by a
perfected first priority security interest and lien on all assets of such Credit
Party (other than Avoidance Actions (as defined below)) to the extent such
assets are not subject to valid, perfected and non-avoidable liens as of the
Petition Date (it being agreed and understood that solely the Final Order shall
grant a perfected security interest pursuant this clause (b) in proceeds of any
successful claims and causes of action under Chapter 5 of the Bankruptcy Code
(“Avoidance Actions”) for the benefit of the DIP Facility);

 

3



--------------------------------------------------------------------------------

  

(c) pursuant to Section 364(c)(3) of the Bankruptcy Code, be secured by a
perfected junior-priority security interest and lien on all assets of such
Credit Party to the extent that such assets are subject to valid, perfected and
unavoidable liens in favor of third parties that were in existence immediately
prior to the Petition Date, or to valid and unavoidable liens in favor of third
parties that were in existence immediately prior to the Petition Date that were
perfected subsequent to the Petition Date as permitted by Section 546(b) of the
Bankruptcy Code (other than the existing liens that secure obligations of such
Credit Party under the Prepetition First Lien Documents, which existing liens
will be primed by the liens described in clause (d) below), junior to the
priority of such liens in favor of such third parties; and

 

(d) pursuant to Section 364(d)(1) of the Bankruptcy Code, be secured by a
perfected first priority priming security interest and lien on the assets of
such Credit Party (such security interest and lien, the “Priming Lien”), to the
extent that such assets are subject to liens that secure the obligations of such
Credit Party under the Prepetition First Lien Documents (collectively, the
“Primed Liens”). The Priming Lien (a) shall be senior in all respects to the
interests in such property of (i) the Prepetition Lenders under the Prepetition
Credit Agreement and of the other “secured parties” referenced therein (the
“Prepetition Credit Agreement Primed Parties”) and the related security
documents and (ii) the holders of the Prepetition First Lien Notes (the
“Prepetition First Lien Notes Primed Parties,” and together with the Prepetition
Credit Agreement Primed Parties, the “Prepetition First Lien Primed Parties”)
under the Prepetition First Lien Notes Indenture and the related security
agreements and (b) shall also be senior to any liens granted to provide adequate
protection in respect of any of the Primed Liens. The Primed Liens shall be
primed by and made subject and subordinate to the Priming Liens, but the Priming
Liens shall not prime liens, if any, to which the Primed Liens are subject at
the time of the commencement of the Cases (other than any such liens that are
themselves Primed Liens).

 

All of the liens described above (other than as expressly provided above) shall
be effective and perfected upon entry of the Interim Order.

 

The collateral described above shall be referred to herein as the “DIP
Collateral”.

Carve-Out:    Both the Interim Order and Final Order will contain the
“Carve-Out” as set forth on Exhibit A attached hereto.

Material Leases:

  

To the extent liens and consents are not available with respect to Material
Leases (as defined below), the following protections will apply:

 

(a) The Company shall not reject any Material Lease (or, during the continuance
of an event of default, a Real Property Lease) pursuant to

 

4



--------------------------------------------------------------------------------

   Section 365 of the Bankruptcy Code, or sell and assign any such Material
Lease without first providing 30 days’ prior written notice to the DIP Facility
Administrative Agent, during which time the DIP Facility Administrative Agent
and DIP Facility Lenders shall be permitted to find an acceptable (in the
Required Lenders’ good faith and reasonable discretion) replacement lessee
(which may include a Lender or its Affiliates) to whom such Material Lease may
be assigned.    (b) Upon an event of default under the DIP Loan Documents, the
Company will, if requested by the DIP Facility Administrative Agent, use
commercially reasonable efforts to assume and assign any Real Property Lease,
pursuant to Section 365 of the Bankruptcy Code, to a replacement lessee of the
DIP Facility Administrative Agent’s choosing, or as collateral securing the DIP
Facility, which assignment, for the avoidance of doubt, may be subsequent to
assumption.    (c) Subject to entry of the Final DIP Order, the DIP Facility
Administrative Agent may credit bid amounts outstanding under the DIP Facility
at any sale or assignment of any Real Property Lease, including sales or
assignments compelled by the DIP Facility Administrative Agent.    (d) Any order
of the Bankruptcy Court approving assumption of any Real Property Lease must
specifically provide that the Company shall be authorized to assign such lease
pursuant to and enjoy the protections of Section 365(f) of the Bankruptcy Code.
   (e) If, in connection with any compelled assumption of a lease pursuant to
paragraph (a), the Company must cure monetary defaults under that lease to the
extent provided under applicable law, the DIP Facility Administrative Agent may
pay cure costs with funds posted to any collateral account established under the
DIP Facility.    “Material Lease” shall mean any Real Property Lease or other
contractual obligations in respect of Material Leased Real Property.   
“Material Leased Real Property” means any Real Property subject to a Real
Property Lease with a Credit Party, as lessee, with annual minimum royalties,
rents or any similar payment obligations in excess of $1 million in the most
recently ended fiscal year.    “Real Property Lease” shall mean any lease,
license, letting, concession, occupancy agreement, sublease, farm-in, farm-out,
joint operating agreement, easement or right of way to which such Person is a
party and is granted a possessory interest in or a right to use or occupy all or
any portion of the Real Property (including, without limitation, the right to
extract coal, minerals oil, natural gas and other hydrocarbons and

 

5



--------------------------------------------------------------------------------

  

their constituents from any portion of Real Property not owned in fee by such
Person) and every amendment or modification thereof, including with respect to
the Credit Parties, without limitation, the leases with respect to Real Property
and any contractual obligation with respect to any of the foregoing.

 

“Real Property” shall mean, collectively, all right, title and interest of the
Company (including, without limitation, any leasehold, mineral estate, or Coal,
oil, natural gas or other hydrocarbon and their constituents leasehold) in and
to any and all parcels of real property owned or operated by the Company,
whether by lease, license or other use agreement, together with, in each case,
all Improvements and appurtenant fixtures (including, without limitation, all
preparation plants or other Coal processing facilities and loadout and other
transportation facilities), easements and other property and rights incidental
to the ownership, lease or operation thereof.

Prohibition on Use of Collateral:    DIP Collateral cannot be used to
investigate or challenge the liens and claims under the Prepetition Credit
Agreement, Prepetition First Lien Notes Indenture, Bridge Loan Agreement or this
DIP Loan and any fees or expenses incurred by any Professional Person or other
party to investigate or challenge such liens or claims will not be reimbursed
pursuant to the Interim Order or the Final Order. Notwithstanding the foregoing,
there shall be (i) a cap of $25,000 for the use of the DIP Facility, any cash
collateral and the Carve-Out for fees and expenses incurred by the Official
Committee of Unsecured Creditors (the “Committee”) in connection with any
investigation of the validity, perfection, priority, extent or enforceability of
the Bridge Loan Facility, the Prepetition First Lien Notes, the loans under the
Prepetition Credit Agreement, and the liens securing them (collectively, the
“Secured Indebtedness”) and (ii) a period of sixty (60) days to commence
proceedings to challenge the liens and claims underlying the foregoing.

Adequate

Protection:

  

Prepetition First Lien Primed Parties. Pursuant to Sections 361, 363(e) and
364(d)(1) of the Bankruptcy Code, the holders of Prepetition First Lien Notes
and Prepetition Lenders (i.e., the Prepetition First Lien Primed Parties) whose
liens will be primed as described above, and whose collateral (including cash
collateral) will be authorized for use by the Credit Parties, will receive as
adequate protection on account of their first priority liens under the
Prepetition First Lien Documents and for the use of cash collateral:

 

(a) current cash payment of reasonable and documented out-of-pocket fees and
expenses of Kramer Levin Naftalis & Frankel LLP, FTI Consulting Inc., counsel to
the First Lien Credit Agreement Administrative Agent, counsel to the Prepetition
First Lien Notes Trustee, counsel in each relevant local jurisdiction and
regulatory counsel for the Prepetition Lenders or holders of Prepetition First
Lien Notes or the First Lien Credit Agreement Administrative Agent (as
applicable);

 

6



--------------------------------------------------------------------------------

   (b) to the extent of diminution in value of their collateral with respect to
the use of such collateral, as provided in the Bankruptcy Code, replacement or,
if applicable, new liens on the DIP Collateral that are junior to the liens
securing the DIP Facility;    (c) to the extent of diminution in value of their
collateral with respect to the use of such collateral, as provided in the
Bankruptcy Code, superpriority claims as provided for in Section 507(b) of the
Bankruptcy Code that are junior to the DIP Superpriority Claims, and    (d)
delivery of all reports and notices set forth under “Financial Reporting
Requirements” and “Other Reporting Requirements” below, in each case when and as
required under the DIP Facility.    In addition, the Interim Order and the Final
Order shall provide for customary prepetition secured lender protections for the
Prepetition Lenders and holders of Prepetition First Lien Notes including, but
not limited to, stipulations to amount of claims under the Prepetition Credit
Agreement and Prepetition First Lien Notes Indenture (including any interest on
such claims that accrued prepetition or continues to accrue post-petition),
waivers of Section 506(c) and the equities of the case exception under 552(b) of
the Bankruptcy Code (subject to entry of the Final Order), waiver of the
equitable doctrine of marshaling with respect to the Final Order and limitations
on the use of collateral.    The Prepetition Lenders and holders of Prepetition
First Lien Notes will not receive current pay of interest during the chapter 11
cases but interest will accrue on such claims and be included in the Allowed
amount of their claims. Termination of Consent to Use of Cash Collateral:    If,
at any time, (i) any of the Loan Parties, or any of their subsidiaries, shall in
the Bankruptcy Court, file, propose or support confirmation of a chapter 11 plan
that is not consistent in all material respects with the restructuring support
agreement and/or otherwise reasonably acceptable to the “Required Lenders” under
the Prepetition First Lien Documents or the DIP Facility Lenders in all material
respects, (ii) all or substantially all of the assets of the Credit Parties are
sold without lender approval, (iii) the maturity of the DIP Facility is
accelerated, (iv) the Company fails to meet any Milestone or (v) the Company or
any direct or indirect affiliate or subsidiary of the Company commences any
action, including the filing of any pleading, against any of the DIP Facility
Lenders with respect to any of the obligations or liens under the DIP Loans,
then, in the case of each of (i) through (v) (each, individually, a “Termination

 

7



--------------------------------------------------------------------------------

   Event”), the DIP Facility Lenders and DIP Facility Administrative Agent may,
upon a minimum of five business days’ written notice to the Company, terminate
the Company’s right to use cash collateral, it being understood that any prior
consent of the DIP Facility Lenders and the DIP Facility Administrative Agent to
the Company’s use of cash collateral shall be deemed automatically withdrawn on
the fifth business day after providing such notice. Conditions Precedent to the
Extension of Credit:    The consummation (the “Closing”; the date on which the
Closing occurs, the “Closing Date”) of the DIP Facility shall be subject to the
conditions set forth in Section 7 in the Bridge Loan Agreement in addition to
the following conditions (and the conditions set forth under “Conditions
Precedent to Each Credit Extension” below):   

a.   [Reserved].

 

b.  The DIP Loan Documents, (x) shall be in form and substance consistent with
this term sheet and otherwise reasonably satisfactory to the Company, the DIP
Facility Administrative Agent and the Required Lenders and (y) shall have been
executed and delivered by each party thereto.

 

c.   The Petition Date shall have occurred, and each Credit Party shall be a
debtor and a debtor-in-possession. All “first day orders” and “second day
orders” (including a cash management order) shall be reasonably satisfactory in
form and substance in all material respects to the Required Lenders.

 

d.  Not later than five business days following the Petition Date, the DIP
Facility Administrative Agent and the Required Lenders shall have received a
signed copy of an order of the Bankruptcy Court in form and substance reasonably
satisfactory to the Company, the DIP Facility Administrative Agent and the
Required Lenders (the “Interim Order”), authorizing and approving the making of
the DIP Loans and the granting of the superpriority claims and liens and other
liens referred to above under the heading “Security and Priority”, which Interim
Order shall not have been vacated, reversed, modified, amended or stayed. The
Interim Order and the Final Order shall contain provisions granting the adequate
protection liens described under “Adequate Protection” above and related
adequate protection claims, in each case junior to the liens and claims granted
to secure the DIP Facility.

 

e.   No trustee or examiner with expanded powers shall have been appointed with
respect to the Credit Parties, any of their subsidiaries or their respective
properties.

 

8



--------------------------------------------------------------------------------

  

f.   All reasonable and documented out-of-pocket costs, fees, expenses
(including, without limitation, legal fees and expenses) and other compensation
contemplated by the DIP Facility Documents or otherwise required to be paid to
the DIP Facility Administrative Agent and the DIP Facility Lenders on or before
the Closing Date shall have been paid.

  

g.  The Required Lenders shall have received and be reasonably satisfied with
(i) monthly projections for the 12 months after the Closing Date dated as of a
date not more than five business days prior to the Closing Date and in a form
customary for “DIP budgets” and (ii) a cash flow forecast for the 13-week period
ending after the Closing Date dated as of a date not more than five business
days prior to the Closing Date.

  

h.  The DIP Facility Administrative Agent and counsel to the Required Lenders
shall have received customary closing deliverables, including customary opinions
of independent counsel to the Credit Parties, addressing such customary matters
as the DIP Facility Lenders shall reasonably request.

 

i.   There shall exist no unstayed action, suit, investigation, litigation or
proceeding pending or (to the knowledge of the Credit Parties) threatened in any
court or before any arbitrator or governmental instrumentality that could
reasonably be expected to have a Material Adverse Effect.

 

j.   All necessary governmental and third party consents and approvals necessary
in connection with the DIP Facility and the transactions contemplated thereby
shall have been obtained and shall remain in effect; and no law or regulation
shall be applicable in the judgment of the DIP Facility Administrative Agent
that restrains, prevents or imposes materially adverse conditions upon the DIP
Facility or the transactions contemplated thereby.

 

k.  The collateral agent, for the benefit of the DIP Facility Lenders, shall
have the valid and perfected liens on the security interests in the DIP
Collateral of the Credit Parties contemplated by the “Security and Priority”
section above.

 

l.   Additionally, (i) the making of such Loan shall not violate any requirement
of law and shall not be enjoined, temporarily, preliminarily or permanently,
(ii) the making of such Loan shall not result in the aggregate outstandings
under the DIP Facility exceeding the amount authorized by the Interim Order or
the Final Order, as applicable, and (iii) the Interim Order or Final Order, as
the case may be, shall be in full force and effect and shall not have been
vacated, reversed, modified, amended or stayed in any respect.

 

9



--------------------------------------------------------------------------------

Representations and Warranties:    Substantially the same as under the Bridge
Loan Facility, as modified to reflect the status of the DIP Facility as a
debtor-in-possession facility. All representations and warranties will be
re-confirmed prior to the Bridge Loan Facility conversion into the DIP Facility.

Affirmative

Covenants:

   Substantially the same as under the Bridge Loan Facility, as modified to
reflect the status of the DIP Facility as a debtor-in-possession facility.
Milestones:   

The DIP Loan Documents shall require compliance with the following milestones:

 

a.   No later than 30 days following the Petition Date, the Company shall file
with the Bankruptcy Court (x) a chapter 11 plan that provides for the payment in
full in cash and full discharge of the Credit Parties’ obligations under the DIP
Facility at emergence or implements the Roll-Over Option, and for full releases
by the Debtors of the DIP Facility Lenders, the DIP Facility Administrative
Agent, the lenders under the Bridge Loan Agreement, the Prepetition Lenders, the
holders of Prepetition First Lien Notes, the First Lien Credit Agreement
Administrative Agent and the Prepetition First Lien Notes Trustee (each in their
capacities as such) that are customarily contained in a chapter 11 plan (an
“Acceptable Chapter 11 Plan”) and (y) a disclosure statement with respect to the
Acceptable Chapter 11 Plan.

 

b.  No later than 30 days following the Petition Date, the Company shall
(x) have reached an agreement (that is reasonably acceptable to the Required
Lenders) with the applicable authorized representatives of the employees and the
retirees regarding modifications to the Company’s collective bargaining
agreements and retiree benefits or, (y) absent such agreement, file a motion
(that is reasonably acceptable to the Required Lenders) under Section 1113 of
the Bankruptcy Code for rejection of the collective bargaining agreements and
under Section 1114 of the Bankruptcy Code for modification of the retiree
benefits (the “1113/1114 Motion”). The 1113/1114 Motion shall include as an
exhibit a copy of the proposals the Company made to the authorized
representatives of the employees and the retirees (the “1113/1114 Proposals”).

 

c.   Not later than 90 days following the Petition Date, the Bankruptcy Court
shall enter an order approving a disclosure statement with respect to an
Acceptable Chapter 11 Plan.

 

d.  No later than 90 days following the Petition Date, the Bankruptcy Court
shall enter an order approving the 1113/1114 Motion.

 

10



--------------------------------------------------------------------------------

  

e.   Not later than 150 days following the Petition Date, the Bankruptcy Court
shall enter an order confirming an Acceptable Chapter 11 Plan.

 

f.   Not later than 165 days following the Petition Date, the confirmed
Acceptable Chapter 11 Plan shall be effective.

Negative Covenants:    Substantially the same as under the Bridge Loan Facility,
as modified to reflect the status of the DIP Facility as a debtor-in-possession
facility. Financial Covenants:    Substantially the same as under the Bridge
Loan Facility, as modified to reflect the status of the DIP Facility as a
debtor-in-possession facility. Financial Reporting Requirements:   
Substantially the same as under the Bridge Loan Facility, as modified to reflect
the status of the DIP Facility as a debtor-in-possession facility. Events of
Default:   

The DIP Facility Documents will contain substantially the same events of default
as under the Bridge Loan Facility, as modified to reflect the status of the DIP
Facility as a debtor-in-possession facility, and the additional events of
default (subject to customary grace periods, materiality thresholds and
exceptions) set forth below:

 

  

a.   Failure to comply with the Milestones.

 

b.  Actual or asserted (by any Credit Party or any affiliate thereof) invalidity
or impairment of any DIP Loan Document (including the failure of any lien to
remain perfected).

 

c.   (i) The entry of an order dismissing any of the Cases or converting any of
the Cases to a case under chapter 7 of the Bankruptcy Code, or any filing by the
Company of a motion or other pleading seeking entry of such an order;

 

(ii) the entry of an order staying, reversing, vacating or otherwise modifying
the Interim Order or the Final Order, in each case in a manner adverse in any
material respect to the DIP Facility Administrative Agent or the DIP Facility
Lenders, or the filing by the Company of an application, motion or other
pleading seeking entry of such an order;

 

(iii) the entry of an order in any of the Cases appointing a trustee or an
examiner having expanded powers (beyond those set forth under Sections
1106(a)(3) and (4) of the Bankruptcy Code) without the prior written consent of
the DIP Facility Lenders in their sole discretion;

 

(iv) the entry of an order in any of the Cases denying or terminating use of
cash collateral by the Credit Parties and such order’s remaining unstayed for
more than three business days;

 

11



--------------------------------------------------------------------------------

  

(v) the entry of an order (or orders) (that is not otherwise stayed, reversed,
overturned, withdrawn or settled within five days of the entry of such order) in
any of the Cases granting relief from any stay of proceeding (including, without
limitation, the automatic stay) so as to allow third parties to proceed against
any material assets of the Credit Parties, that in the aggregate, is in excess
of $1 million.

 

(vi) the entry of a final non-appealable order in the Cases charging any of the
Collateral under Section 506(c) of the Bankruptcy Code against the DIP Facility
Lenders, without the consent of the DIP Facility Administrative Agent, or the
commencement of other actions that is materially adverse to the DIP Facility
Administrative Agent’s or the DIP Facility Lenders’ rights and remedies under
the applicable DIP Facility in any of the Cases or inconsistent with the
applicable DIP Loan Documents;

 

(vii) the entry of an order in any of the Cases seeking authority to obtain
financing under Section 364 of the Bankruptcy Code (other than the DIP Facility
or in the ordinary course of the Credit Parties’ businesses), unless such
financing would repay in full in cash all obligations under the DIP Facility
upon consummation thereof;

 

(viii) the entry of an order in any of the Cases granting adequate protection to
any other person except as contemplated herein or in the DIP Loan Documents,
subject to customary exceptions to be mutually agreed; or

 

(ix) the filing or support of any pleading by any Credit Party seeking, or
otherwise consenting to, any of the matters set forth in clauses (i) through
(ix) above.

 

d.  The making of any payments in respect of prepetition obligations other than
(i) as permitted by the Interim Order or the Final Order, (ii) as permitted by
any “first day” orders reasonably satisfactory to the DIP Facility
Administrative Agent or (iii) as permitted by any other order of the Bankruptcy
Court in amounts reasonably satisfactory to the DIP Facility Administrative
Agent.

 

e.   Use of the Collateral, including, without limitation, cash collateral, in a
manner inconsistent with the Bridge Loan Agreement, as amended in a manner set
forth in this term sheet, and/or any budgets submitted pursuant to a cash
collateral order (other than in respect of payments for financing disbursements
in connection with the DIP Facility, any adequate protection payments as
provided under this term sheet and any professional fees).

 

12



--------------------------------------------------------------------------------

  

f.   The entry of the Final Order shall not have occurred within 45 days after
entry of the Interim Order (or such later date as is agreed by the Required
Lenders).

 

g.  An order of the Bankruptcy Court granting, other than in respect of the DIP
Facility or the Carve-Out, any claim entitled to superpriority administrative
expense claim status in the Cases pursuant to Section 364(c)(1) of the
Bankruptcy Code pari passu with or senior to the claims of the DIP Facility
Administrative Agent and the DIP Facility Lenders under the DIP Facility, or the
filing by the Company of a motion or application seeking entry of such an order.

 

h.  Other than with respect to the Carve-Out and the liens provided for in the
DIP Facility, the Company shall create or incur, or the Bankruptcy Court enters
an order granting, any claim that is pari passu with or senior to any liens
under the DIP Facility, the adequate protection liens and adequate protection
obligations granted under the Interim Order or the Final Order.

 

i.   Noncompliance by any Credit Party or any of its subsidiaries with the terms
of the Interim Order or the Final Order for a period beyond a reasonable time to
cure such noncompliance.

 

j.   The Credit Parties or any of their subsidiaries, or any person claiming by
or through the Credit Parties any of their subsidiaries, shall obtain court
authorization to commence, or shall commence, join in, assist or otherwise
participate as an adverse party in any suit or other proceeding against the DIP
Facility Administrative Agent or any of the DIP Facility Lenders relating to the
DIP Facility, unless such suit or other proceeding is in connection with the
enforcement of the DIP Loan Documents against the DIP Facility Administrative
Agent or DIP Facility Lenders.

 

k.  A chapter 11 plan shall be proposed by the Company in any of the Cases that
is not an Acceptable Chapter 11 Plan, or any order shall be entered that
dismisses any of the Cases and does not provide for termination of the unused
commitments under the DIP Facility and payment in full in cash of the Credit
Parties’ obligations under the DIP Facility, or any of the Credit Parties or any
of their subsidiaries shall file, propose, support, or fail to contest in good
faith the filing or confirmation of such a plan or the entry of such an order.

 

l.   The Company shall file any motion seeking authority to consummate the sale
of assets of any Credit Party (other than any such sale that is permitted under
the DIP Loan Documents) pursuant to Section 363 of the Bankruptcy Code having a
value in excess of an amount equal to one percent (1%) of the Company’s and its
subsidiaries’ consolidated

 

13



--------------------------------------------------------------------------------

  

total assets, calculated immediately prior to such sale, without the consent of
the DIP Facility Administrative Agent and the Required Lenders, or the Company
shall file (or fail to oppose) any motion seeking an order authorizing the sale
of all or substantially all of the assets of the Credit Parties (unless such
sale would result in the repayment in full in cash of all obligations under the
DIP Facility upon consummation thereof).

  

m.   In addition to other customary rights and remedies of a secured party under
the DIP Facility, the DIP Facility Administrative Agent (upon the direction of
the Required Lenders) shall have the right to “credit bid” the DIP Loans during
any sale of Collateral, including without limitation, sales occurring under
Section 363 of the Bankruptcy Code or included as part of any chapter 11 plan
subject to confirmation of such plan, following an event of default.

   Upon the occurrence and during the continuance of an event of default, (a)
the Required Lenders or the DIP Facility Administrative Agent acting on their
behalf may, in their sole and absolute discretion, immediately (i) deliver a
notice of an event of default to Company, (ii) terminate any commitments of each
Lender and/or any pending DIP Loans, and (iii) terminate the DIP Facility and
(b) upon five (5) business days’ written notice from the Required Lenders, in
their sole and absolute discretion, the automatic stay of Section 362 of the
Bankruptcy Code shall be automatically vacated without further order of the
Bankruptcy Court, without the need for filing any motion for relief from the
automatic stay or any other pleading, for the limited purpose of permitting the
DIP Facility Lenders to do any of the following: (i) enforce any and all liens
and security interests created pursuant to any of the DIP Loan Documents or any
other document purporting to create a lien in favor of the DIP Facility Lenders
(or otherwise foreclose on the Collateral), including, without limitation,
assuming control over the use of cash in any cash collateral accounts;
(ii) enforce all of the guaranty rights; (iii) charge the default rate of
interest on the DIP Loans; (iv) declare each of the following to become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by each Debtor: the unpaid principal of the DIP Loans,
together with accrued interest thereon and all outstanding fees and other
obligations under the DIP Loan Documents and (v) exercise any and all of its or
their other rights and remedies (whether as a secured creditor or otherwise)
under the DIP Loan Documents and under applicable law (including, but not
limited to, the Bankruptcy Code and the Uniform Commercial Code as in effect
from time to time in any applicable jurisdiction). Section 362 relief from the
stay in favor of the DIP Facility Lenders shall be embodied in any order
approving the DIP Facility and the use of cash collateral.

 

14



--------------------------------------------------------------------------------

Expenses and Indemnification:    Same as under the Bridge Loan Facility.
Assignments and Participations:    Assignments must be in a minimum amount of
$1 million (or, if less, the remaining commitments and/or DIP Loans of any
assigning DIP Facility Lender) and are subject to the consent of the Company and
the DIP Facility Administrative Agent, except, in each case, with respect to any
assignment to a DIP Facility Lender, an affiliate of such a DIP Facility Lender
or a fund engaged in investing in commercial loans that is advised or managed by
such a DIP Facility Lender. Participations will be permitted subject to
customary limitations on voting rights, except with respect to matters requiring
consent from all DIP Facility Lenders or all affected DIP Facility Lenders.
Required Lenders:    DIP Facility Lenders holding greater than 50% of the
outstanding commitments and/or exposure under the DIP Facility (the “Required
Lenders”). Amendments:    Substantially the same as under the Bridge Loan
Facility. Miscellaneous:    Substantially the same as under the Bridge Loan
Facility. Governing Law and Submission to Exclusive Jurisdiction:    State of
New York (and, to the extent applicable, the Bankruptcy Code). Counsel to DIP
Facility Administrative Agent:    Kramer Levin Naftalis & Frankel LLP.

 

15



--------------------------------------------------------------------------------

EXHIBIT A

CARVE-OUT

1.    Carve Out.

(a)    Carve Out. As used in this [Final/Interim] Order, the “Carve Out” means
the sum of (i) all fees required to be paid to the Clerk of the Court and to the
Office of the United States Trustee under section 1930(a) of title 28 of the
United States Code plus interest at the statutory rate (without regard to the
notice set forth in (iii) below); (ii) all reasonable fees and expenses up to
$50,000 incurred by a trustee under section 726(b) of the Bankruptcy Code
(without regard to the notice set forth in (iii) below); (iii) to the extent
allowed at any time, whether by interim order, procedural order, or otherwise,
all unpaid fees and expenses (the “Allowed Professional Fees”) incurred by
persons or firms retained by the Debtors pursuant to section 327, 328, or 363 of
the Bankruptcy Code (the “Debtor Professionals”) and the Creditors’
Committee    pursuant to section 328 or 1103 of the Bankruptcy Code (the
“Committee Professionals” and, together with the Debtor Professionals, the
“Professional Persons”) (but excluding any success or completion fees) at any
time before or on the first business day following delivery by the DIP Facility
Administrative Agent of a Carve Out Trigger Notice (as defined below), whether
allowed by the Court prior to or after delivery of a Carve Out Trigger Notice;
and (iv) Allowed Professional Fees of Professional Persons in an aggregate
amount not to exceed $3,750,000 incurred after the first business day following
delivery by the DIP Facility Administrative Agent of the Carve Out Trigger
Notice, to the extent allowed at any time, whether by interim order, procedural
order, or otherwise (the amounts set forth in this clause (iv) being the
“Post-Carve Out Trigger Notice Cap”). For purposes of the foregoing, “Carve Out
Trigger Notice” shall mean a written notice delivered by email (or other
electronic means) by the



--------------------------------------------------------------------------------

DIP Facility Administrative Agent to the Debtors, their lead restructuring
counsel, the U.S. Trustee, and counsel to the Creditors’ Committee, which notice
may be delivered following the occurrence and during the continuation of an
Event of Default (as defined in the DIP Loan Documents) and acceleration of the
obligations under the DIP Facility, stating that the Post-Carve Out Trigger
Notice Cap has been invoked.

(b)    Carve Out Reserves. On the day on which a Carve Out Trigger Notice is
given by the DIP Facility Administrative Agent to the Debtors with a copy to
counsel to the Creditors’ Committee (the “Termination Declaration Date”), the
Carve Out Trigger Notice shall (i) constitute a demand to the Debtors to utilize
all cash on hand as of such date and any available cash thereafter held by any
Debtor to fund a reserve in an amount equal to the then unpaid amounts of the
Allowed Professional Fees and (ii) only if such cash on hand is insufficient, be
deemed a draw request and notice of borrowing by the Debtors for DIP Loans (as
defined in the DIP Loan Documents) under the commitments under the DIP Facility
(on a pro rata basis based on the then outstanding commitments under the DIP
Facility), in an amount equal to the then unpaid amounts of the Allowed
Professional Fees (any such amounts actually advanced shall constitute DIP
Loans). The Debtors shall deposit and hold such amounts in a segregated account
at the DIP Facility Administrative Agent in trust to pay such then unpaid
Allowed Professional Fees (the “Pre-Carve Out Trigger Notice Reserve”) prior to
any and all other claims. On the Termination Declaration Date, the Carve Out
Trigger Notice shall also (i) constitute a demand to the Debtors to utilize all
cash on hand as of such date and any available cash thereafter held by any
Debtor, after funding the Pre-Carve Out Trigger Notice Reserve, to fund a
reserve in an amount equal to the Post-Carve Out Trigger Notice Cap and
(ii) only if such cash on hand is insufficient be deemed a request by the
Debtors for DIP Loans under the

 

17



--------------------------------------------------------------------------------

commitments under the DIP Facility (on a pro rata basis based on the then
outstanding commitments under the DIP Facility), in an amount equal to the
Post-Carve Out Trigger Notice Cap (any such amounts actually advanced shall
constitute DIP Loans).

(c) The Debtors shall deposit and hold such amounts in a segregated account at
the DIP Facility Administrative Agent in trust to pay such Allowed Professional
Fees benefiting from the Post-Carve Out Trigger Notice Cap (the “Post-Carve Out
Trigger Notice Reserve” and, together with the Pre-Carve Out Trigger Notice
Reserve, the “Carve Out Reserves”) prior to any and all other claims. On the
first business day after the DIP Facility Administrative Agent gives such notice
to such DIP Facility Lenders, notwithstanding anything in the DIP Loan Documents
to the contrary, including with respect to the existence of a Default (as
defined in the DIP Loan Documents) or Event of Default, the failure of the
Debtors to satisfy any or all of the conditions precedent for DIP Loans under
the DIP Facility, any termination of the commitments under the DIP Facility
following an Event of Default, or the occurrence of the Maturity Date, each DIP
Facility Lender with an outstanding commitment under the DIP Facility (on a pro
rata basis based on the then outstanding commitments under the DIP Facility)
shall make available to the DIP Facility Administrative Agent such DIP Facility
Lender’s pro rata share with respect to such borrowing in accordance with the
DIP Facility. All funds in the Pre- Carve Out Trigger Notice Reserve shall be
used first to pay the obligations set forth in clauses (i) through (iii) of the
definition of Carve Out set forth above (the “Pre-Carve Out Amounts”), but not,
for the avoidance of doubt, the Post-Carve Out Trigger Notice Cap, until paid in
full, and then, to the extent the Pre-Carve Out Trigger Notice Reserve has not
been reduced to zero, to pay the DIP Facility Administrative Agent for the
benefit of the DIP Facility Lenders, unless the obligations under the DIP
Facility have been indefeasibly paid in full, in cash, and all

 

18



--------------------------------------------------------------------------------

commitments under the DIP Facility have been terminated, in which case any such
excess shall be paid to the Prepetition Lenders and the holders of Prepetition
First Lien Notes (collectively, the “Prepetition Secured Creditors”) in
accordance with their rights and priorities as of the Petition Date. All funds
in the Post-Carve Out Trigger Notice Reserve shall be used first to pay the
obligations set forth in clause (iv) of the definition of Carve Out set forth
above (the “Post- Carve Out Amounts”), and then, to the extent the Post-Carve
Out Trigger Notice Reserve has not been reduced to zero, to pay the DIP Facility
Administrative Agent for the benefit of the DIP Facility Lenders, unless the
obligations under the DIP Facility have been indefeasibly paid in full, in cash,
and all commitments under the DIP Facility have been terminated, in which case
any such excess shall be paid to the Prepetition Secured Creditors in accordance
with their rights and priorities as of the Petition Date. Notwithstanding
anything to the contrary in the DIP Loan Documents, or this [Final/Interim]
Order, if either of the Carve Out Reserves is not funded in full in the amounts
set forth in this paragraph [●], then, any excess funds in one of the Carve Out
Reserves following the payment of the Pre-Carve Out Amounts and Post-Carve Out
Amounts, respectively, shall be used to fund the other Carve Out Reserve, up to
the applicable amount set forth in this paragraph [●], prior to making any
payments to the Prepetition Secured Creditors, as applicable. Notwithstanding
anything to the contrary in the DIP Loan Documents or this [Final/Interim]
Order, following delivery of a Carve Out Trigger Notice, the DIP Facility
Administrative Agent, the First Lien Credit Agreement Administrative Agent, and
the Prepetition First Lien Notes Trustee shall not sweep or foreclose on cash
(including cash received as a result of the sale or other disposition of any
assets) of the Debtors until the Carve Out Reserves have been fully funded, but
shall have a security interest in any residual interest in the Carve Out
Reserves, with any excess paid to the DIP Facility Administrative Agent for

 

19



--------------------------------------------------------------------------------

application in accordance with the DIP Loan Documents. Further, notwithstanding
anything to the contrary in this [Final/Interim] Order, (i) disbursements by the
Debtors from the Carve Out Reserves shall not constitute DIP Loans or increase
or reduce the obligations under the DIP Facility, (ii) the failure of the Carve
Out Reserves to satisfy in full the Allowed Professional Fees shall not affect
the priority of the Carve Out, and (iii) in no way shall the Initial Budget,
Budget, Carve Out, Post-Carve Out Trigger Notice Cap, Carve Out Reserves, or any
of the foregoing be construed as a cap or limitation on the amount of the
Allowed Professional Fees due and payable by the Debtors. For the avoidance of
doubt and notwithstanding anything to the contrary in this [Final/Interim]
Order, the DIP Facility, or in any Prepetition First Lien Documents, the Carve
Out shall be senior to all liens and claims securing the DIP Facility, the
Adequate Protection Liens, and the 507(b) Claim, and any and all other forms of
adequate protection, liens, or claims securing the obligations under the DIP
Facility or the obligations under the Prepetition First Lien Documents.

(d)    Payment of Allowed Professional Fees Prior to the Termination Declaration
Date. Any payment or reimbursement made prior to the occurrence of the
Termination Declaration Date in respect of any Allowed Professional Fees shall
not reduce the Carve Out.

(e)     No Direct Obligation To Pay Allowed Professional Fees. None of the DIP
Facility Administrative Agent, DIP Facility Lenders, the First Lien Credit
Agreement Administrative Agent, the Prepetition First Lien Notes Trustee, or the
Prepetition Secured Creditors shall be responsible for the payment or
reimbursement of any fees or disbursements of any Professional Person incurred
in connection with the Chapter 11 Cases or any successor cases under any chapter
of the Bankruptcy Code. Nothing in this [Interim/Final] Order or otherwise

 

20



--------------------------------------------------------------------------------

shall be construed to obligate the DIP Facility Administrative Agent, DIP
Facility Lenders, the First Lien Credit Agreement Administrative Agent, the
Prepetition First Lien Notes Trustee, or the Prepetition Secured Creditors, in
any way, to pay compensation to, or to reimburse expenses of, any Professional
Person or to guarantee that the Debtors have sufficient funds to pay such
compensation or reimbursement. The DIP Facility Administrative Agent, DIP
Facility Lenders, the First Lien Credit Agreement Administrative Agent, the
Prepetition First Lien Notes Trustee, and the Prepetition Secured Parties
reserve all rights to object to the payment or reimbursement of any fees or
disbursements of any Professional Persons or other parties seeking substantial
contribution incurred in connection with the Chapter 11 Cases or any successor
cases under any chapter of the Bankruptcy Code.

(f)    Payment of Carve Out On or After the Termination Declaration Date. Any
payment or reimbursement made on or after the occurrence of the Termination
Declaration Date in respect of any Allowed Professional Fees shall permanently
reduce the Carve Out on a dollar-for-dollar basis. Any funding of the Carve Out
shall be added to, and made a part of, the obligations secured by the DIP
Collateral and shall be otherwise entitled to the protections granted under this
[Final/Interim] Order, the DIP Loan Documents, the Bankruptcy Code, and
applicable law.

 

21